 



Exhibit 10.14
PROTOTYPE DEFINED BENEFIT PENSION PLAN AND TRUST
Sponsored By
SBERA
BASIC PLAN DOCUMENT #02

Copyright 2002 McKay Hochman Co., Inc.   AUGUST 2002

 



--------------------------------------------------------------------------------



 



THIS DOCUMENT IS COPYRIGHTED UNDER THE LAWS OF THE UNITED STATES. ITS USE,
DUPLICATION OR REPRODUCTION, INCLUDING THE USE OF ELECTRONIC MEANS, IS
PROHIBITED BY LAW WITHOUT THE EXPRESS CONSENT OF THE AUTHOR.
TABLE OF CONTENTS

         
DEFINITIONS
    1  
1.1 ACCRUED BENEFIT
    1  
1.2 Actuarial Equivalent (Equivalence)
    2  
1.3 Adoption Agreement
    2  
1.4 Anniversary Date
    2  
1.5 Annual Additions
    2  
1.6 Annual Benefit
    3  
1.7 Annuity Starting Date
    3  
1.8 Applicable Interest Rate
    3  
1.9 Applicable Life Expectancy
    3  
1.10 Applicable Mortality Table
    3  
1.11 Average Annual Compensation
    3  
1.12 Basic Normal Retirement Benefit
    4  
1.13 Break In Service
    4  
1.14 Code
    4  
1.15 Compensation
    4  
1.16 Covered Compensation
    6  
1.17 Custodian
    6  
1.18 Defined Benefit Plan
    6  
1.19 Defined Benefit Plan Dollar Limitation
    6  
1.20 Defined Benefit (Plan) Fraction
    6  
1.21 Defined Contribution Plan
    7  
1.22 Defined Contribution (Plan) Fraction
    7  
1.23 Designated Beneficiary
    7  
1.24 Direct Rollover
    7  
1.25 Disability
    7  
1.26 Distributee
    7  
1.27 Distribution Calendar Year
    8  
1.28 Earliest Retirement Age
    8  
1.29 Early Retirement Age
    8  
1.30 Earned Income
    8  
1.31 Effective Date
    8  
1.32 Election Period
    8  
1.33 Elapsed Time
    8  
1.34 Eligible Retirement Plan
    8  
1.35 Eligible Rollover Distribution
    8  
1.36 Employee
    9  
1.37 Employer
    9  
1.38 Entry Date
    9  
1.39 ERISA
    9  
1.40 First Distribution Calendar Year
    9  
1.41 Fresh-Start Date
    9  
1.42 Fresh-Start Group
    9  
1.43 Frozen Accrued Benefit
    9  
1.44 Frozen Projected Benefit
    10  
1.45 Fund
    10  
1.46 Highest Average Compensation
    10  
1.47 Highly Compensated Employee
    10  
1.48 Hour Of Service
    11  
1.49 Joint And Survivor Annuity
    12  
1.50 Key Employee
    12  
1.51 Leased Employee
    12  

i



--------------------------------------------------------------------------------



 



         
1.52 Limitation Year
    12  
1.53 Lookback Month
    12  
1.54 Maximum Permissible Amount
    12  
1.55 Master Or Prototype Plan
    13  
1.56 Month Of Service
    13  
1.57 Normal Retirement Age
    14  
1.58 Normal Retirement Benefit
    14  
1.59 Normal Retirement Date
    14  
1.60 Owner-Employee
    14  
1.61 Paired Plans
    14  
1.62 Participant
    14  
1.63 Period Of Severance
    14  
1.64 Permissive Aggregation Group
    14  
1.65 Plan
    14  
1.66 Plan Administrator
    14  
1.67 Plan Year
    14  
1.68 Present Value
    15  
1.69 Projected Annual Benefit
    15  
1.70 Qualified Deferred Compensation Plan
    15  
1.71 Qualified Domestic Relations Order
    15  
1.72 Qualified Early Retirement Age
    15  
1.73 Qualified Joint And Survivor Annuity
    15  
1.74 Qualified Voluntary Contribution
    15  
1.75 Required Aggregation Group
    15  
1.76 Required Beginning Date
    16  
1.77 Retirement Protection Act Of 1999 (RPA ‘94) Old Law Benefit
    16  
1.78 Rollover Contribution
    16  
1.79 Self-Employed Individual
    16  
1.80 Service
    16  
1.81 Shareholder Employee
    16  
1.82 Simplified Employee Pension Plan
    16  
1.83 Social Security Retirement Age
    16  
1.84 Sponsor
    17  
1.85 Spouse
    17  
1.86 Stability Period
    17  
1.87 Straight Life Annuity
    17  
1.88 Super Top-Heavy Plan
    17  
1.89 Tax Reform Act Of 1986 (TRA ‘86) Accrued Benefit
    17  
1.90 Taxable Wage Base
    17  
1.91 Theoretical Contribution
    17  
1.92 Theoretical ILP Reserve
    17  
1.93 Top-Heavy Determination Date
    17  
1.94 Top-Heavy Plan
    17  
1.95 Top-Heavy Ratio
    18  
1.96 Top-Paid Group
    19  
1.97 Transfer Contribution
    19  
1.98 Trust
    19  
1.99 Trustee
    19  
1.100 USERRA
    19  
1.101 Valuation Date
    19  
1.102 Vested Accrued Benefit
    19  
1.103 Voluntary After-tax Contribution
    19  
1.104 Welfare Benefit Fund
    20  
1.105 Year Of Participation
    20  
1.106 Year Of Service
    20  
ELIGIBILITY REQUIREMENTS
    22  
2.1 Participation
    22  
2.2 Change In Classification Of Employment
    22  
2.3 Computation Period
    22  

ii



--------------------------------------------------------------------------------



 



         
2.4 Employment Rights
    22  
2.5 Service With Controlled Groups
    22  
2.6 Leased Employees
    22  
EMPLOYER CONTRIBUTIONS
    24  
3.1 Amount
    24  
3.2 Expenses And Fees
    24  
3.3 Responsibility For Contributions
    24  
3.4 Allocations Of Benefits
    24  
3.5 Return Of Contributions
    25  
EMPLOYEE CONTRIBUTIONS
    26  
4.1 Voluntary After-tax Contributions
    26  
4.2 Qualified Voluntary Contributions
    26  
4.3 Rollover Contribution
    26  
4.4 Transfer Contribution
    26  
4.5 Direct Rollover Of Benefits
    27  
4.6 Separate Accounts
    27  
4.7 Adjustments To Participant Accounts
    27  
4.8 Nonforfeitability
    27  
4.9 In-Service Withdrawals Of Employee Contributions
    28  
4.10 Withdrawal On Termination Of Employment
    28  
4.11 Withdrawal On Death
    28  
RETIREMENT BENEFITS
    29  
5.1 Normal Retirement Benefit
    29  
5.2 Adjusting Frozen Accrued Benefits
    29  
5.3 Late Retirement Benefit
    29  
5.4 Disability Retirement Benefit
    30  
5.5 Definite Benefit Requirements
    30  
5.6 Early Retirement Benefit
    31  
5.7 Cash-Out Of Accrued Benefits
    31  
5.8 Restrictions On Immediate Distributions
    31  
5.9 Normal Form Of Payment
    32  
5.10 Optional Forms Of Payment
    32  
5.11 Commencement Of Benefits
    33  
5.12 In-Service Withdrawals Of Employer Contributions
    33  
5.13 Claims Procedures
    33  
5.14 Suspension Of Benefits
    33  
5.15 Special Rules For Fully Insured Plans
    34  
DISTRIBUTION REQUIREMENTS
    36  
6.1 Joint And Survivor Annuity Requirements
    36  
6.2 Minimum Distribution Requirements
    36  
6.3 Limits On Distribution Periods
    36  
6.4 Required Beginning Date
    36  
6.5 Determination Of Amount To Be Distributed Each Year
    37  
6.6 Eligibility For Death Benefits
    39  
6.7 Death After Commencement Of Benefits
    39  
6.8 Death Prior To Commencement Of Benefits
    39  
6.9 Life Expectancy
    40  
6.10 Beneficiary Election Of Distribution Method
    40  
6.11 Payments To A Child Of The Participant
    40  
6.12 Deemed Distribution Starting Date
    40  
6.13 No Beneficiary
    40  
6.14 Transitional Rules
    40  
JOINT AND SURVIVOR ANNUITY REQUIREMENTS
    42  
7.1 Precedence Over Conflicting Provisions
    42  
7.2 Payment Of Qualified Joint And Survivor Annuity
    42  

iii



--------------------------------------------------------------------------------



 



         
7.3 Payment Of Qualified Pre-Retirement Survivor Annuity
    42  
7.4 Qualified Election
    42  
7.5 Notice Requirements For Qualified Joint And Survivor Annuity
    43  
7.6 Notice Requirements For Qualified Pre-Retirement Survivor Annuity
    44  
7.7 No Notices For Fully Subsidized Plans
    44  
7.8 Transitional Joint And Survivor Annuity Rules
    44  
7.9 Automatic Joint And Survivor Annuity And Early Survivor Annuity
    44  
7.10 Annuity Contracts
    45  
VESTING
    46  
8.1 Employer Paid Benefits
    46  
8.2 Computation Period
    46  
8.3 Requalification After A Break In Service
    46  
8.4 Calculating Vested Interest
    46  
8.5 Commencement Of Benefits
    46  
8.6 Forfeitures
    46  
8.7 Unclaimed Benefits
    46  
8.8 Amendment Of Vesting Schedule
    47  
8.9 Amendments Affecting Vested And/Or Accrued Benefits
    47  
8.10 Service With Controlled Groups
    48  
8.11 Compliance With Uniformed Service Employment And Reemployment Rights Act Of
1994
    48  
LIMITATIONS ON BENEFITS
    49  
9.1 Participation In This Plan
    49  
9.2 Participation In This Plan And Another Employer Plan
    49  
9.3 Limitations On Benefits
    50  
ADMINISTRATION
    51  
10.1 Plan Administrator
    51  
10.2 Persons Serving As Plan Administrator
    52  
10.3 Action By Employer
    52  
10.4 Responsibilities Of The Parties
    52  
10.5 Allocation Of Investment Responsibility
    52  
10.6 Appointment Of Investment Manager
    52  
10.7 Participant Loans
    53  
10.8 Insurance Policies
    54  
10.9 Determination Of Qualified Domestic Relations Order (QDRO Or Order)
    55  
10.10 Receipt And Release For Payments
    56  
10.11 Resignation And Removal
    56  
10.12 Claims And Claims Review Procedure
    56  
10.13 Bonding
    57  
TRUST PROVISIONS
    58  
11.1 Establishment Of The Trust
    58  
11.2 Control Of Plan Assets
    58  
11.3 Discretionary Trustee
    58  
11.4 Nondiscretionary Trustee
    59  
11.5 Provisions Relating To Individual Trustees
    59  
11.6 Investment Instructions
    59  
11.7 Fiduciary Standards
    59  
11.8 Powers Of The Trustee
    60  
11.9 Appointment Of Additional Trustee And Allocation Of Responsibilities
    62  
11.10 Compensation, Administrative Fees And Expenses
    62  
11.11 Records
    63  
11.12 Limitation On Liability And Indemnification
    63  
11.13 Custodian
    64  
11.14 Investment Alternatives Of The Custodian
    66  
11.15 Prohibited Transactions
    66  
11.16 Exclusive Benefit Rules
    66  

iv



--------------------------------------------------------------------------------



 



         
11.17 Assignment And Alienation Of Benefits
    66  
11.18 Liquidation Of Assets
    67  
11.19 Resignation And Removal
    67  
TOP-HEAVY PROVISIONS
    68  
12.1 Applicability Of Rules
    68  
12.2 Minimum Benefit
    68  
12.3 Minimum Vesting
    69  
12.4 Limitations On Benefits
    69  
12.5 Benefit Reduction Resulting From Aggregation
    69  
AMENDMENT AND TERMINATION
    72  
13.1 Amendment By Sponsor
    72  
13.2 Amendment By Employer
    72  
13.3 Protected Benefits
    72  
13.4 Plan Termination
    72  
13.5 Allocation Of Assets Upon Termination
    72  
13.6 Early Termination Provisions
    73  
13.7 Early Termination Restrictions
    74  
13.8 Qualification Of Employer’s Plan
    75  
13.9 Mergers And Consolidations
    76  
13.10 Resignation And Removal
    76  
13.11 Qualification Of Prototype
    76  
GOVERNING LAW
    77  
14.1 Governing Law
    77  
14.2 State Community Property Laws
    77  
MINIMUM DISTRIBUTION REQUIREMENTS MODEL AMENDMENT
    6  
ARTICLE XV
    6  
15.1 Effective Date
    6  
15.2 Coordination With Minimum Distribution Requirements Previously In Effect
    6  
15.3 Precedence
    6  
15.4 Requirements Of Treasury Regulations Incorporated
    6  
15.5 TEFRA Section 242(b)(2) Elections
    6  
15.6 Required Beginning Date
    6  
15.7 Death Of Participant Before Distributions Begin
    6  
15.8 Forms Of Distributions
    7  
15.9 Amount of Required Minimum Distribution For Each Distribution Calendar Year
    7  
15.10 Lifetime Required Minimum Distributions Continue Through Year Of
Participant’s Death
    7  
15.11 Death On Or After Distributions Begin
    8  
15.12 Death Before Date Distributions Begin
    8  
15.13 Designated Beneficiary
    8  
15.14 Distribution Calendar Year
    8  
15.15 Life Expectancy
    9  
15.16 Participant’s Vested Accrued Benefit
    9  
15.17 Required Beginning Date
    9  
Retroactive annuity starting date MODEL AMENDMENT
    10  

v



--------------------------------------------------------------------------------



 



PROTOTYPE DEFINED BENEFIT PENSION PLAN AND TRUST
Sponsored By
SBERA
The Sponsor hereby establishes the following Prototype Retirement Plan and Trust
for use by those of its customers who qualify and wish to adopt a qualified
retirement program. Any Plan and Trust established hereunder shall be
administered for the exclusive benefit of Participants and their beneficiaries
under the following terms and conditions:
ARTICLE I
DEFINITIONS
1.1 Accrued Benefit
The Basic Normal Retirement Benefit computed in accordance with the Plan’s
benefit formula projected to a Participant’s Normal Retirement Age based on the
Participant’s Average Annual Compensation as defined in paragraph 1.11, in
effect at the date of determination and determined under one of the methods
specified below:

  (a)   Under the fractional method of calculating Accrued Benefit, the Normal
Retirement Benefit at the Participant’s Normal Retirement Age is multiplied by a
fraction, as specified in the Adoption Agreement, the numerator of which is
either the actual number of Years of Service the Participant has completed with
the Employer or the actual number of Years of Participation in the Plan, and the
denominator of which is the number of Years of Service or Participation the
Participant would have accumulated with the Employer as of such Participant’s
Normal Retirement Age, or the current year, if later. If so selected, “Years and
Months” will be substituted for “Years” in the preceding sentence. However, if
this Plan has had a fresh-start and after the latest Fresh-Start Date the
fresh-start rule used under the Plan is the formula with wear-away, the amount
in the preceding sentence will not be less than the Participant’s Frozen Accrued
Benefit. If this Plan has had a fresh-start and after the latest Fresh-Start
Date the fresh-start rule used under the Plan is the formula with wear-away or
extended wear-away, in determining the Participant’s Accrued Benefit with
respect to Years of Participation or Service after the latest Fresh-Start Date
under the formula without wear-away, the numerator of the fraction will be
limited to the Participant’s Years of Participation or Service after the latest
Fresh-Start Date.

  (1)   If the Employer’s Plan is a Standardized Unit Benefit Plan, a
Participant’s Accrued Benefit at any time equals the product of the Normal
Retirement Benefit multiplied by a fraction, the numerator of which is the
number of Years of Participation at such time, and the denominator of which is
the number of Years of Participation the Participant would have at Normal
Retirement Age, or the current year if later.     (2)   If the Employer’s Plan
is a Standardized Flat Benefit Plan, a Participant’s Accrued Benefit at any time
equals the product of the Normal Retirement Benefit multiplied by a fraction,
the numerator of which is the number of Years of Participation at such time, and
the denominator of which is the number of Years of Participation the Participant
would have at Normal Retirement Age, or twenty-five (25) years if greater.

  (b)   Alternately, each Participant may accrue a benefit based on a fixed
percentage of Compensation or stated dollar amount per Year of Participation or
per Year of Service. When determining the Accrued Benefit under this method, the
Basic Normal Retirement Benefit is the total benefit accrued at the
Participant’s Normal Retirement Date. If the Participant separates from Service
prior to his or her Normal Retirement Date, the Accrued Benefit is equal to the
Normal Retirement Benefit as of the date of separation of Service. If the
accrual is based on a percentage of Compensation for each Year of Participation,
a

- 1 -



--------------------------------------------------------------------------------



 



      Participant should not accrue benefits in any year which exceed 133-1/3%
of the annual rate at which the Participant could accrue benefits for any prior
Plan Year.

  (c)   Under the “three percent (3%) method”, a Participant’s Accrued Benefit
at any time shall equal three percent (3%) of the Normal Retirement Benefit,
multiplied by the number of Years of Participation including years after Normal
Retirement Age (not in excess of 33-1/3). Under this method, the Normal
Retirement Benefit is the benefit to which the Participant would be entitled if
he or she commenced participation at the earliest possible entry age under the
Plan and served continuously until the earlier of age sixty-five (65) or the
Plan’s Normal Retirement Age. Compensation is based on the same number of years
as specified in the definition of Average Annual Compensation in the Adoption
Agreement.

The accrual computation period for purposes of computing a Participant’s Accrued
Benefit at any time shall be the Plan Year. Regardless of the method used, a
Participant’s Accrued Benefit in a given year shall never be less than his or
her Accrued Benefit as of the end of the prior Plan Year.
For Plan Years beginning before Code Section 411 is applicable hereto, the
Participant’s Accrued Benefit shall be the greater of that provided by the Plan,
or one-half of the benefit that would have accrued had the above provisions been
in effect. In the event the Accrued Benefit as of the effective date of Code
Section 411 is less than that provided above, such difference shall be accrued
in accordance with this paragraph.
1.2 Actuarial Equivalent (Equivalence)
A benefit having the same Present Value on the date payment commences as another
stated benefit. For purposes of establishing Actuarial Equivalence, Present
Value shall be determined by discounting all future payments for interest and
mortality on the basis specified in Section III of the Adoption Agreement.
1.3 Adoption Agreement
The document attached hereto by which an Employer elects to establish a
qualified retirement plan and trust under the terms of this Prototype Plan and
Trust.
1.4 Anniversary Date
The first day or last day of the Plan Year or other day selected by the Employer
pursuant to the Plan’s administrative procedures.
1.5 Annual Additions
The sum of the following amounts credited to a Participant’s account for the
Limitation Year:

  (a)   Employer contributions,     (b)   Employee contributions (under
Article IV),     (c)   forfeitures,     (d)   amounts allocated after March 31,
1984 to an individual medical account, as defined in Code Section 415(l)(2),
which is part of a pension or annuity plan maintained by the Employer (these
amounts are treated as Annual Additions to a Defined Contribution Plan though
they arise under a Defined Benefit Plan),     (e)   amounts derived from
contributions paid or accrued after 1985, in taxable years ending after 1985,
which are either attributable to post-retirement medical benefits, allocated to
the separate account of a Key Employee, as defined in Code Section 419A(d)(3),
or under a Welfare Benefit Fund maintained by the Employer are also treated as
Annual Additions to a Defined Contribution Plan. (For purposes of this
paragraph, an Employee is a Key Employee if he or she meets the requirements of
paragraph 1.50 at any time during the Plan Year or preceding Plan Year.) Welfare
Benefit Fund is defined at paragraph 1.104; and     (f)   allocations under a
Simplified Employee Pension Plan.

- 2 -



--------------------------------------------------------------------------------



 



1.6 Annual Benefit
A retirement benefit under the Plan which is payable annually in the form of a
Straight Life Annuity. Except as provided below, a benefit payable in a form
other than a Straight Life Annuity must be adjusted to an Actuarially Equivalent
Straight Life Annuity before applying the limitations of this Article. For
Limitation Years beginning before January 1, 1995, such Actuarially Equivalent
Straight Life Annuity is equal to the greater of the annuity benefit computed
using the interest rate specified in Section III the Adoption Agreement or five
percent (5%). For Limitation Years beginning after December 31, 1994, the
Actuarially Equivalent Straight Life Annuity is equal to the greater of the
annuity benefit computed using the interest rate and mortality table (or other
tabular factor) specified in the Adoption Agreement and the annuity benefit
computed using a five percent (5%) interest rate assumption and the applicable
mortality table specified in the Adoption Agreement. In determining the
Actuarially Equivalent Straight Life Annuity for a benefit form other than a
nondecreasing annuity payable for a period of not less than the life of the
Participant (or, in the case of a Qualified Pre-Retirement Survivor Annuity, the
life of the surviving Spouse), or decreases during the life of the Participant
merely because of the death of the survivor annuitant (but only if the reduction
is not below fifty percent (50%) of the Annual Benefit payable before the death
of the survivor annuitant), or the cessation or reduction of Social Security
supplements of qualified disability payments [as defined in Code Section
401(a)(11)], “the applicable interest rate”, as defined in Section III of the
Adoption Agreement, will be substituted for “a five percent (5%) interest rate
assumption” in the preceding sentence. The Annual Benefit does not include any
benefits attributable to Employee contributions or Rollover Contributions, or
the assets transferred from a qualified plan that was not maintained by the
Employer. No actuarial adjustment to the benefit is required for:

  (a)   the value of a Qualified Joint and Survivor Annuity,     (b)   the value
of benefits that are not directly related to retirement benefits (such as the
qualified disability benefit, pre-retirement death benefits, and post-retirement
medical benefits), and     (c)   the value of post-retirement cost-of-living
increases made in accordance with Code Section 415(d) and Federal Income Tax
Regulations Section 1.415-3(c)(2)(iii).

1.7 Annuity Starting Date
Used in conjunction with the Qualified Joint and Survivor Annuity requirements,
it is the first day of the first period for which a benefit amount is paid as an
annuity or in any other form. The Annuity Starting Date for disability benefits
shall be the date such benefits commence if the disability benefit is not an
auxiliary benefit. An auxiliary benefit is a disability benefit that does not
reduce the benefit payable at Normal Retirement Age. If benefit payments in any
form are suspended pursuant to paragraph 5.14 of the Plan for an Employee who
continues in Service without a separation and who does not receive a benefit
payment, the recommencement of benefit payments shall be treated as a new
Annuity Starting Date.
1.8 Applicable Interest Rate
The rate of interest on thirty (30) year Treasury Securities as specified for
the Lookback Month for the Stability Period specified in the Adoption Agreement.
1.9 Applicable Life Expectancy
The life expectancy (or joint and last survivor expectancy) calculated using the
attained age of the Participant (or Designated Beneficiary) as of the
Participant’s (or Designated Beneficiary’s) birthday in the Applicable Calendar
Year reduced by one for each calendar year which has elapsed since the date life
expectancy was first calculated. If life expectancy is being recalculated, the
Applicable Life Expectancy shall be the life expectancy as so recalculated. The
life expectancy of a non-Spouse beneficiary may not be recalculated.
1.10 Applicable Mortality Table
The table set forth in Revenue Ruling 95-6, 1995-1 C. B., or such successor
table as determined by the Secretary of the Treasury or his or her designee.
1.11 Average Annual Compensation
A Participant’s annual Compensation averaged over the highest three
(3) consecutive Plan Years or calendar years or such other period specified in
Section III of the Adoption Agreement. For a Participant with less than three
(3) Years of Service, Average Annual Compensation means the average of his or
her total period of Service measured by the Plan Year or calendar year as
elected in Section III of the Adoption Agreement. In Adoption Agreements not
incorporating permitted disparity, the years may be nonconsecutive. In the event
that a Participant is employed for less than the Plan’s full accounting period,
and has not been credited with the number of years in the averaging period,
annual Compensation shall be the annual equivalent of his or her remuneration
for such period, if the Participant qualifies for a

- 3 -



--------------------------------------------------------------------------------



 



Year of Service or Participation. For Participants with more Service than
specified in the averaging period, the average will be based on the selection in
Section III of the Adoption Agreement.
1.12 Basic Normal Retirement Benefit
A monthly pension beginning on the first day of the month following a
Participant’s Normal Retirement Date, or actual retirement date if the
Participant works past Normal Retirement and does not commence payment, and
ending on the first day of the month in which death occurs.
1.13 Break In Service
A twelve (12) consecutive month period during which an Employee fails to
complete more than 500 Hours of Service, if the Hours of Service method is used
to determine a Year of Service or a period of severance of at least twelve
(12) consecutive months if the Elapsed Time Method is being used to determine a
Year of Service.
1.14 Code
The Internal Revenue Code of 1986 including any amendments thereto. Reference to
any section or subsection of the Code, includes reference to any comparable or
succeeding provisions of any legislation which amends, supplements or replaces
such section or subsection, and also includes reference to any Regulation issued
pursuant to or with respect to such section or subsection.
1.15 Compensation
T
he Employer may select one of the following three safe-harbor definitions of
Compensation in the Adoption Agreement. An Employer who adopts a standardized
plan, a plan that uses permitted disparity, or a plan that must provide a
top-heavy minimum benefit must use one of the three safe-harbor definitions of
Compensation. In a Nonstandardized Adoption Agreement, the Employer may modify
the definition of Compensation, provided that such definition, as modified,
satisfies the provisions of Code Sections 414(s) and 401(a)(4). Compensation
will also include Compensation from the Employer paid by another individual or
entity under the provisions of Code Sections 3121 and 3306. Unless otherwise
specified in the Adoption Agreement, Compensation shall only include amounts
earned while a Participant if Plan Year is chosen as the determination period.

  (a)   Code Section 3401(a) Wages. Compensation is defined as wages within the
meaning of Code Section 3401(a) for the purposes of Federal income tax
withholding at the source but determined without regard to any rules that limit
the remuneration included in wages based on the nature or location of the
employment or the services performed [such as the exception for agricultural
labor in Code Section 3401(a)(2)].     (b)   Code Sections 6041, 6051 and 6052
Reportable Wages Compensation is defined as information required to be reported
under Code Sections 6041, 6051 and 6052 of the Internal Revenue Code (wages,
tips and other compensation as reported on Form W-2). Compensation includes
wages at (a) above and all other payments of Compensation to an Employee by the
Employer (in the course of the Employer’s trade or business) for which the
Employer is required to furnish the Employee a written statement under Code
Sections 6041(d), 6051(a)(3) and 6052. Compensation must be determined without
regard to any rules that limit the remuneration included in wages based on the
nature or location of the employment or the services performed [such as the
exception for agricultural labor in Code Section 3401(a)(2)].     (c)   Code
Section 415 Compensation. Compensation is defined as Code Section 415
Compensation which is: a Participant’s Earned Income, wages, salaries, and fees
for professional services and other amounts received (without regard to whether
or not an amount is paid in cash) for personal services actually rendered in the
course of employment with the Employer maintaining the Plan to the extent that
the amounts are includible in gross income [including, but not limited to,
commissions paid salesmen, Compensation for services on the basis of a
percentage of profits, commissions on insurance premiums, tips, bonuses, fringe
benefits and reimbursements or other expense allowances under a nonaccountable
plan as described in Regulations Section 1.62-2(c)]. For Limitation Years
beginning after December 31, 1997, for purposes of applying the definition of
this paragraph and the limitations of Article IX, Compensation paid or made
available during such Limitation Years shall include any elective deferral [as
defined in Code Section 402(g)(3)], and any amount which is contributed or
deferred by the Employer at the election of the Employee and which is not
includible in gross income of the Employee by reason of Code Sections 125,
132(f) 402(e)(3), 402(h)(1) or 403(b). Compensation excludes the following:

- 4 -



--------------------------------------------------------------------------------



 



  (1)   for Limitation Years beginning before January 1, 1998, Employer
contributions, made under the terms of a salary deferral agreement between an
Employee and the Employer, to a plan of deferred compensation which are not
includible in the Employee’s gross income for the taxable year in which
contributed. Such contributions shall include any amount deferred under Code
Section 125 in connection with a cafeteria plan, Code Section 402(e)(3) in
connection with a cash or deferred plan, Code Section 402(h)(1)(B) in connection
with a Simplified Employee Pension Plan, Code Section 457 Plan and Code Section
403(b) in connection with a tax-sheltered annuity plan;     (2)   distributions
received from a plan of deferred compensation;     (3)   amounts realized from
the exercise of a non-qualified stock option, or when restricted stock (or
property) held by the Employee either becomes freely transferable or is no
longer subject to a substantial risk of forfeiture;     (4)   amounts realized
from the sale, exchange or other disposition of stock acquired under a qualified
stock option; and     (5)   other amounts which received special tax benefits,
or contributions made by the Employer (whether or not under a salary reduction
agreement) towards the purchase of an annuity contract described in Code Section
403(b) (whether or not the contributions are actually excludible from the gross
income of the Employee).

Unless otherwise specified by the Employer in the Adoption Agreement,
Compensation shall be determined as provided in Code Section 3401(a), i.e.
paragraph (a) above.
Exclusions From Compensation A Participant’s Compensation shall be determined in
accordance with paragraph (a), (b) or (c) above and shall not exclude any item
of income unless provided in the basic definition or elected by the Employer in
the Adoption Agreement. When applicable to a Self-Employed Individual,
Compensation shall mean Earned Income.
Annual Additions And Top-Heavy Rules For purposes of applying the limitations of
Article IX and top-heavy minimums, the definition of Compensation shall be Code
Section 415 Compensation described in paragraph 1.15(c). For Plan Years
beginning before January 1, 1998, Compensation excludes amounts deferred under a
plan of deferred compensation as described at paragraph 1.15(c)(1). For Plan
Years beginning after December 31, 1997, Compensation includes amounts deferred
under a plan of deferred compensation as described at paragraph 1.15(c)(1).
Also, for purposes of applying the limitations of Article IX, Compensation for a
Limitation Year is the Compensation actually paid or made available during such
Limitation Year. For Limitation Years beginning after December 31, 1997,
compensation paid or made available during such Limitation Year shall include
any elective deferral [as defined in Code Section 402(g)(3)], and any amount
which is contributed or deferred by the Employer at the election of the Employee
and which is not includible in the gross income of the Employee by reason of
Code Sections 125, 457 or 132(f)(4).
Contributions Made Of Behalf Of Disabled Participants Notwithstanding the
preceding paragraph, Compensation for a Participant in a Defined Contribution
Plan who is permanently and totally disabled [as defined in Code
Section 22(e)(3)] is the Compensation such Participant would have received for
the Limitation Year if the Participant had been paid at the rate of Compensation
paid immediately before becoming permanently and totally disabled. Effective for
Plan Years beginning after December 31, 1996, such imputed Compensation for the
disabled Participant may be taken into account only if the contributions made on
behalf of such Participant are nonforfeitable when made. Compensation will mean
compensation as that term is defined in this paragraph of Basic Plan Document
#02.
Highly Compensated And Key Employees For purposes of paragraphs 1.47 and 1.50,
Compensation shall be Code Section 415 Compensation as described in paragraph
1.15(c). Such definition shall include any amount deferred under Code
Section 125 in connection with a cafeteria plan, Code Section 132(f) in
connection with qualified transportation fringe benefits, Code Section 402(e)(3)
in connection with a cash or deferred plan, Code Section 402(h)(1)(B) in
connection with a Simplified Employee Pension Plan (SIMPLE), Code Section 402(k)
in connection with a Savings Incentive Match Plan for Employees and Code Section
403(b) in connection with a tax-sheltered annuity plan.
Computation Period The Plan Year shall be the computation period for purposes of
determining a Participant’s Compensation, unless the Employer selects a
different computation period in the Adoption Agreement.

- 5 -



--------------------------------------------------------------------------------



 



Limitation On Compensation  The annual Compensation of each Participant which
may be taken into account for determining all benefits provided under the Plan
(including benefits under Article XI) for any year shall not exceed the
limitation as imposed by Code Section 401(a)(17), as adjusted under Code
Section 401(a)(17)(B).
Short Plan Year If a Plan has a Plan Year that contains fewer than twelve
(12) calendar months, then the annual Compensation limit for that period is an
amount equal to the limitation as imposed by Code Section 401(a)(17) as adjusted
for the calendar year in which the Compensation period begins, multiplied by a
fraction, the numerator of which is the number of full months in the short Plan
Year and the denominator of which is twelve (12).
USERRA For purposes of Employee and Employer make-up contributions or benefits,
Compensation during the period of military service shall be deemed to be the
Compensation the Employee would have received during such period if the Employee
were not in qualified military service, based on the rate of pay the Employee
would have received from the Employer but for the absence due to military leave.
If the Compensation the Employee would have received during the leave is not
reasonably certain, Compensation will be equal to the Employee’s average
Compensation from the Employer during the twelve (12) month period immediately
preceding the military leave or, if shorter, the Employee’s actual period of
employment with the Employer.
Prior Year(s) If Compensation for any prior Plan Year is taken into account in
determining an Employee’s contributions or benefits for the current year, the
Compensation for such prior year is subject to the applicable annual
Compensation limit in effect for that prior year. For this purpose, for years
beginning before January 1, 1990, the applicable annual Compensation limit is
$200,000. For Plan Years beginning on or after January 1, 1994, the annual
Compensation of each Participant taken into account for determining all benefits
provided under the Plan for any Plan Year shall not exceed $150,000, as adjusted
for increases in the cost-of-living in accordance with Code
Section 401(a)(17)(B). The cost-of-living adjustment in effect for a calendar
year applies to any determination period beginning in such calendar year.
1.16 Covered Compensation
The average (without indexing) of the Taxable Wage Bases in effect for each
calendar year during the thirty-five (35) year period ending with the last day
of the calendar year in which the Participant attains (or will attain) Social
Security Retirement Age [as defined in Code Section 414(b)(8)]. No increase in
Covered Compensation shall decrease a Participant’s Accrued Benefit under the
Plan. In determining a Participant’s Covered Compensation for a Plan Year, the
Taxable Wage Base for all calendar years beginning after the first day of the
Plan Year is assumed to be the same as the Taxable Wage Base in effect at the
beginning of the Plan Year for which the determination is being made. Covered
Compensation for a Plan Year after the thirty-five (35) year period is the
Participant’s Covered Compensation for the Plan Year during which the
Participant attained Social Security Retirement Age. For a Plan Year before the
thirty-five (35) year period, Covered Compensation is the Taxable Wage Base in
effect as of the beginning of the Plan Year. A Participant’s Covered
Compensation will be determined based on the year designated by the Employer in
the Adoption Agreement. For Plan Years beginning before 1989, Covered
Compensation is as was defined under the terms of the Plan as then in effect.
1.17 Custodian
The institution or institutions (who may be the Sponsor or an affiliate) and any
successors or assigns thereto, appointed by the Employer to hold the assets of
the Trust as provided at paragraph 11.3 hereof.
1.18 Defined Benefit Plan
A Plan under which a Participant’s benefit is determined by a formula contained
in the Plan under which no individual accounts are maintained for Participants.
1.19 Defined Benefit Plan Dollar Limitation
The limit is $90,000, as adjusted. Effective on January 1, 1988, and each
January thereafter, the $90,000 limitation will be automatically adjusted by
multiplying such limit by the cost of living adjustment factor prescribed by the
Secretary of the Treasury under Code Section 415(d) in such manner as the
Secretary shall prescribe. Effective for Plan Years beginning after December 31,
1994, such adjustments will be in multiples of $5,000. The new limitation will
apply to Limitation Years ending within the calendar year of the date of the
adjustment.
1.20 Defined Benefit (Plan) Fraction
A fraction, the numerator of which is the sum of the Participant’s Projected
Annual Benefits under all the Defined Benefit Plans (whether or not terminated)
maintained by the Employer, and the denominator of which is the lesser of 125%
of the dollar limitation determined for the Limitation Year under Code
Sections 415(b)(1)(A) and (d) or 140% of

- 6 -



--------------------------------------------------------------------------------



 



the Highest Average Compensation, including any adjustments under Code
Section 415(b)(5), both in accordance with the Maximum Permissible Amount.
Notwithstanding the above, if the Participant was a Participant as of the first
day of the first Limitation Year beginning after December 31, 1986, in one or
more Defined Benefit Plans maintained by the Employer which were in existence on
May 6, 1986, the denominator of this fraction will not be less than 125% of the
sum of the annual benefits under such plans which the Participant had accrued as
of the close of the last Limitation Year beginning before January 1, 1987,
disregarding any changes in the terms and conditions of the Plan after
May 5, 1986. The preceding sentence applies only if the Defined Benefit Plans
individually and in the aggregate satisfied the requirements of Section 415 for
all Limitation Years beginning before January 1, 1987.
1.21 Defined Contribution Plan
A Plan under which individual accounts are maintained for each Participant to
which all contributions, forfeitures, investment income and gains or losses, and
expenses are credited or deducted. A Participant’s benefit under such Plan is
based solely on the fair market value of his or her account balance.
1.22 Defined Contribution (Plan) Fraction
A fraction, the numerator of which is the sum of the Annual Additions to the
Participant’s account under all the Defined Contribution Plans (whether or not
terminated) maintained by the Employer for the current and all prior Limitation
Years [including the Annual Additions attributable to the Participant’s
Voluntary Contributions to all Defined Benefit Plans, whether or not terminated,
maintained by the Employer, and the Annual Additions attributable to all Welfare
Benefit Funds, as defined in paragraph 1.104, individual medical accounts and
Simplified Employee Pension Plans maintained by the Employer], and the
denominator of which is the sum of the maximum aggregate amounts for the current
and all prior Limitation Years of Service with the Employer (regardless of
whether a Defined Contribution Plan was maintained by the Employer). The maximum
aggregate amount in the Limitation Year is the lesser of 125% of the dollar
limitation determined under Code Sections 415(b) and (d) in effect under Code
Section 415(c)(1)(A) or thirty-five percent (35%) of the Participant’s
Compensation for such year.
Transitional Rule: If the Employee was a Participant as of the first day of the
first Limitation Year beginning after 1986, in one or more Defined Contribution
Plans maintained by the Employer which were in existence on May 6, 1986, the
numerator of this fraction will be adjusted if the sum of this fraction and the
Defined Benefit Fraction would otherwise exceed 1.0 under the terms of this
Plan. Under the adjustment, an amount equal to the product of (1) the excess of
the sum of the fractions over 1.0 times (2) the denominator of this fraction
will be permanently subtracted from the numerator of this fraction. The
adjustment is calculated using the fractions as they would be computed as of the
end of the last Limitation Year beginning before 1987, and disregarding any
changes in the terms and conditions of the Plan made after May 5, 1986, but
using the Code Section 415 limitation applicable to the first Limitation Year
beginning on or after January 1, 1987. The Annual Addition for any Limitation
Year beginning before 1987, shall not be recomputed to treat all Employee
contributions as Annual Additions. Additionally, any adjustments which were
previously made to reflect prior law changes, such as the Tax Equity and Fiscal
Responsibility Act of 1982, shall continue to be incorporated in the fraction.
1.23 Designated Beneficiary
The individual who is designated as the beneficiary under the Plan in accordance
with Code Section 401(a)(9) and the Regulations thereunder.
1.24 Direct Rollover
A payment by the Plan to the Eligible Retirement Plan specified by the
Participant.
1.25 Disability
Unless the Employer has elected a different definition in the Adoption
Agreement, an illness or injury of a potentially permanent nature, expected to
last for a continuous period of not less than twelve (12) months, certified by a
physician selected by or satisfactory to the Employer which prevents the
Employee from engaging in any occupation for wage or profit for which the
Employee is reasonably fitted by training, education or experience.
1.26 Distributee
A Distributee includes a Participant or former Participant. In addition, the
Participant’s or former Participant’s surviving Spouse and the Participant’s or
former Participant’s Spouse or former Spouse who is the alternate payee under a
Qualified Domestic Relations Order, as defined at Code Section 414(p), are
Distributees with regard to the interest of the Spouse or former Spouse.

- 7 -



--------------------------------------------------------------------------------



 



1.27 Distribution Calendar Year
A calendar year for which a minimum distribution is required.
1.28 Earliest Retirement Age
The earliest date under the Plan on which the Participant could elect to receive
retirement benefits.
1.29 Early Retirement Age
The age set by the Employer in the Adoption Agreement [but not less than
fifty-five (55)], which is the earliest age at which a Participant may retire
and receive his or her benefits under the Plan.
1.30 Earned Income
Net earnings from self-employment in the trade or business with respect to which
the Plan is established, determined without regard to items not included in
gross income and the deductions allocable to such items, provided that personal
services of the individual are a material income-producing factor. Earned Income
shall be reduced by contributions made by an Employer to a qualified plan to the
extent deductible under Code Section 404. For tax years beginning after 1989,
net earnings shall be determined taking into account the deduction for one-half
of self-employment taxes allowed to the taxpayer under Code Section 164(f) to
the extent deductible.
1.31 Effective Date
The date on which the Employer’s Plan or amendment to such Plan becomes
effective. For amendments reflecting statutory and regulatory changes contained
in the Uruguay Round Agreements Act of the General Agreement on Tariffs and
Trade (“GATT”), the Uniformed Services Employment and Reemployment Rights Act of
1994 (USERRA) , the Small Business Job Protection Act of 1996 (SBJPA), the
Taxpayer Relief Act of 1997 (TRA’97), and the IRS Restructuring and Reform Act
of 1998, the Effective Date will be the earlier of the date upon which such
amendment is first administratively applied or the first day of the Plan Year
following the date of adoption of such amendment.
1.32 Election Period
The period which begins on the first day of the Plan Year in which the
Participant attains age thirty-five (35) and ends on the date of the
Participant’s death. If a Participant separates from Service prior to the first
day of the Plan Year in which age thirty-five (35) is attained, with respect to
benefits accrued prior to separation, the Election Period shall begin on the
date of separation.
1.33 Elapsed Time
A method of determining an Employee’s entitlement under the Plan with respect to
eligibility to participate, as well as vesting which is not based on the
Employee’s completion of a specified number of Hours of Service during a
consecutive twelve (12) month period, but rather with reference to the total
period of time which elapses during which the Employee is employed by the
Employer maintaining the Plan.
1.34 Eligible Retirement Plan
An Eligible Retirement Plan is an individual retirement account (IRA) as
described in Code Section 408(a), an individual retirement annuity (IRA) as
described in Code Section 408(b), an annuity plan as described in Code
Section 403(a), or a qualified trust as described in Code Section 401(a), which
accepts Eligible Rollover Distributions. However in the case of an Eligible
Rollover Distribution to a surviving Spouse, an Eligible Retirement Plan is an
individual retirement account or individual retirement annuity.
1.35 Eligible Rollover Distribution
Any distribution of all or any portion of the balance to the credit of the
Participant except that an Eligible Rollover Distribution does not include:

  (a)   any distribution that is one of a series of substantially equal periodic
payments (not less frequently than annually) made for the life (or life
expectancy) of the Participant or the joint lives (or joint life expectancies)
of the Participant and the Participant’s Designated Beneficiary, or for a
specified period of ten (10) years or more;     (b)   any hardship withdrawals
under Code Section 401(k)(2)(B)(i)(IV) received after December 31, 1998,     (c)
  any distribution to the extent such distribution is required under Code
Section 401(a)(9); and     (d)   the portion of any distribution that is not
includible in gross income (determined without regard to the exclusion for net
unrealized appreciation with respect to Employer securities).

- 8 -



--------------------------------------------------------------------------------



 



1.36 Employee
A person employed by the Employer (including Self-Employed Individuals and
partners), all Employees of a member of an affiliated service group [as defined
in Code Section 414(m)], all Employees of a controlled group of corporations [as
defined in Code Section 414(b)], all Employees of any incorporated or
unincorporated trade or business which is under common control [as defined in
Code Section 414(c)], leased Employees [as defined in Code Section 414(n)], and
any Employee required to be aggregated by Code Section 414(o). All such
Employees shall be treated as employed by a single Employer.
Leased Employees shall not be Employees for purposes of participation in the
Plan established under a Nonstandardized Adoption Agreement, unless elected
otherwise in the Adoption Agreement. Leased Employees [as defined in Code
Section 414(n)] shall be considered Employees in a Plan established under a
Standardized Adoption Agreement except as otherwise provided in this paragraph.
The exclusion is only available if Leased Employees do not constitute more than
20% of the recipient Employer’s non-highly compensated work force, and the
Employer complies with the requirements as outlined in paragraph 2.6, and so
elects in the Adoption Agreement
1.37 Employer
The Self-Employed Individual, partnership, corporation or other organization
which adopts this Plan including any firm who succeeds the Employer and adopts
this Plan. For purposes of Article IX, Limitations on Allocations, Employer
shall mean the Employer that adopts this Plan, and all members of a controlled
group of corporations [as defined in Code Section 414(b) as modified by Section
415(h)], all commonly controlled trades or businesses [as defined in Section
414(c) as modified by Section 415(h)] or affiliated service groups [as defined
in Section 414(m)] of which the adopting Employer is a part, and any other
entity required to be aggregated with the Employer pursuant to regulations under
Code Section 414(o).
1.38 Entry Date
The date on which an Employee commences participation in the Plan as determined
by the Employer in the Adoption Agreement. Unless the Employer specifies
otherwise in the Adoption Agreement, entry into the Plan shall be on the first
day of the Plan Year or the first day of the seventh month of the Plan Year
coinciding with or following the date on which an Employee meets the eligibility
requirements.
1.39 ERISA
The Employee Retirement Income Security Act of 1974, as amended and any
successor statute.
1.40 First Distribution Calendar Year
For distributions beginning before the Participant’s death, the First
Distribution Calendar Year is the calendar year immediately preceding the
calendar year which contains the Participant’s Required Beginning Date. For
distributions beginning after the Participant’s death, the First Distribution
Calendar Year is the calendar year in which distributions are required to begin
pursuant to paragraph 6.9.
1.41 Fresh-Start Date
The last day of the Plan Year preceding a Plan Year for which any amendment of
the Plan that directly or indirectly affects the amount of a Participant’s
benefit determined under the current formula (such as an amendment to the
definition of Compensation used in the current benefit formula or a change in
the Normal Retirement Age of the Plan) is made effective. However, if under the
Adoption Agreement the Fresh-Start Group is limited to an acquired group of
Employees, or a group of Employees with a Frozen Accrued Benefit attributable to
assets and liabilities transferred to the Plan, the Fresh-Start Date will be the
date designated in the Adoption Agreement. If this Plan has had a Fresh-Start
for all Participants, and in a subsequent Plan Year is aggregated for purposes
of Code Section 401(a)(4) with another plan that did not make the same
Fresh-Start, this Plan will have a Fresh-Start on the last day of the Plan Year
preceding the Plan Year during which the Plans are first aggregated.
1.42 Fresh-Start Group
The group which consists of all Participants who have Accrued Benefits as of the
Fresh-Start Date and have at least one Hour of Service with the Employer after
that date. The Fresh-Start Group may be limited to a specific group of Employees
as provided in the Adoption Agreement.
1.43 Frozen Accrued Benefit
The amount of a Participant’s Accrued Benefit determined in accordance with the
provisions of the Plan applicable in the year containing the latest Fresh-Start
Date, determined as if the Participant terminated employment with the Employer
as of the latest Fresh-Start Date (or the date the Participant actually
terminated employment with the

- 9 -



--------------------------------------------------------------------------------



 



Employer, if earlier), without regard to any amendment made to the Plan after
that date other than amendments recognized as effective as of or before the date
under Code Section 401(b) or Treasury Regulations Section 1.401(a)(4)-11(g). If
the Participant has not had a Fresh-Start, the Participant’s Frozen Accrued
benefit shall be zero (0). If permitted in the Adoption Agreement, the Employer
shall index the Frozen Accrued Benefit for any Participant in direct relation to
their Compensation. Such adjustment shall be made pursuant to the requirements
of Treasury Regulations Section 1.401(a)(4)-13(d)(4) through (7).
1.44 Frozen Projected Benefit
The Participant’s Frozen Projected Benefit is equal to the Participant’s Frozen
Accrued Benefit. However, if as of the latest Fresh-Start Date the Participant’s
Accrued Benefit is determined in accordance with Code Section 411(b)(1)(F), the
Participant’s Frozen Projected Benefit is the greater of (a) and (b), where
(a) is equal to the Participant’s Projected Annual Benefit under the Plan on the
latest Fresh-Start Date (or the date the Participant terminated Service, if
earlier) multiplied by a fraction, the numerator of which is the Participant’s
years of credited Service, and the denominator of which is the Participant’s
years of credited Service projected through the later of the Plan Year in which
the Participant attains Normal Retirement Age and the current Plan Year, and
(b) is equal to the amount that would be payable to the Participant at Normal
Retirement Age (or current age, if later) under the insurance contracts assuming
that the only premiums not paid under the contract(s) are those that are due for
Service after the latest Fresh-Start Date.
If as of the Participant’s latest Fresh-Start Date the amount of a Participant’s
Frozen Projected Benefit was limited by the application of Code Section 415, the
Participant’s Frozen Projected Benefit will be increased for years after the
latest Fresh-Start Date to the extent permitted under Code Section 415(d)(1). In
addition, the Frozen Projected Benefit of a Participant whose Frozen Projected
Benefit includes the top-heavy minimum benefits provided in paragraph 12.2 of
the Plan will be increased to the extent necessary to comply with the average
Compensation requirement of Code Section 416(c)(1)(D)(i).
If the Plan’s normal form of benefit in effect on the Participant’s latest
Fresh-Start Date is not the same as the normal form under the Plan after such
Fresh-Start Date and/or the Normal Retirement Age for any Participant on that
Date was greater than the Normal Retirement Age for that Participant under the
Plan after such Fresh-Start Date, the Frozen Projected Benefit will be expressed
as an actuarially equivalent benefit in the normal form under the Plan after the
Participant’s latest Fresh-Start Date, commencing at the Participant’s Normal
Retirement Age under the Plan in effect after such latest Fresh-Start Date.
If the Plan provides a new optional form of benefit with respect to a
Participant’s Frozen Projected Benefit, such new optional form of benefit will
be provided with respect to each Participant’s entire Projected Benefit, and the
Participant’s Projected Benefit minus the Participant’s Frozen Projected Benefit
will be equal to at least .5% times the Participant’s Years of Service after the
Fresh-Start Date, up to and including the year the Participant attains Normal
Retirement Age (or current age, if later).
1.45 Fund
All contributions received by the Trustee under this Plan and Trust, investments
thereof and earnings and appreciation thereon.
1.46 Highest Average Compensation
Used for Top-Heavy test purposes (unless elected otherwise in the Adoption
Agreement) and the limitation provisions of Article IX, it is the average
Compensation for the three (3) consecutive Years of Service with the Employer
that produces the highest average. A Year of Service with the Employer is the
twelve (12) consecutive month period defined in Section III of the Adoption
Agreement.
In the case of a Participant who has separated from service, the Participant’s
Highest Average Compensation will be automatically adjusted by multiplying such
Compensation by the cost of living adjustment factor prescribed by the Secretary
of the Treasury under Code Section 415(d) in such manner as the Secretary shall
prescribe. The adjusted Compensation amount will apply to Limitation Years
ending within the calendar year of the date of the adjustment.
1.47 Highly Compensated Employee
Effective for years after December 31, 1996, the term Highly Compensated
Employee means any Employee who: (1) is a five percent (5%) owner at any time
during the year or preceding year, or (2) for the preceding year had
Compensation from the Employer in excess of $80,000 and if the Employer so
elects in the Adoption Agreement, is in the Top-Paid Group for the preceding
year. The $80,000 amount is adjusted at the same time and in the same manner as
under Code Section 415(d), except that the base period is the calendar quarter
ending September 30, 1996.

- 10 -



--------------------------------------------------------------------------------



 



For the determination of who is a Highly Compensated Employee, the applicable
year of the Plan for which a determination is being made is called a
determination year and the preceding twelve (12) month period is called a
look-back year. Employees who do not meet the Highly Compensated Employee
definition are considered Non-Highly Compensated Employees.
A Highly Compensated former Employee is based on the rules applicable to
determining Highly Compensated Employee status in effect for that determination
year, in accordance with Section 1.414(q)-1T, A-4 of the temporary Income Tax
Regulations and Notice 97-45.
In determining whether an Employee is a Highly Compensated Employee for years
beginning in 1997, the amendments to Code Section 414(q) stated above are
treated as having been in effect for years beginning in 1996. In order to be
effective, a Top-Paid Group election or calendar year data election must apply
consistently to all plans of the Employer that begin with or within the same
calendar year.
1.48 Hour Of Service

  (a)   Each hour for which an Employee is paid, or entitled to payment, for the
performance of duties for the Employer. These hours shall be credited to the
Employee for the computation period in which the duties are performed; and    
(b)   Each hour for which an Employee is paid, or entitled to payment, by the
Employer on account of a period of time during which no duties are performed
(irrespective of whether the employment relationship has terminated) due to
vacation, holiday, illness, incapacity (including Disability), layoff, jury
duty, military duty or leave of absence. No more than 501 Hours of Service shall
be credited under this paragraph for any single continuous period (whether or
not such period occurs in a single computation period). Hours under this
paragraph shall be calculated and credited pursuant to Section 2530.200b-2 of
the Department of Labor Regulations which are incorporated herein by this
reference; and     (c)   Each hour for which back pay, irrespective of
mitigation of damages, is either awarded or agreed to by the Employer. The same
Hours of Service shall not be credited both under paragraph (a) or paragraph
(b), as the case may be, and under this paragraph (c). These hours shall be
credited to the Employee for the computation period or periods to which the
award or agreement pertains rather than the computation period in which the
award, agreement or payment is made.     (d)   Hours of Service shall be
credited for employment with the Employer and for employment for any period of
time with other members of an affiliated service group [as defined in Code
Section 414(m)], a controlled group of corporations [as defined in Code
Section 414(b)], or a group of trades or businesses under common control [as
defined in Code Section 414(c)] of which the adopting Employer is a member, and
any other entity required to be aggregated with the Employer pursuant to Code
Section 414(o). Hours of Service shall also be credited for any individual
considered an Employee for purposes of this Plan under Code Section 414(n) or
(o).     (e)   Solely for purposes of determining whether a Break in Service, as
defined in paragraph 1.13, for participation and vesting purposes has occurred
in a computation period, an individual who is absent from work for maternity or
paternity reasons shall receive credit for the Hours of Service which would
otherwise have been credited to such individual but for such absence, or in any
case in which such hours cannot be determined, eight (8) Hours of Service per
day of such absence. For purposes of this paragraph, an absence from work for
maternity or paternity reasons means an absence by reason of the pregnancy of
the individual, by reason of a birth of a child of the individual, by reason of
the placement of a child with the individual in connection with the adoption of
such child by such individual, or for purposes of caring for such child for a
period beginning immediately following such birth or placement. The Hours of
Service credited under this paragraph shall be credited in the computation
period in which the absence begins if the crediting is necessary to prevent a
Break in Service in that period, or in all other cases, in the following
computation period. No more than 501 hours will be credited under this
paragraph.     (f)   Hours of Service shall be determined on the basis of either
the hours counting or the elapsed time method as selected by the Employer in
Section III of the Adoption Agreement. If no selection is made, actual Hours
will be used.

- 11 -



--------------------------------------------------------------------------------



 



1.49 Joint And Survivor Annuity
An immediate annuity for the life of the Participant with a survivor annuity for
the life of the Participant’s Spouse which is not less than one-half nor greater
than the amount of the annuity payable during the joint lives of the Participant
and the Participant’s Spouse. The Joint and Survivor Annuity will be the
Actuarial Equivalent of the Basic Normal Retirement Benefit. The percentage of
the survivor annuity under the Plan shall be fifty percent (50%) (unless a
different percentage is elected by the Employer in Section VII of the Adoption
Agreement).
1.50 Key Employee
Any Employee or former Employee (and the beneficiaries of such Employee) who at
any time during the determination period was an officer of the Employer if such
individual’s annual Compensation exceeds fifty percent (50%) of the dollar
limitation under Code Section 415(b)(1)(A) (the defined benefit maximum annual
benefit), an owner (or considered an owner under Code Section 318) of one of the
ten (10) largest interests in the Employer if such individual’s Compensation
exceeds 100% of the dollar limitation under Code Section 415(c)(1)(A), a five
percent (5%) owner of the Employer, or a one percent (1%) owner of the Employer
who has an annual Compensation of more than $150,000. For purposes of
determining who is a Key Employee, annual Compensation is as defined in
paragraph 1.15, but shall also shall include amounts deferred through a salary
reduction agreement to a cash or deferred plan under Code Section 401(k), a
Simplified Employee Pension Plan under Code Section 402(h)(l)(B), a cafeteria
plan under Code Section 125, a tax-deferred annuity under Code Section 403(b),
or Code Section 132(f)(4). The determination period is the Plan Year containing
the Top-Heavy Determination Date and the four preceding Plan Years. Compensation
for the purpose of this definition means Compensation as defined at paragraph
1.15(c). The determination of who is a Key Employee will be made in accordance
with Code Section 416(i)(1) and the Regulations thereunder.
1.51 Leased Employee
Any person (other than an Employee of the recipient) who pursuant to an
agreement between the recipient and any other person (“leasing organization”)
has performed services for the recipient [or for the recipient and related
persons determined in accordance with Code Section 414(n)(6)] on a substantially
full-time basis for a period of at least one (1) year, and such services are
performed under the primary direction or control of the recipient Employer. If a
Leased Employee is treated as an Employee by reason of this paragraph, his or
her Compensation as defined in paragraph 1.15 includes Compensation received
from the leasing organization that is attributable to services performed for the
Employer.
1.52 Limitation Year
The calendar year or such other twelve (12) consecutive month period designated
by the Employer in Section III of the Adoption Agreement. All qualified plans
maintained by the Employer must use the same Limitation Year. If the Limitation
Year is amended to a different twelve (12) consecutive month period, the new
Limitation Year must begin on a date within the Limitation Year in which the
amendment is made. If no designation is made on the Adoption Agreement, the
Limitation Year shall be the same as the Plan Year.
1.53 Lookback Month
The first, second, third, fourth, or fifth calendar month preceding the first
day of the Stability Period as specified in the Adoption Agreement.
1.54 Maximum Permissible Amount

  (a)   The lesser of the Defined Benefit Dollar Limitation or 100% of the
Participant’s Highest Average Compensation.     (b)   If the Participant has
less than ten (10) years of participation in the Plan, the Defined Benefit
Dollar Limitation shall be reduced in the following manner. It shall be
multiplied by a fraction, the numerator of which is the number of years (or part
thereof) of participation in the Plan, and the denominator of which is ten (10).
In the case of a Participant who has less than ten (10) Years of Service with
the Employer, the Compensation limitation shall be multiplied by a fraction, the
numerator of which is the number of years (or part thereof) of Service with the
Employer, and the denominator of which is ten (10). The adjustments of this
section (b) shall be applied in the denominator of the Defined Benefit Fraction
based upon Years of Service. For purposes of computing the Defined Benefit
Fraction only, Years of Service shall include future Years of Service (or part
thereof) commencing before the

- 12 -



--------------------------------------------------------------------------------



 



      Participant’s Normal Retirement Age. Such future Year of Service shall
include the year that contains the date the Participant reaches Normal
Retirement Age, only if it can be reasonably anticipated that the Participant
will receive a Year of Service for such year, or the year in which the
Participant terminates employment, if earlier. This paragraph does not apply for
Limitation Years beginning on or after January 1, 2000.     (c)   If the Annual
Benefit of the Participant commences before the Participant’s Social Security
Retirement Age but on or after age sixty-two (62), the Defined Benefit Dollar
Limitation, as reduced in (b) above if necessary, shall be determined as
follows:

  (1)   If a Participant’s Social Security Retirement Age is sixty-five (65),
the dollar limitation for benefits commencing on or after age sixty-two (62) is
determined by reducing the Defined Benefit Dollar Limitation by 5/9 of one
percent (1%) for each month by which benefits commence before the month in which
the Participant attains age sixty-five (65).     (2)   If a Participant’s Social
Security Retirement Age is greater than sixty-five (65), the dollar limitation
for benefits commencing on or after age sixty-two (62) is determined by reducing
the Defined Benefit Dollar Limitation by 5/9 of one percent (1%) for each of the
first thirty-six (36) months and 5/12 of one percent (1%) for each of the
additional months [up to twenty-four (24) months] by which benefits commence
before the month of the Participant’s Social Security Retirement Age.

  (d)   If the Annual Benefit of a Participant commences prior to age sixty-two
(62), the Defined Benefit Dollar Limitation shall be the Actuarial Equivalent of
an Annual Benefit beginning at age sixty-two (62), as determined above, reduced
for each month by which benefits commence before the month in which the
Participant attains age sixty-two (62). The Annual Benefit beginning before age
sixty-two (62) shall be determined as the lesser of the equivalent Annual
Benefit computed using the interest rate and mortality table (or other tabular
factor) equivalence for early retirement benefits, and the equivalent Annual
Benefit computed using a five percent (5%) interest rate and the applicable
mortality table as defined in the Adoption Agreement. Any decrease in the
adjusted Defined Benefit Dollar Limitation determined in accordance with this
provision (d) shall not reflect any mortality decrement to the extent that
benefits will not be forfeited upon the death of the Participant.     (e)   If
the Annual Benefit of a Participant commences after the Participant’s Social
Security Retirement Age, the Defined Benefit Dollar Limitation as reduced in
(b) above, if necessary, shall be increased so that it is the Actuarial
Equivalent of an Annual Benefit of such dollar limitation beginning at the
Participant’s Social Security Retirement Age The equivalent Annual Benefit
beginning after Social Security Retirement Age shall be determined as the lesser
of the equivalent Annual Benefit computed using the interest rate and mortality
table (or other tabular factor) specified in the Plan for purposes of
determining Actuarial Equivalence for delayed retirement benefits, and the
equivalent Annual Benefit computed using a five percent (5%) interest rate
assumption and the applicable mortality table as defined in the Adoption
Agreement.     (f)   Notwithstanding anything else in this section to the
contrary, the benefit otherwise accrued or payable to a Participant under this
Plan shall be deemed not to exceed the Defined Benefit Dollar Limitation if:

  (1)   the retirement benefits payable for a Plan Year under any form of
benefit with respect to such Participant under this Plan and under all other
Defined Benefit Plans (regardless of whether terminated) ever maintained by the
Employer do not exceed $1,000 multiplied by the Participant’s number of Years of
Service or parts thereof [not to exceed ten (10)] with the Employer; and     (2)
  the Employer has not at any time maintained a Defined Contribution Plan, a
Welfare Benefit Plan, or an individual medical account in which the Participant
participated.

1.55 Master Or Prototype Plan
A plan, the form of which is the subject of a favorable opinion letter from the
Internal Revenue Service.
1.56 Month Of Service
A calendar month during any part of which an Employee is employed or deemed
employed.

- 13 -



--------------------------------------------------------------------------------



 



1.57 Normal Retirement Age
The age set by the Employer in Section 5 of the Adoption Agreement at which a
Participant may retire and receive his or her benefits under the Plan. For Plan
Years beginning before January 1, 1988, if Normal Retirement Age was determined
with reference to the anniversary of the participation commencement date [more
than five (5) but not to exceed ten (10) years], the anniversary date for
Participants who first commenced participation under the Plan before the first
Plan Year beginning on or after January 1, 1988 shall be the earlier of the
tenth anniversary of the date the Participant commenced participation in the
Plan [or such anniversary as had been elected by the Employer, if less than ten
(10)] or the fifth anniversary of the first day of the first Plan Year beginning
on or after January 1, 1988. The participation commencement date is the first
day of the first Plan Year in which the Participant commenced participation in
the Plan.
1.58 Normal Retirement Benefit
When determining the Accrued Benefit, the Normal Retirement Benefit is the
Annual Benefit to which the Participant would be entitled if he or she continued
to earn annually until such Normal Retirement Age the same rate of Compensation
upon which his or her Normal Retirement Benefit would be computed. This rate of
Compensation is computed on the basis of Compensation taken into account under
the Plan.
1.59 Normal Retirement Date
The date on which retirement benefits will actually commence. Normal Retirement
Date shall be as specified in Section V of the Adoption Agreement.
1.60 Owner-Employee
A sole proprietor or partner owning more than ten percent (10%) of either the
capital or profits interest of the partnership.
1.61 Paired Plans
Two or more plans maintained by the Sponsor designed so that a single or any
combination of plans adopted by an Employer will meet the antidiscrimination
rules, the contribution and benefit limitations, and the Top-Heavy provisions of
the Code.
1.62 Participant
Any Employee who has met the eligibility requirements and is participating in
the Plan. Inactive Participant’s do not accrue benefits under the Plan.
1.63 Period Of Severance
For Plans using Elapsed Time for purposes of crediting Service, a Break in
Service shall mean a Period of Severance of at least twelve (12) months. A
Period of Severance is a continuous period of time during which the Employer
does not employ the Employee. Such period begins on the date the Employee
retires, quits or is discharged, or if earlier, the twelve (12) month
anniversary of the date on which the Employee was otherwise first absent from
Service.
1.64 Permissive Aggregation Group
The Required Aggregation Group of plans plus any other plan or plans of the
Employer which, when considered as a group with the Required Aggregation Group,
would continue to satisfy the requirements of Code Sections 401(a)(4) and 410.
1.65 Plan
The Employer’s retirement plan as embodied herein and in the Adoption Agreement,
as may be amended from time to time.
1.66 Plan Administrator
For Employers who are members of the Savings Banks Employees Retirement
Association (SBERA), Tom Forese shall be the Plan Administrator. All other
Employers shall select their own Plan Administrator. If no Plan Administrator is
selected, the Employer shall be the Plan Administrator.
1.67 Plan Year
For Employers who are members of the Savings Bank Employees Retirement
Association (SBERA), the twelve (12) consecutive month period beginning on
January 1 of each year. For all other Employers, the twelve (12) consecutive
month period designated by the Employer in the Adoption Agreement.

- 14 -



--------------------------------------------------------------------------------



 



1.68 Present Value
The Actuarial Equivalent of the Normal Form of Benefit determined on the basis
of the mortality rates specified in Section III of the Adoption Agreement and
either the interest rate(s) specified in the Adoption Agreement or the Code
Section 417 interest rate(s), whichever produces the greater benefit. When
determining the Present Value of Accrued Benefits for Top-Heavy purposes, only
the interest and mortality rates specified for that purpose in Section XII of
the Adoption Agreement will be used.
1.69 Projected Annual Benefit
For Limitation Years beginning before January 1, 2000, the Annual Benefit as
defined in paragraph 1.6 to which the Participant would be entitled under the
terms of the Plan assuming:

  (a)   the Participant will continue employment until Normal Retirement Age
under the Plan (or current age, if later), and     (b)   the Participant’s
Compensation for the current Limitation Year and all other relevant factors used
to determine benefits under the Plan will remain constant for all future
Limitation Years.

1.70 Qualified Deferred Compensation Plan
Any pension, profit-sharing, stock bonus, or other plan which meets the
requirements of Code Section 401 and includes a trust exempt from tax under Code
Section 501(a) or any annuity plan described in Code Section 403(a).
1.71 Qualified Domestic Relations Order
A Qualified Domestic Relations Order (QDRO) is a signed domestic relations order
issued by a state court or agency which creates, recognizes or assigns to an
alternate payee(s) the right to receive all or part of a Participant’s benefit
under the Plan and which meets the requirements of Code Section 414(p). An
alternate payee is a Spouse, former Spouse, child, or other dependent who is
treated as a beneficiary under the Plan as a result of the QDRO. Unless
otherwise elected by the Employer in the Adoption Agreement, the earliest date
for payment of a QDRO to an alternative payee is the date upon which the order
is deemed qualified
1.72 Qualified Early Retirement Age
The latest of:

  (a)   the earliest date under the Plan on which a Participant may elect to
receive retirement benefits,     (b)   the first day of the 120th month
beginning before a Participant reaches Normal Retirement Age, or     (c)   the
date on which a Participant begins participation.

1.73 Qualified Joint And Survivor Annuity
An immediate annuity for the life of the Participant with a survivor annuity for
the life of the Spouse which is not less than fifty percent (50%) and not more
than 100% of the amount of the annuity which is payable during the joint lives
of the Participant and the Spouse and which is the Actuarial Equivalent of the
Basic Normal Retirement Benefit, or if greater, any optional form of benefit.
The exact amount of the survivor annuity will be specified by the Employer in
Section VII of the Adoption Agreement. The percentage of the survivor annuity
under the Plan shall be fifty percent (50%) (unless a different percentage is
elected in the Adoption Agreement).
1.74 Qualified Voluntary Contribution
A tax-deductible voluntary Employee contribution which was permitted to be made
for the 1982 through 1986 tax years. This type of contribution is no longer
permitted to be made by a Participant. This Plan shall accept such type of
contribution if made to a prior Plan and will establish an appropriate
recordkeeping account on behalf of the Participant.
1.75 Required Aggregation Group
A Group of plans including:

  (a)   each qualified plan of the Employer in which at least one Key Employee
participates or participated at any time during the determination period
(regardless of whether the plan has terminated), and     (b)   any other
qualified plan of the Employer which enables a plan described in (a) to meet the
requirements of Code Sections 401(a)(4) and 410.

- 15 -



--------------------------------------------------------------------------------



 



1.76 Required Beginning Date
The date on which a Participant is required to take his or her first minimum
distribution under the Plan, as selected by the Employer in the Adoption
Agreement.
1.77 Retirement Protection Act Of 1999 (RPA ‘94) Old Law Benefit
The Participant’s Accrued Benefit under the terms of the Plan as of the Plan’s
RPA ‘94 freeze date, for the Annuity Starting Date and optional form and taking
into account the limitations of Code Section 415, as in effect on December 7,
1994, including the participation requirements under Code Section 415(b)(5). In
determining the amount of a Participant’s RPA ‘94 Old Law Benefit, the following
shall be disregarded:

  (a)   any Plan amendment increasing benefits adopted after the RPA ‘94 freeze
date; and     (b)   any cost of living adjustments that become effective after
such date.

The RPA ‘94 freeze date must be a date that is on or before the first day of the
first Limitation Year beginning after December 31, 1999, and must be the same
date that the Code Section 417(e)(3) changes are made effective for the Plan.
If the RPA ‘94 benefit was reduced during the period between the RPA ‘94 freeze
date and the first day of the first Limitation Year beginning on or after
January 1, 2000 because of Annual Additions credited to a Participant’s account
in an existing Defined Contribution Plan, the RPA ‘94 Old Law Benefit may
increase to the RPA ‘94 freeze date level as of the first day of the first
Limitation Year beginning on or after January 1, 2000.
1.78 Rollover Contribution
A contribution made by a Participant of an amount distributed to such
Participant from another Qualified Deferred Compensation Plan in accordance with
Code Section 402(c).
1.79 Self-Employed Individual
An individual who has Earned Income for the taxable year from the trade or
business for which the Plan is established including an individual who would
have had Earned Income but for the fact that the trade or business had no net
profit for the taxable year.
1.80 Service
The period of current or prior employment with the Employer, including any
imputed period of employment which must be counted under USERRA. If the Employer
maintains a plan of a predecessor employer, service for such predecessor shall
be treated as Service for the Employer. Service is determined under an Hours
Counting Method or under the Elapsed Time Method, as selected by the Employer in
the Adoption Agreement. For Plan Years after 1991, if this Plan initially or
upon Plan amendment credits or increases benefits for Service prior to the year
in which the amendment is made, the period for which such credit or increase is
granted shall be limited to the five (5) years preceding the year in which the
amendment is made if the safe-harbor of Regulations Section 1.401(a)(4)-5 is to
apply. Such credit or increase must be granted on a uniform basis to all current
Employees under the Plan.
1.81 Shareholder Employee
An Employee or officer who owns [or is considered as owning within the meaning
of Code Section 318(a)(i)], on any day during the taxable year of an electing
small business (Subchapter S) corporation, more than five percent (5%) of such
corporation’s outstanding stock.
1.82 Simplified Employee Pension Plan
An individual retirement account which meets the requirements of Code Section
408(k) and to which the Employer makes contributions pursuant to a written
formula. These plans are considered for contribution limitation and Top-Heavy
testing purposes.
1.83 Social Security Retirement Age
Age sixty-five (65) in the case of a Participant attaining age sixty-two
(62) before January 1, 2000 (i.e., born before January 1, 1938), age sixty-six
(66) for a Participant attaining age sixty-two (62) after December 31, 1999, and
before January 1, 2017 (i.e., born after December 31, 1937, but before
January 1, 1955), and age sixty-seven (67) for a Participant attaining age
sixty-two (62) after December 31, 2016 (i.e., born after December 31, 1954).

- 16 -



--------------------------------------------------------------------------------



 



1.84 Sponsor
SBERA, or any successor(s) or assign(s).
1.85 Spouse
The individual to whom a Participant is married, or was married in the case of a
deceased Participant who was married at the time of his or her death. A former
Spouse will be treated in the same manner as a Spouse to the extent provided
under a Qualified Domestic Relations Order as prescribed in Code Section 414(p).
1.86 Stability Period
The successive period of one (1) calendar month, one (1) Plan quarter, one
(1) calendar quarter, one (1) Plan Year, or one (1) calendar year, as specified
in the Adoption Agreement, that contains the Annuity Starting Date for the
distribution and for which the Applicable Interest Rate remains constant.
1.87 Straight Life Annuity
A method of payment made in equal installments for the life of the Participant
that terminates upon the Participant’s death.
1.88 Super Top-Heavy Plan
A Plan described at paragraph 1.94 hereof under which the Top-Heavy Ratio (as
defined at paragraph 1.95) exceeds 90%.
1.89 Tax Reform Act Of 1986 (TRA ’86) Accrued Benefit
A Participant’s Accrued Benefit under the Plan, determined as if the Participant
had separated from Service as of the close of the last Limitation Year beginning
before 1987, when expressed as an Annual Benefit within the meaning of Code
Section 415(b)(2). In determining the amount of a Participant’s TRA ’86 Accrued
Benefit, the following shall be disregarded:

  (a)   any change in the terms and conditions of the Plan after May 5, 1986;
and     (b)   any cost of living adjustments occurring after May 5, 1986.

1.90 Taxable Wage Base
For Plans which have an allocation formula which takes into account the
Employer’s contribution under the Federal Insurance Contributions Act (FICA),
the contribution and benefits base in effect under Section 230 of the Social
Security Act at the beginning of the Plan Year.
1.91 Theoretical Contribution
Used with regard to the purchase of insurance, it is the contribution that would
be made on behalf of the Participant, using the individual level premium funding
method from the age at which participation commenced to Normal Retirement Age,
to fund the Participant’s entire retirement benefit without regard to
pre-retirement ancillary benefits. The entire retirement benefit for this
purpose is based upon a single Straight Life Annuity and assumes continuation of
current salary (no salary scale) and the current Defined Benefit Fraction.
1.92 Theoretical ILP Reserve
Used with regard to the purchase of insurance, it is the reserve that would be
available at the time of death if for each year of Plan participation a
contribution had been made on behalf of the Participant in an amount equal to
the Theoretical Contribution.
1.93 Top-Heavy Determination Date
For the first Plan Year, it is the last day of that year. For any Plan Year
subsequent to the first Plan Year, the last day of the preceding Plan Year.
1.94 Top-Heavy Plan
For any Plan Year beginning after 1983, the Employer’s Plan is Top-Heavy if any
of the following conditions exists:

  (a)   If the Top-Heavy Ratio for the Employer’s Plan exceeds sixty percent
(60%) and this Plan is not part of any Required Aggregation Group or Permissive
Aggregation Group of plans.

- 17 -



--------------------------------------------------------------------------------



 



  (b)   If the Employer’s Plan is a part of a Required Aggregation Group of
plans but not part of a Permissive Aggregation Group and the Top-Heavy Ratio for
the group of plans exceeds sixty percent (60%).     (c)   If the Employer’s Plan
is a part of a Required Aggregation Group and part of a Permissive Aggregation
Group of plans and the Top-Heavy Ratio for the Permissive Aggregation Group
exceeds sixty percent (60%).

1.95 Top-Heavy Ratio

  (a)   If the Employer maintains one or more Defined Benefit Plans and the
Employer has never maintained any Defined Contribution Plan (including any
Simplified Employee Pension Plan) which during the five (5) year period ending
on the Top-Heavy Determination Date(s) has or has had account balances, the
Top-Heavy Ratio for this Plan alone or for the Required or Permissive
Aggregation Group, as appropriate, is a fraction, the numerator of which is the
sum of the Present Value of Accrued Benefits of all Key Employees as of the
Top-Heavy Determination Date(s) [including any part of any Accrued Benefit
distributed in the five (5) year period ending on the Top-Heavy Determination
Date(s)], and the denominator of which is the sum of the Present Value of
Accrued Benefits [including any part of any Accrued Benefit distributed in the
five (5) year period ending on the Top-Heavy Determination Date(s)] of all
Participants determined in accordance with Code Section 416 and the Regulations
thereunder.     (b)   If the Employer maintains one or more Defined Benefit
Plans and the Employer maintains or has maintained one or more Defined
Contribution Plans (including any Simplified Employee Pension Plan) which during
the five (5) year period ending on the Determination Date(s) has or has had any
account balances, the Top-Heavy Ratio for any Required or Permissive Aggregation
Group, as appropriate, is a fraction, the numerator of which is the sum of
account balances under the aggregated Defined Contribution Plans for all Key
Employees as of the Top-Heavy Determination Date(s) and the Present Value of
Accrued Benefits under the aggregated Defined Benefit Plans for all Key
Employees, determined in accordance with (a) above and the denominator of which
is the sum of the account balances under the aggregated Defined Contribution
Plans for all Participants as of the Top-Heavy Determination Date(s) and the
Present Value of Accrued Benefits under the aggregated Defined Benefit Plans
determined in accordance with (a) above for all Participants as of the Top-Heavy
Determination Date(s), all determined in accordance with Code Section 416 and
the Regulations thereunder. The account balances under a Defined Contribution
Plan in both the numerator and denominator of the Top-Heavy Ratio are increased
for any distribution of an account balance made in the five (5) year period
ending on the Top-Heavy Determination Date.     (c)   For purposes of (a) and
(b) above, the value of account balances and the Present Value of Accrued
Benefits will be determined as of the most recent Valuation Date that falls
within or ends with the twelve (12) month period ending on the Top-Heavy
Determination Date, except as provided in Code Section 416 and the Regulations
thereunder for the first and second Plan Years of a Defined Benefit Plan. The
account balances and Accrued Benefits of a Participant (1) who is not a Key
Employee but who was a Key Employee in a prior year or (2) who has not been
credited with at least one (1) Hour of Service with any Employer maintaining the
Plan at any time during the five (5) year period ending on the Top-Heavy
Determination Date will be disregarded. The calculation of the Top-Heavy Ratio,
and the extent to which distributions, rollovers, and transfers are taken into
account will be made in accordance with Code Section 416 and the Regulations
thereunder. Qualified Voluntary Employee Contributions will not be taken into
account for purposes of computing the Top-Heavy Ratio. When aggregating plans,
the value of account balances and Accrued Benefits will be calculated with
reference to the Top-Heavy Determination Dates that fall within the same
calendar year.     (d)   The Accrued Benefit of a Participant other than a Key
Employee shall be determined under the method, if any, that uniformly applies
for accrual purposes under all Defined Benefit Plans maintained by the Employer,
or if there is no such method, as if such benefit accrued not more rapidly than
the slowest accrual rate permitted under the fractional rule of Code
Section 411(b)(1)(C).

- 18 -



--------------------------------------------------------------------------------



 



1.96 Top-Paid Group
The group consisting of the top twenty percent (20%) of Employees when ranked on
the basis of Compensation paid during such year. For purposes of determining the
number of Employees in the group (but not who is in it), the following Employees
shall be excluded:

  (a)   Employees who have not completed six (6) months of Service.     (b)  
Employees who normally work less than 171/2 hours per week.     (c)   Employees
who normally do not work more than six (6) months during any year.     (d)  
Employees who have not attained age twenty-one (21).     (e)   Employees
included in a collective bargaining unit, covered by an agreement between
Employee representatives and the Employer, where retirement benefits were the
subject of good faith bargaining and provided that ninety percent (90%) or more
of the Employer’s Employees are covered by the agreement.     (f)   Employees
who are nonresident aliens and who receive no earned income which constitutes
income from sources within the United States.

Effective for Plan Years beginning after December 31, 1996, the application of
the family aggregation rules under Code Section 414(q)(6) will no longer apply.
1.97 Transfer Contribution
A non-taxable transfer of a Participant’s benefit directly from a Qualified
Deferred Compensation Plan to this Plan. This type of transfer does not
constitute constructive receipt of plan assets.
1.98 Trust
The trust established in conjunction with the Plan, together with any and all
amendments thereto which holds assets of the Plan held by or in the name of the
Trustee or Custodian.
1.99 Trustee
For Employers who are members of SBERA, the Trustee shall be the Trustees of the
Savings Banks Employees Retirement Association. For all other Employers, the
Trustee shall be the individual, individuals or institution appointed by the
Employer to serve as Trustee of the Plan. In the event the Employer does not
name an individual, individuals or institution to serve as Trustee of the Plan,
the Employer will be deemed to be the Trustee.
1.100 USERRA
The Uniformed Services Employment and Reemployment Rights Act of 1994, as
amended effective August 5, 1996. Notwithstanding any provision of the Plan to
the contrary, contributions, benefits, Plan loan repayment, suspensions and
service credit with respect to qualified military service will be provided in
accordance with Code Section 414(u).
1.101 Valuation Date
The Anniversary Date or any other date during each Plan Year used for
determining the fair market value of assets and computing Plan funding. For
Top-Heavy purposes, the date elected by the Employer in the Adoption Agreement
as of which account balances or Accrued Benefits are valued for calculating the
Top-Heavy Ratio.
1.102 Vested Accrued Benefit
Used to determine the applicability of the Qualified Joint and Survivor Annuity
Rules, it is the value of the Participant’s Vested Accrued Benefit derived from
Employer and Employee contributions (including Rollovers). The provisions of
Article VII shall apply to a Participant who is vested in amounts attributable
to Employer contributions, Employee contributions (or both) at the time of death
or distribution.
1.103 Voluntary After-tax Contribution
An Employee contribution which is not tax-deductible and which is not required
as a condition for participation in the Plan.

- 19 -



--------------------------------------------------------------------------------



 



1.104 Welfare Benefit Fund
Any fund that is part of a plan of the Employer, or has the effect of a plan,
through which the Employer provides welfare benefits to Employees or their
beneficiaries. For these purposes, Welfare Benefits means any benefit other than
those with respect to which Code Section 83(h) (relating to transfers of
property in connection with the performance of services), Code Section 404
(relating to deductions for contributions to an Employees’ trust or annuity and
Compensation under a deferred payment plan) and Code Section 404(a) (relating to
certain foreign deferred compensation plans). A “Fund” is any social club,
voluntary employee benefit association, supplemental unemployment benefit trust
or qualified group legal service organization described in Code
Section 501(c)(7), (9), (17) or (20); any trust, corporation, or other
organization not exempt from income tax, or to the extent provided in
Regulations, any account held for an Employer by any person. The provisions of
the Plan relating to Welfare Benefit Funds are applicable to tax years beginning
after 1985.
1.105 Year Of Participation
The Participant shall be credited with a Year of Participation (computed to
fractional parts of a year) for each accrual computation period for which the
following conditions are met:

  (a)   the Participant is credited with at least the number of Hours of Service
[or in the event of a Plan using the Elapsed Time Method, one (1) year of
employment] for benefit accrual purposes, required under the terms of the Plan
in order to accrue a benefit for the accrual computation period, and     (b)  
the Participant is included as a Participant under the eligibility provisions of
the Plan for at least one day of the accrual computation period.

If these two conditions are met, the portion of a Year of Participation credited
to the Participant shall equal the amount of benefit accrual service credited to
the Participant for such accrual computation period. If elected in the Adoption
Agreement, a Participant who is permanently and totally disabled within the
meaning of Code Section 415(c)(3)(C)(i) for an accrual computation period shall
receive a Year of Participation with respect to that period. In addition, for a
Participant to receive a Year of Participation (or part thereof) for an accrual
computation period, the Plan must be established no later than the last day of
such accrual computation period. In no event will more than one (1) Year of
Participation be credited for any twelve (12) month period.
Beginning with the 1990 Plan Year, unless specified otherwise in the Adoption
Agreement, a Year of Participation shall mean a Plan Year during which a
Participant either completes more than 500 Hours of Service [or in the event of
a Plan using the Elapsed Time Method, completed three (3) consecutive months of
employment] or is employed on the last day of the Plan Year.
1.106 Year Of Service

  (a)   Hours of Service Method - A twelve (12) consecutive month period during
which an Employee has not less than the number of Hours of Service specified in
Section III of the Adoption Agreement.     (b)   Elapsed Time Method - For
purposes of determining either an Employee’s initial or continued eligibility to
participate in the Plan, or the nonforfeitable interest in the Participant’s
account balance derived from Employer contributions, an Employee will receive
credit for the aggregate of all time period(s) worked commencing with the
Employee’s first day of employment or reemployment and ending on the date a
Break in Service begins. The first day of employment or reemployment is the
first day the Employee performs an Hour of Service for the Employer. An Employee
will also receive credit for any Period of Severance of less than twelve
(12) consecutive months. Fractional periods of a year will be expressed in terms
of days.         Each Employee will share in Employer contributions for the
period beginning on the date the Employee commences participation under the Plan
and ending on the date on which such Employee terminates employment with the
Employer or is no longer a member of an eligible class of Employees.         An
Employer adopting the Elapsed Time Method is required to credit periods of
Service and, under the Service spanning rules, certain periods of severance of
twelve (12) months or less. Under the first Service spanning rule, if an
Employee severs from Service as a result of resignation, discharge or retirement
and then returns to Service within twelve (12) months, the Period of Severance
is required to be taken into account. A situation may arise in which an Employee
is absent from Service for any

- 20 -



--------------------------------------------------------------------------------



 



      reason other than resignation, discharge, retirement and during the
absence a resignation, discharge or retirement occurs. The second Service
spanning rule provides that, under such circumstances, the Plan is required to
take into account the period of time between the severance from Service date
(i.e., the date of resignation, discharge or retirement) and the first
anniversary of the date on which the Employee was first absent, if the Employee
returns to Service on or before such first anniversary date.

- 21 -



--------------------------------------------------------------------------------



 



ARTICLE II
ELIGIBILITY REQUIREMENTS
2.1 Participation
Current Employees who meet the eligibility requirements in the Adoption
Agreement on the Effective Date of the Plan shall become Participants as of the
Effective Date of the Plan. If elected in the Adoption Agreement, all Employees
employed on the Effective Date of the Plan may participate, even if they have
not satisfied the Plan’s eligibility requirements. Employees hired after the
Effective Date of the Plan shall become Participants on the Entry Date
coinciding with or immediately following the date on which they meet the
eligibility requirements. Depending on the Plan’s eligibility requirements, the
Entry Date may actually be earlier than the date on which the Employee satisfies
the eligibility requirements. The Employee must satisfy the eligibility
requirements specified in the Adoption Agreement to become a Participant in the
Plan. An Employee will begin to participate no later than the earlier of the
first day of the Plan Year beginning after the date on which the Employee has
met the minimum age and Service requirements or six (6) months after the date
eligibility is met. In the event that an Employee has satisfied the eligibility
requirements, but is not employed on the Entry Date, such Eligible Employee will
become a Participant upon his or her rehire. If, however, an individual fails to
satisfy the eligibility requirements and incurs a Break in Service or Period of
Severance before his or her rehire, such individual will be treated as a new
Employee and will have to requalify under the Plan’s eligibility requirements. A
former Participant shall again become a Participant immediately upon returning
to the employ of the Employer. Unless, specified otherwise in the Adoption
Agreement, benefits will begin to accrue as of the first day of the month
following the return to employment.
2.2 Change In Classification Of Employment
In the event an Employee who is not a member of the eligible class of Employees
becomes a member of the eligible class, such Employee shall participate
immediately if such Employee has satisfied the minimum age and Service
requirements and would have previously become a Participant had he or she been
in the eligible class. In the event a Participant becomes ineligible to
participate because he or she is no longer a member of an eligible class of
Employees, such Employee shall participate immediately upon his or her return to
an eligible class of Employees. Notwithstanding any other provision in this
Plan, an Employee may not accrue a benefit under this Plan for the period during
which they are ineligible to participate.
2.3 Computation Period
For purposes of determining Years of Service and Breaks in Service for purposes
of eligibility under the Hours of Service Method, the twelve (12) consecutive
month period shall commence on the date on which an Employee first performs an
Hour of Service for the Employer and each anniversary thereof. If, however, the
period so specified is one (1) year or less, the succeeding twelve (12)
consecutive month period shall commence on the first day of the Plan Year
beginning prior to the anniversary of the date the Employee first performed an
Hour of Service regardless of whether the Employee is entitled to be credited
with 1,000 (or such lesser number as specified by the Employer in the Adoption
Agreement) Hours of Service during the Employee’s first employment year.
2.4 Employment Rights
Participation in the Plan shall not confer upon a Participant any employment
rights, nor shall it interfere with the Employer’s right to terminate the
employment of any Employee at any time.
2.5 Service With Controlled Groups
All Years of Service with other members of a controlled group of corporations
[as defined in Code Section 414(b)], trades or businesses under common control
[as defined in Code Section 414(c)], members of an affiliated service group [as
defined in Code Section 414(m)], or as required at Code Section 414(o), shall be
credited for purposes of determining an Employee’s eligibility to participate.
2.6 Leased Employees
Any Leased Employee shall be treated as an Employee of the recipient Employer;
however, contributions or benefits provided by the leasing organization which
are attributable to services performed for the recipient Employer shall be
treated as provided by the recipient Employer and shall offset against any
benefit accruing under this Plan.
A Leased Employee shall not be considered an Employee of the recipient if such
Employee is covered by a money purchase pension plan providing:

  (a)   a non-integrated Employer contribution rate of at least ten percent
(10%) of Compensation [as defined in Code Section 415(c)(3) but including
amounts contributed by the Employer pursuant to a salary reduction agreement
which are excludable from the Employee’s gross income under a cafeteria

- 22 -



--------------------------------------------------------------------------------



 



      plan covered by Code Section 125, a cash or deferred profit-sharing plan
under Code Section 401(k), a Simplified Employee Pension Plan under Code
Section 402(h)(l)(B), and a tax-sheltered annuity under Code Section 403(b)];  
  (b)   immediate participation; and     (c)   full and immediate vesting.

The exclusion is only available if Leased Employees do not constitute more than
twenty percent (20%) of the recipient’s non-highly compensated work force. The
Plan Administrator must apply this paragraph 2.6 consistent with Code Sections
414(n) and 414(o) and the Regulations issued thereunder.

- 23 -



--------------------------------------------------------------------------------



 



ARTICLE III
EMPLOYER CONTRIBUTIONS
3.1 Amount
The Employer intends to make periodic contributions to the Plan in accordance
with the minimum funding standards established under the Code.
3.2 Expenses And Fees
The Employer may reimburse the Plan for all expenses and fees incurred in the
administration of the Plan or Trust and paid from the assets of the Plan. Such
expenses shall include, but shall not be limited to, fees for professional
services, recordkeeping services, printing and postage. Brokerage commissions
may not be reimbursed. If such expenses and fees are not paid from the Plan, the
Employer may pay such expenses and fees directly. Reimbursement of any Plan fees
will be considered Employer contributions subject to Code Sections 404 and 415.
3.3 Responsibility For Contributions
Neither the Trustee nor the Sponsor nor the Custodian shall be required to
determine if the Employer has made a contribution or if the amount contributed
is in accordance with the Adoption Agreement or the Code. The Employer shall
have sole responsibility in this regard. The Trustee shall be accountable solely
for contributions received by it within the limits of Article IX.
3.4 Allocations Of Benefits
The Employer’s contribution shall be determined in accordance with the benefit
formula selected by the Employer in the Adoption Agreement, and the minimum
accrual requirements for Top-Heavy Plans. Beginning with the 1990 Plan Year and
thereafter, for plans on Standardized Adoption Agreements 001, 002, and 005,
Participants who are either credited with more than 500 Hours of Service or who
are employed on the last day of the Plan Year must receive a full benefit
accrual. In Nonstandardized Adoption Agreements 003, 004, and 006, benefits
shall accrue to Participants who have completed a Year of Service, as specified
in the Adoption Agreement. For Nonstandardized Adoption Agreements 003, 004, and
006, the Employer may only apply the Year of Service requirements specified in
the Adoption Agreement for benefit accrual purposes, if the Plan satisfies
coverage and minimum participation testing as set forth in Code
Sections 401(a)(26) and 410(b) and the Regulations thereunder. If when applying
the Year of Service requirements the Plan fails to satisfy the aforementioned
requirements, additional Participants will be eligible to receive an accrual of
benefits until the requirements are satisfied. If this section is applicable,
then, notwithstanding any other provision of the Plan, a Participant shall have
no right to any accrual under this Plan until this section, including the
coverage and participation tests defined below, have been applied. For a Plan
Year, this section must be applied before any Employer contributions can be made
to this Plan. A Plan satisfies the coverage test if, on the last day of the Plan
Year (taking into account all Employees or former Employees on any day during
the Plan Year), the number of Non-Highly Compensated Employees who benefit under
the Plan is at least equal to seventy percent (70%) of the percentage of Highly
Compensated Employees benefiting under the Plan as of such day. A Plan satisfies
the participation test if on any day of the Plan Year, the number of Employees
who benefit under the Plan is at least equal to the lesser of fifty (50) or
forty percent (40%) of the total number of includible Employees as of such day.
If the Plan fails to satisfy either the coverage or minimum participation tests,
the Year of Service requirement will be suspended first for Employees who have
satisfied the Plan’s eligibility requirements as specified in Section IV of the
Adoption Agreement and who are employed on the last day of the Plan Year, but
who failed to be credited with enough Hours of Service for that Plan Year to
qualify for a Year of Service, as defined in the Adoption Agreement. Additional
Participants will be eligible to accrue the benefit defined under Section VI of
the Adoption Agreement based on their having been credited with the greatest
number of Hours of Service during the Plan Year before separating from Service.
The process of suspending the Year of Service requirement for additional
Participants will continue until the Plan satisfies both the coverage and
minimum participation tests for the Plan Year. Notwithstanding this paragraph,
no benefits will be accrued for Employees who were excluded from Participation
in the Plan because they were a member of a collective bargaining unit, a
nonresident alien without U.S. source income or because they were excluded by
the Plan’s age and Service requirement. Also, no benefits will be accrued for
Participant’s who have separated from Service and have failed to be credited
with more than 500 Hours of Service.
If after accruing benefits for all the Participants specified above, the
coverage and minimum participation requirements are still not satisfied, the
Employer will amend the Adoption Agreement to eliminate the exclusion of
Employees from participation in the Plan based upon job classifications.
Notwithstanding the above, if the Employer so chooses in Section III of the
Adoption Agreement, the average benefits test will be used to satisfy the
requirements of Code Section 410(b), instead of the steps outlined above.

- 24 -



--------------------------------------------------------------------------------



 



Effective as of December 12, 1994, notwithstanding any provisions of this Plan
to the contrary, Participants will accrue the right to share in allocations of
Employer contributions with respect to periods of qualified military service as
provided in Code Section 414(u).
3.5 Return Of Contributions
Contributions made to the Plan by the Employer shall be irrevocable except as
provided below:

  (a)   Any contribution forwarded to the Trustee because of a mistake of fact,
provided that the contribution is returned to the Employer within one (1) year
of the contribution.     (b)   In the event that the Commissioner of Internal
Revenue determines that the Plan is not initially qualified under the Internal
Revenue Code, any contribution made incident to that initial qualification by
the Employer must be returned to the Employer within one (1) year after the date
the initial qualification is denied, but only if the application for the
qualification is made by the time prescribed by law for filing the Employer’s
return for the taxable year in which the Plan is adopted, or such later date as
the Secretary of the Treasury may prescribe.     (c)   Contributions forwarded
to the Trustee are presumed to be deductible and are conditioned on their
deductibility. Contributions which are disallowed under Code Section 404 must be
returned to the Employer within one (1) year of the disallowance of the
deduction.

- 25 -



--------------------------------------------------------------------------------



 



ARTICLE IV
EMPLOYEE CONTRIBUTIONS
4.1 Voluntary After-tax Contributions
If previously allowed, beginning with the Plan Year in which the attached
Adoption Agreement is executed, this Plan will no longer accept Employee
contributions which are allocated to a separate account. Voluntary Contributions
already made may stay in the Trust. Such contributions (as adjusted for
investment experience) shall be nonforfeitable at all times.
Under any Plan which can be established hereunder, an Employee may repay a
defaulted loan with after-tax dollars and may buy-back amounts previously
forfeited even if Voluntary Contributions are not permitted in the Plan. These
amounts shall not be treated as contributions and shall not be subject to the
limitations on Annual Additions or the nondiscrimination tests of Code Section
401(m).
4.2 Qualified Voluntary Contributions
The Plan Administrator will not accept Qualified Voluntary Employee
Contributions which are made for a taxable year beginning after 1986.
Contributions made prior to that date will be maintained in a separate account
that will be nonforfeitable at all times. The assets of the Trust will be valued
annually at fair market value as of the last day of the Plan Year. On such date,
the earnings and losses of the Trust attributable to the Qualified Voluntary
Employee Contribution will be allocated to each Participant’s Qualified
Voluntary Contributions account in the ratio that such account balance bears to
all such account balances. Subject to Article VII, Joint and Survivor Annuity
Requirements (if applicable), the Participant may withdraw any part of the
Qualified Voluntary Employee Contribution account by making a written
application to the Plan Administrator. No part of the Qualified Voluntary
Contributions account will be used to purchase life insurance.
4.3 Rollover Contribution
If elected in the Adoption Agreement, a Participant/Employee may make a Rollover
Contribution to any Defined Benefit Plan established hereunder of all or any
part of an amount distributed or distributable to him or her from a Qualified
Deferred Compensation Plan or an Individual Retirement Account (IRA) under Code
Section 408 where the IRA was used as a conduit from a Qualified Deferred
Compensation Plan provided:

  (a)   the amount distributed to the Participant/Employee is transferred to the
Plan no later than the sixtieth day after such distribution was received by the
Participant,     (b)   the amount distributed is not one of a series of
substantially equal periodic payments made for the life (or life expectancy) of
the Participant/Employee or the joint lives (or joint life expectancies) of the
Participant/Employee and the Participant’s/Employee’s Designated Beneficiary, or
for a specified period of ten (10) years or more,     (c)   the amount
distributed is not a required minimum distribution required under Code
Section 401(a)(9),     (d)   if the amount distributed included property, such
property is rolled over, or if sold the proceeds of such property may be rolled
over, and     (e)   the amount distributed is not includible in gross income
(determined without regard to the exclusion for net unrealized appreciation with
respect to Employer securities).

In addition, if the Adoption Agreement allows Rollover Contributions, the Plan
will also accept any Eligible Rollover Distribution (as defined at paragraph
1.35) directly to the Plan.
The Plan Administrator shall be responsible for determining the tax-free status
of any Rollover Contribution made to this Plan, and the Trustee/Custodian shall
have no responsibility for any such determination.
4.4 Transfer Contribution
Unless provided otherwise in the Adoption Agreement, an Employee may also
arrange for the direct transfer of his or her benefit from a Qualified Deferred
Compensation Plan to this Plan provided that the transfer is made in accordance
with paragraphs 4.3(b), (c) and (e) hereof. Such transfer shall be made in cash
and/or in-kind. The Employer and/or the Trustee/Custodian in their sole
discretion shall have the right to refuse to accept a transfer in-kind including
but not limited to if such assets do not comply operationally, would result in a
prohibited transaction, are not readily

- 26 -



--------------------------------------------------------------------------------



 



marketable or are not compatible with the Employer’s investment policy
objectives. For accounting and record keeping purposes, Transfer Contributions
shall be identical to Rollover Contributions.
In the event the Employer accepts a Transfer Contribution from a Plan in which
the Participant/Employee was directing the investment of his or her account, the
Employer may, if the Employer determines that it is appropriate and not in
violation of the nondiscrimination rules under Regulations
Section 1.401(a)(4)-4, permit the Employee to continue to direct his or her
investments with respect only to such Transfer Contribution.
4.5 Direct Rollover Of Benefits
Notwithstanding any provision of the Plan to the contrary that would otherwise
limit a Distributee’s election under this paragraph, for distributions made on
or after January 1, 1993, a Distributee may elect, at the time and in the manner
prescribed by the Plan Administrator, to have any portion of an Eligible
Rollover Distribution paid directly to an Eligible Retirement Plan specified by
the Distributee in a Direct Rollover, provided the amount to be paid directly to
an Eligible Retirement Plan is at least $500. Any portion of a distribution
which is not paid directly to an Eligible Retirement Plan shall be paid to the
Distributee. For purposes of this paragraph, a surviving Spouse or a Spouse or
former Spouse who is an alternate payee under a Qualified Domestic Relations
Order as defined in Code Section 414(p), will be permitted to elect to have any
Eligible Rollover Distribution paid directly to an individual retirement account
(IRA) or an individual retirement annuity (IRA). The Plan provisions otherwise
applicable to distributions continue to apply to Rollover and Transfer
Contributions.
4.6 Separate Accounts
The Employer shall establish a separate bookkeeping account for each Participant
showing the total value of his or her Employee contributions. Each Participant’s
account shall be separated for bookkeeping purposes into the following
sub-accounts:

  (a)   Voluntary After-tax Contributions.     (b)   Qualified Voluntary
Contributions.     (c)   Rollover Contributions and Transfer Contributions.

4.7 Adjustments To Participant Accounts
The assets of the accounts shall be valued annually at fair market value as of
the last day of the Plan Year. As of each Valuation Date of the Plan, the
Employer shall add to each account:

  (a)   any Employee contributions made by the Participant since the last
Valuation Date, and     (b)   the Participant’s proportionate share of any
investment earnings and increase in the fair market value of the Fund since the
last Valuation Date, based on the ratio that each Participant’s account balance
bears to all such account balances.

The Employer shall deduct from each account:

  (c)   any withdrawals or payments made from the Participant’s account since
the last Valuation Date, and     (d)   the Participant’s proportionate share of
any decrease in the fair market value of the Fund since the last Valuation Date,
based on the ratio that each Participant’s account balance bears to all such
account balances.

A Participant’s share of investment earnings and any increase or decrease in the
fair market value of the Fund shall be based on the proportionate value of all
active accounts (other than accounts with segregated investments) as of the last
Valuation Date less withdrawals since the last Valuation Date. Beginning with
the 1989 Plan Year, all Rollover and Transfer Contributions will be credited
with an allocation of the actual investment earnings and gains and losses from
the actual date of deposit of each such contribution to the end of the valuation
period. All previous contributions will continue to accrue earnings and losses
as specified above. Accounts with segregated investments shall receive only the
income or loss on such segregated investments.
4.8 Nonforfeitability
A Participant shall always have a 100% vested and nonforfeitable interest in his
or her Voluntary After-tax Contributions, Qualified Voluntary Contributions,
Rollover Contributions, and Transfer Contributions plus the earnings

- 27 -



--------------------------------------------------------------------------------



 



thereon. No suspension or forfeiture of Employer related benefit accruals
(including any minimum accruals made under paragraph 13.2 hereof) will occur
solely as a result of a Participant’s withdrawal of any Employee contributions.
4.9 In-Service Withdrawals Of Employee Contributions
A Participant may withdraw all or any part of the fair market value of his or
her Voluntary After-tax Contributions, Qualified Voluntary Contributions,
Rollover Contributions, or Transfer Contributions upon written request to the
Employer. Such request shall include the Participant’s address, social security
number, birth date, and amount of the withdrawal. If at the time a distribution
of Qualified Voluntary Contributions is received the Participant has not
attained age 591/2 and is not disabled, as defined at Code Section 22(e)(3), the
Participant will be subject to a Federal income tax penalty, unless the
distribution is rolled over to a qualified plan or individual retirement plan
within sixty (60) days of the date of distribution or one of the exceptions
under Code Section 72(t) is satisfied. To the extent that they have not been
considered in determining the Participant’s Accrued Benefit under the Plan, a
Participant may withdraw all or any part of the fair market value of his or her
pre-1987 Voluntary After-tax Contributions with or without withdrawing the
earnings attributable thereto. Post 1986 Voluntary After-tax Contributions may
only be withdrawn along with a portion of the earnings thereon. The amount of
the earnings to be withdrawn is determined by using the formula DA [1-(V ÷ V +
E)], where DA is the distribution amount, V is the amount of Voluntary After-tax
Contributions and V + E is the amount of Voluntary After-tax Contributions plus
the earnings attributable thereto. A Participant withdrawing his or her other
contributions prior to attaining age 591/2 and satisfying the Plan’s Early
Retirement Age, will be subject to Federal tax penalty to the extent that the
withdrawn amounts are includible in income. Such distributions shall not be
eligible for redeposit to the Fund. A withdrawal of Employee contributions under
this paragraph shall not prohibit such Participant from accruing in any future
benefit from Employer contributions. A request to withdraw amounts pursuant to
this paragraph, other than Qualified Voluntary Contributions, must if
applicable, be consented to by the Participant’s Spouse. The consent shall
comply with the requirements of paragraph 5.7 relating to immediate
distributions.
4.10 Withdrawal On Termination Of Employment
A Participant may withdraw the fair market value of his or her account accrued
from Employee contributions at any time following termination of employment.
However, such benefit must be paid in a lump sum no later than the time
prescribed under paragraph 5.7 hereof.
4.11 Withdrawal On Death
Subject to the Joint and Survivor Annuity Requirements set forth in Article VII,
the fair market value of a Participant’s account accrued from Employee
contributions may be paid to his or her Designated Beneficiary in a lump sum as
soon as practical following the Participant’s death, but in any event within
five (5) years of the Participant’s death. If the amount is not so withdrawn, it
will be paid in the same manner as the Participant’s benefits under the Plan.

- 28 -



--------------------------------------------------------------------------------



 



ARTICLE V
RETIREMENT BENEFITS
5.1 Normal Retirement Benefit
Each Participant shall be eligible to retire upon attaining his or her Normal
Retirement Age and shall thereafter be entitled to receive a monthly pension
benefit computed in accordance with the formula adopted and at the time selected
by the Employer in the Adoption Agreement. The Normal Retirement Benefit of each
Participant shall not be less than the largest periodic benefit that would have
been payable to the Participant upon separation from Service at or prior to
Normal Retirement Age under the Plan exclusive of Social Security supplements,
premiums on disability or term insurance, and the value of Disability benefits
not in excess of the Basic Normal Retirement Benefit. For purposes of comparing
periodic benefits in the same form commencing prior to and at Normal Retirement
Age, the greater benefit is determined by converting the benefit payable prior
to Normal Retirement Age into the same form of annuity benefit payable at Normal
Retirement Age and comparing the amount of such annuity payments. In the case of
a Top-Heavy Plan, the Basic Normal Retirement Benefit shall not be smaller than
the minimum benefit to which the Participant is entitled under paragraph 12.2.
Such benefits shall be payable in the normal form set forth in paragraph 5.9 or
the Actuarial Equivalent thereof in one of the optional forms of payment
described in paragraph 5.10 hereof.
5.2 Adjusting Frozen Accrued Benefits

  (a)   If as of the Participant’s latest Fresh-Start Date the amount of a
Participant’s Frozen Accrued Benefit was limited by the application of Code
Section 415, the Participant’s Frozen Accrued Benefit will be increased for the
years after the latest Fresh-Start Date to the extent permitted under Code
Section 415(d)(1). In addition, if a Participant’s Frozen Accrued Benefit
includes the Top-Heavy minimum benefits provided in paragraph 12.2, such benefit
will be increased to the extent necessary to comply with the average
Compensation requirements of Code Section 416(c)(1)(D)(i).     (b)   If the
Plan’s Normal Form of benefit in effect on the Participant’s latest Fresh-Start
Date is not the same as the Normal Form under the Plan after such Fresh-Start
Date and/or the Normal Retirement Age for the Participant on that date was
greater than the Normal Retirement Age for the Participant under the Plan after
such Fresh-Start Date, the Frozen Accrued Benefit will be expressed as an
Actuarial Equivalent benefit in the normal form under the Plan after the
Participant’s latest Fresh-Start Date, commencing at the Participant’s Normal
Retirement Age in effect after such date.     (c)   If the Plan provides a new
optional form of benefit with respect to a Participant’s Frozen Accrued Benefit,
such new optional form will be provided with respect to each Participant’s
entire Accrued Benefit (including accruals both before and after the Fresh-Start
Date).     (d)   If the Plan is a unit credit plan, with respect to Plan Years
beginning after the latest Fresh-Start Date, the current benefit formula will
provide each Participant in the Fresh-Start Group a benefit of not less than .5%
of the Participant’s Average Annual Compensation times the Participant’s Year’s
of Service after the latest Fresh-Start Date.     (e)   If the Plan is a flat
benefit plan, with respect to Plan Years beginning after the Plan’s latest
Fresh-Start Date, the current benefit formula will provide each Participant a
benefit of not less than twenty-five percent (25%) of the Participant’s Average
Annual Compensation. If a Participant will have less than fifty (50) Years of
Service after the latest Fresh-Start Date through the year the Participant
attains Normal Retirement Age (or current age, if greater), then such minimum
percentage will be reduced by multiplying it by the following ratio:

Participant’s Years of Service after the latest Fresh-Start Date
50
5.3 Late Retirement Benefit
A Participant may elect to work beyond his or her Normal Retirement Age. In such
event, the Participant’s monthly pension benefit shall be deferred until his or
her actual retirement, unless the Employer elects otherwise in Section XVII of
the Adoption Agreement or a minimum distribution is required by law. The
deferred monthly pension benefit shall be adjusted as provided in the Adoption
Agreement. However, in the case of a Top-Heavy Plan, the Basic Normal Retirement
Benefit shall not be smaller than the minimum benefit to which the Participant
is entitled under paragraph 12.2. If a benefit commencing after Normal
Retirement Age will not be the Actuarial Equivalent of the

- 29 -



--------------------------------------------------------------------------------



 



benefit to which the Participant would have been entitled if benefits commenced
at Normal Retirement Age, the Suspension of Benefit provisions of paragraph 5.14
shall apply.
5.4 Disability Retirement Benefit
If Section X of the Adoption Agreement provides for a Disability benefit, any
Participant who meets the age and Service requirements and who becomes disabled
as defined herein shall be eligible to retire and shall be entitled to receive
the Actuarial Equivalent of his or her Accrued Benefit.
5.5 Definite Benefit Requirements
Except to the extent a Participant’s benefits are suspended in accordance with
the provisions of paragraph 5.14, the amount of any benefit under the terms of
this Plan will be the Actuarial Equivalent of the normal form of benefit
commencing at Normal Retirement Age. Actuarial Equivalence shall be determined
on the basis of the mortality rates specified in Section III of the Adoption
Agreement, and either the interest rate(s) specified in Section 3 of the
Adoption Agreement or the Code Section 417 interest rate(s), whichever produces
the greater benefit. For new Plans adopted after December 8, 1994, the rates
required by Code Section 417 as adjusted for the General Agreement on Tariffs
and Trade (GATT) must be used. These specifications are to be elected in the
Adoption Agreement. In the case of a Plan that provides for permitted disparity
under Code Section 401(l), if benefits commence to a Participant at an age other
than Normal Retirement Age, the Participant’s benefit will be adjusted in
accordance with tables provided in the Adoption Agreement.
Notwithstanding the preceding paragraph, for purposes of determining the amount
of a distribution in a form other than an annual benefit that is nondecreasing
for the life of the Participant or, in the case of a Qualified Pre-Retirement
survivor, the life of the Participant’s Spouse; or that decreases during the
life of the Participant merely because of the death of the surviving annuitant
(but only if the reduction is to a level not below fifty percent (50%) of the
annual benefit payable before the death of the surviving annuitant) or merely
because of the cessation or reduction of Social Security supplements or
qualified disability payments, Actuarial Equivalence will be determined on the
basis of the applicable mortality table and Applicable Interest Rate under Code
Section 417(e), if it produces a benefit greater than that determined under the
preceding paragraph. In addition, the amount of any distribution under the terms
of this Plan will be determined in accordance with the preceding paragraphs.
Notwithstanding the election by the Employer in the Adoption Agreement, a Plan
amendment that changes the date for determining the Applicable Interest Rate
(including an indirect change as a result of a change in Plan Year), shall not
be given effect with respect to any distribution during the period ending one
(1) year after the later of the amendment’s Effective Date or adoption date, if,
during such period and as a result of such amendment, the Participant’s
distribution would be reduced.
For Plan Years beginning before January 1, 2000, the Code Section 417 interest
rate(s) are:

  (a)   the Applicable Interest Rate if the Present Value of the benefit [using
such rate(s)] is not in excess of $25,000; or     (b)   120% of the Applicable
Interest Rate if the Present Value of the benefit exceeds $25,000 [as determined
under clause (a) above]. In no event shall the Present Value determined under
this clause (b) be less than $25,000.

The Applicable Interest Rate, for a Plan covered under PBGC termination
coverage, is the interest rate(s) which would be used (as of the first day of
the Plan Year which contains the Annuity Starting Date or such other day
specified in Section III of the Adoption Agreement) by the Pension Benefit
Guaranty Corporation for a trusteed single-employer plan to value a benefit
under termination of an insufficient trusteed single-employer plan.
The Code Section 417 interest rate limitations shall apply to distributions in
Plan Years beginning after 1984. Notwithstanding the foregoing, the Code
Section 417 interest rate limitations shall not apply to any distributions
commencing in Plan Years beginning before 1987, if such distributions were
determined in accordance with the interest rate(s) as required by Treasury
Regulations Section 1.417(e)-1T(e) (including the PBGC immediate interest rate).
The Code Section 417 interest rate limitations shall not apply to annuity
contracts distributed to or owned by a Participant prior to September 17, 1985,
unless additional contributions are made under the Plan by the Employer with
respect to such contracts. In addition, the Code Section 417 interest rate
limitations shall not apply to annuity contracts owned by the Employer or
distributed to or owned by a Participant prior to the first Plan Year after
1988, if the annuity contracts satisfied the requirements in Regulations
Sections 1.401(a)-11T and 1.417(e)-1T. The preceding sentence

- 30 -



--------------------------------------------------------------------------------



 



shall not apply if additional contributions are made under the Plan by the
Employer with respect to such contracts on or after the beginning of the first
Plan Year beginning after 1988.
If as a result of actuarial increases to the benefit of a Participant who delays
the commencement of benefits beyond Normal Retirement Age the Accrued Benefit of
such Participant would exceed the Code Section 415 limitations under Article IX
of the Plan for such year, immediately before the actuarial increase that would
cause such Participant’s benefit to exceed the limitations of Code Section 415,
payment of benefits to such Participant will be suspended in accordance with
paragraph 5.14 of the Plan, if applicable; otherwise distribution of the
Participant’s benefit will commence.
5.6 Early Retirement Benefit
If Section 10 of the Adoption Agreement provides an Early Retirement Benefit,
any Participant who meets the age and Service requirements shall be eligible to
retire and shall be entitled to receive the Actuarial Equivalent of his or her
Accrued Benefit. If a Participant separated from Service before satisfying the
age requirement for Early Retirement, but has satisfied the Service requirement,
the Participant will be entitled to elect an Early Retirement benefit upon
satisfaction of such age requirement.
5.7 Cash-Out Of Accrued Benefits
If an Employee terminates Service and the Present Value of the Employee’s Vested
Accrued Benefit derived from Employer and Employee contributions is not greater
than $5,000 (or a lesser amount if indicated in the Adoption Agreement), unless
otherwise specified in the Adoption Agreement, the Employee will receive a
distribution of the Present Value of the entire vested portion of such Accrued
Benefit and the nonvested portion will be treated as a forfeiture. For purposes
of this paragraph, if the Present Value of an Employee’s Vested Accrued Benefit
is zero (0), the Employee shall be deemed to have received a distribution of
such Vested Accrued Benefit.
If an Employee terminates Service and the Present Value of the Employee’s Vested
Accrued Benefit derived from Employer and Employee contributions exceeds $5,000,
unless otherwise specified in the Adoption Agreement, the Employee may elect, in
accordance with paragraph 5.7 of the Plan, to receive a distribution of the
Present Value of the entire vested portion of such Accrued Benefit and the
nonvested portion will be treated as a forfeiture. A Participant’s Vested
Accrued Benefit shall not include Qualified Voluntary Employee Contributions.
For the purpose of the foregoing provisions, Present Value shall be calculated
using the interest rate specified in Section III of the Adoption Agreement.
If an Employee receives a distribution pursuant to this paragraph and the
Employee resumes covered employment under the Plan, he or she shall have the
right to restore his or her Employer-derived Accrued Benefit (including all
optional forms of benefits and subsidies relating to such benefits) to the
extent forfeited upon the repayment to the Plan of the full amount of the
distribution plus interest, compounded annually from the date of distribution at
the rate determined for purposes of Code Section 411(c)(2)(C). Such repayment
must be made before the earlier of five (5) years after the first date on which
the Participant is subsequently reemployed by the Employer, or the date the
Participant incurs five (5) consecutive one (1) year Breaks in Service following
the date of distribution.
If a Participant is deemed to receive a distribution pursuant to this section,
and the Participant resumes employment covered under this Plan before the date
he or she incurs five (5) consecutive one (1) year Breaks in Service, upon the
reemployment of such Participant, the Employer-derived Accrued Benefit will be
restored to the amount of such Accrued Benefit on the date of the deemed
distribution.
5.8 Restrictions On Immediate Distributions

  (a)   If either the Present Value of a Participant’s Vested Accrued Benefit
derived from Employer and Employee contributions exceeds (or at the time of any
prior distribution exceeded) $5,000 or there are remaining payments to be made
with respect to a particular distribution option that previously commenced, and
the Accrued Benefit is immediately distributable, the Participant and the
Participant’s Spouse (or where either the Participant or the Spouse has died,
the survivor) must consent to any distribution of such Accrued Benefit. The
consent of the Participant and the Participant’s Spouse shall be obtained in
writing within the ninety (90) day period ending on the Annuity Starting Date.
The Annuity Starting Date is the first day of the first period for which an
amount is paid as an annuity or any other form. The Plan Administrator shall
notify the Participant and the Participant’s Spouse of the right to defer any
distribution until the Participant’s Accrued Benefit is no longer immediately
distributable. Such notification shall include a general description of the
material features and an explanation of the relative values of, the optional
forms of benefit

- 31 -



--------------------------------------------------------------------------------



 



      available under the Plan in a manner that would satisfy the notice
requirements of Code Section 417(a)(3), and shall be provided no less than
thirty (30) days and no more than ninety (90) days prior to the Annuity Starting
Date.     (b)   The Annuity Starting Date for a distribution in a form other
than a Qualified Joint and Survivor Annuity may be less than thirty (30) days
after receipt of the written explanation described in the preceding paragraph
provided:

  (i)   the Participant has been provided with information that clearly
indicates that the Participant has at least thirty (30) days to consider whether
to waive the Qualified Joint and Survivor Annuity and has affirmatively elected
(with spousal consent) to a form of distribution other than a Qualified Joint
and Survivor Annuity;     (ii)   the Participant is permitted to revoke any
affirmative distribution election at least until the Annuity Starting Date or,
if later, at any time prior to the expiration of the seven (7) day period that
begins the day after the explanation of the Qualified Joint and Survivor Annuity
is provided to the Participant; and     (iii)   the Annuity Starting Date is a
date after the date that the written explanation was provided to the
Participant.

      Notwithstanding the foregoing, only the Participant need consent to the
commencement of a distribution in the form of a Qualified Joint and Survivor
Annuity while the Accrued Benefit is immediately distributable. Neither the
consent of the Participant nor the Participant’s Spouse shall be required to the
extent that a distribution is required to satisfy Code Sections 401(a)(9) or
415.         Present Value shall be determined in accordance with Section III of
the Adoption Agreement. An Accrued Benefit is immediately distributable if any
part of the Accrued Benefit could be distributed to the Participant (or
Surviving Spouse) before the Participant attains (or would have attained if not
deceased) the later of Normal Retirement Age or age sixty-two (62).     (c)  
For purposes of determining the applicability of the foregoing consent
requirements to distributions made before the first day of the first Plan Year
beginning after 1988, the Participant’s Vested Accrued Benefit shall not include
amounts attributable to Qualified Voluntary Employee Contributions.     (d)  
Transitional Rule for Cash Out Limits - For distributions made before March 22,
1999, if the Present Value of a Participant’s Vested Accrued Benefit derived
from Employer and Employee Contributions exceeds (or at the time of any prior
distribution in Plan Years beginning before August 6, 1997, exceeded $3,500 or
in Plan Years beginning after August 5, 1997, exceeded $5,000) and the Accrued
Benefit is immediately distributable, the Participant and the Participant’s
Spouse (or where either the Participant or the Spouse has died, the survivor)
must consent to any distribution of such Accrued Benefit.

5.9 Normal Form Of Payment
The Basic Normal Retirement Benefit is calculated as a Straight Life Annuity as
defined at paragraph 1.87, unless otherwise specified in Section VII of the
Adoption Agreement. However, all distributions of benefits shall be subject to
the Joint and Survivor Annuity Requirements of Article VII. The normal form of
payment, as so limited by Article VII, will be automatic unless the Participant
files a written application with the Employer prior to actual retirement
requesting an optional form of payment.
5.10 Optional Forms Of Payment
In lieu of the normal form of payment, a Participant may, subject to the Joint
and Survivor Annuity Requirements of Article VII, make written application to
the Employer at any time requesting one of the following optional forms of
payment as limited by the Employer in Section VII of the Adoption Agreement,
each of which is the Actuarial Equivalent of the Basic Normal Retirement
Benefit:

  (a)   Straight Life Annuity.     (b)   Life annuity with not more than
240 monthly payments guaranteed.

- 32 -



--------------------------------------------------------------------------------



 



  (c)   Joint and Survivor Annuity with a minimum of fifty percent (50%) and a
maximum of 100% of the Participant’s benefit continuing to his or her Spouse for
life after the Participant’s death.     (d)   Lump sum payment.     (e)   Other
form(s) permitted in the Adoption Agreements.

Such payments shall be made directly from the Trust or, if directed by the
Employer, through the purchase of a paid-up nontransferable annuity contract. No
optional form of payment which is made available to Participants may be
eliminated by the Employer in future Plan amendments.
5.11 Commencement Of Benefits
Unless a Participant elects otherwise in writing, distribution of benefits will
begin no later than the sixtieth day after the latest of the close of the Plan
Year in which:

  (a)   the Participant attains age sixty-five (65) (or Normal Retirement Age if
earlier),     (b)   occurs the tenth anniversary of the year in which the
Participant commenced participation in the Plan, or     (c)   the Participant
terminates Service with the Employer.

Notwithstanding the foregoing, the failure of a Participant and Spouse to
consent to a distribution while a benefit is immediately distributable, within
the meaning of paragraph 5.7 of the Plan, shall be deemed an election to defer
commencement of payment of any benefit.
5.12 In-Service Withdrawals Of Employer Contributions
Benefits accrued from Employer related contributions may not commence to be paid
prior to Normal Retirement Age, Early Retirement Age, Disability retirement,
termination of employment, Plan termination, or death.
5.13 Claims Procedures
Upon retirement, death, or other severance of employment, the Participant or
representative of such Participant may make application to the Employer
requesting payment of benefits due and the manner of payment. If no application
for benefits is made, the Employer shall automatically pay any vested benefit
due hereunder in the normal form at the time prescribed at paragraph 5.11. If an
application for benefits is made, the Employer shall accept, reject, or modify
such request and shall notify the Participant in writing setting forth the
response of the Employer and in the case of a denial or modification the
Employer shall:

  (a)   state the specific reason or reasons for the denial,     (b)   provide
specific reference to pertinent Plan provisions on which the denial is based,  
  (c)   provide a description of any additional material or information
necessary for the Participant or his representative to perfect the claim and an
explanation of why such material or information is necessary, and     (d)  
explain the Plan’s claim review procedure as contained herein.

In the event the request is rejected or modified, the Participant or his
representative may within sixty (60) days following receipt by the Participant
or representative of such rejection or modification, submit a written request
for review by the Employer of its initial decision. Within sixty (60) days
following such request for review, the Employer shall render its final decision
in writing to the Participant or representative stating specific reasons for
such decision. If the Participant or representative is not satisfied with the
Employer’s final decision, the Participant or representative can institute an
action in a Federal Court of competent jurisdiction; for this purpose, process
would be served on the Employer.
5.14 Suspension Of Benefits
If the Employer chooses through its administrative policies to make this
paragraph operative, retirement benefits commencing after Normal Retirement Age
will be the Actuarial Equivalent of the benefit to which the Participant would
have been entitled if benefits commenced at Normal Retirement Age.

- 33 -



--------------------------------------------------------------------------------



 



  (a)   Normal or Early Retirement Benefits in pay status will be suspended for
each calendar month during which the Participant completes at least forty
(40) Hours of Service with the Employer in ERISA Section 203(a)(3)(B) service.
Similarly, the actuarial value of benefits which commence later than Normal
Retirement Age will be computed without regard to amounts which would have been
suspended under the preceding sentence as if the Participant had been receiving
benefits since Normal Retirement Age.     (b)   Resumption of Payment — If
benefit payments have been suspended, payments shall resume no later than the
first day of the third calendar month after the calendar month in which the
Participant ceases to be employed in ERISA Section 203(a)(3)(B) service. The
initial payment upon resumption shall include the payment scheduled to occur in
the calendar month when payments resume and any amounts withheld during the
period between the cessation of ERISA Section 203(a)(3)(B) service and the
resumption of payments.     (c)   Notification — No payment shall be withheld by
the Plan pursuant to this paragraph unless the Plan notifies the Participant by
personal delivery or first class mail during the first calendar month or payroll
period in which the Plan withholds payments that his or her benefits are
suspended. Such notifications shall contain a description of the specific
reasons why benefit payments are being suspended, a description of the Plan
provision relating to the suspension of payments, a copy of such provisions, and
a statement to the effect that applicable Department of Labor regulations may be
found in Regulations Section 2530.203-3. In addition, the notice shall inform
the Participant of the Plan’s procedures for affording a review of the
suspension of benefits. Requests for such reviews may be considered in
accordance with the claims procedure adopted by the Plan pursuant to ERISA
Section 503 and applicable Regulations.     (d)   Amount Suspended:

  (1)   Life Annuity — In the case of benefits payable periodically on a monthly
basis for as long as a life (or lives) continues, such as a Straight Life
Annuity or a Qualified Joint and Survivor Annuity, an amount equal to the
portion of a monthly benefit payment derived from Employer contributions.    
(2)   Other Benefit Forms — In the case of a benefit payable in a form other
than the form described in sub-paragraph (1) above, an amount of the
Employer-derived portion of benefit payments for a calendar month in which the
Participant is employed in ERISA Section 203(a)(3)(B) service, equal to the
lesser of:

  (i)   the amount of benefits which would have been payable to the Participant
if he had been receiving monthly benefits under the Plan since actual retirement
based on a single Straight Life Annuity commencing at actual retirement age; or
    (ii)   the actual amount paid or scheduled to be paid to the Participant for
such month. Payments which are scheduled to be paid less frequently than monthly
may be converted to monthly payments for purposes of the above sentence.

  (e)   This section does not apply to the minimum benefit to which the
Participant is entitled under the Top-Heavy rules of paragraph 12.2.

5.15 Special Rules For Fully Insured Plans
Notwithstanding other Plan provisions to the contrary:

  (a)   This Plan may be funded exclusively by the purchase of individual
insurance contracts, except for any Top-Heavy sidefund trust maintained for
purposes of meeting the minimum benefit requirements of Code Section 416(c).    
(b)   All contracts will provide for level annual premium payments to be paid
for the period commencing with the date that each individual became a
Participant in the Plan (or, in the case of an increase in benefits, commencing
at the time such increase becomes effective) and extending to the Normal
Retirement Age for each such Participant.

- 34 -



--------------------------------------------------------------------------------



 



  (c)   A fully insured Plan may provide that the amount of retirement benefit
provided by insurance or annuity contracts will not be provided or increased
until the Participant’s Compensation is large enough to provide or increase the
retirement benefit by a specified minimum amount. This minimum can be no greater
than $120 per year or $10 per month.     (d)   In a fully insured Plan, the
current benefit formula may not recognize Years of Service before an Employee
commences participation in the Plan. Notwithstanding the foregoing, a Plan with
a current benefit formula that was adopted and in effect on September 19, 1991,
may continue to recognize Years of Service prior to an Employee’s participation
in the Plan, to the extent provided in the Plan on such date. The preceding
sentence does not apply with respect to an Employee who first becomes a
Participant in the Plan after that date.     (e)   A fully insured Plan
satisfies the permitted disparity rules of Code Section 401(l) if each
Participant’s benefit under the Plan’s benefit formula satisfies the permitted
disparity rules otherwise applicable to Defined Benefit Plans. This includes any
required reductions of up to 0.75% to the maximum excess allowance, or, if
applicable, the maximum offset allowance. However, the applicable factor as
determined must be further reduced by multiplying it by 0.80.     (f)   For
fully insured Plans, adjustments are not required for benefits beginning at a
time other than Normal Retirement Age.     (g)   Benefits provided by the Plan
are equal to the benefits provided under each contract at Normal Retirement Age
under the Plan and are guaranteed by an insurance carrier (licensed under the
laws of a state to do business with the Plan) to the extent premiums have been
paid.     (h)   The premium payments for a Participant who continues benefiting
after Normal Retirement Age are equal to the amount necessary to fund additional
benefits that accrued under the Plan’s benefit formula for the Plan Year.    
(i)   Each Participant’s Accrued Benefit as of any applicable date is the cash
surrender value of the Participant’s insurance contract, or if greater, the cash
surrender value the Participant’s insurance contracts would have had on such
applicable date if (i) premiums payable for such Participant’s Years of
Participation for the current Plan Year and all prior Plan Years under such
contracts had been paid before lapse and (ii) no rights under such contracts had
been subject to a security interest at any time, and (iii) no policy loans were
outstanding at any time.     (j)   All benefits must be funded through contracts
of the same series which must have cash values based on the same terms
(including interest and mortality assumptions) and the same conversion rights. A
Plan does not fail to satisfy this requirement, however, if any prospective
change in the contract series or insurer applies on the same terms to all
Participants in the Plan.     (k)   No rights under any contracts will be
subject to a security interest at any time, and no policy loans, including loans
to Participants, will be made at any time.

- 35 -



--------------------------------------------------------------------------------



 



ARTICLE VI
DISTRIBUTION REQUIREMENTS
6.1 Joint And Survivor Annuity Requirements
Any benefit payable under this Article is subject to the Joint and Survivor
Annuity provisions set forth in Article VII. The requirements of this Article
shall apply to any distribution of a Participant’s interest and will take
precedence over any inconsistent provisions of this Plan. Unless otherwise
specified, the provisions of this Article apply to calendar years beginning
after 1984.
6.2 Minimum Distribution Requirements
All distributions required under this Article shall be determined and made in
accordance with the minimum distribution requirements of Code Section 401(a)(9)
and the Regulations thereunder, including the minimum distribution incidental
benefit rules found at Regulations Section 1.401(a)(9)-2. The entire interest of
a Participant must be distributed or begin to be distributed no later than the
Participant’s Required Beginning Date. Life expectancy and joint and last
survivor life expectancy are computed by using the expected return multiples
found in the tables published at Regulations Section 1.72-9.
6.3 Limits On Distribution Periods
As of the First Distribution Calendar Year, distributions if not made in a
single-sum, may only be made over one of the following periods (or a combination
thereof):

  (a)   the life of the Participant;     (b)   the life of the Participant and a
Designated Beneficiary;     (c)   a period certain not extending beyond the life
expectancy of the Participant; or     (d)   a period certain not extending
beyond the joint and last survivor expectancy of the Participant and a
Designated Beneficiary.

6.4 Required Beginning Date
The entire interest of a Participant must be distributed or begin to be
distributed no later than the Participant’s Required Beginning Date. The
Required Beginning Date of a Participant shall be one of the following as
selected by the Employer in the Adoption Agreement:

  (a)   The April 1 of the calendar year following the calendar year in which
the Participant attains age 701/2.     (b)   The April 1 of the calendar year
following the calendar year in which the Participant attains age 701/2, except
that benefit distributions to a Participant [other than a five percent
(5%)owner] with respect to benefits accrued after the later of the adoption or
effective date of the amendment to the Plan must commence by the later of the
April 1 of the calendar year following the calendar year in which the
Participant attains age 701/2 or retires.     (c)   The later of the April 1 of
the calendar year following the calendar year in which the Participant attains
age 701/2 or retires except that benefit distributions to a five percent (5%)
owner must commence by the April 1 of the calendar year following the calendar
year in which the Participant attains age 701/2.

Any Participant attaining age 701/2 in years after 1995 may elect by April 1 of
the calendar year following the year in which the participant attained age
701/2, (or by December 31, 1997 in the case of a Participant attaining age 701/2
in 1996) to defer distributions until the calendar year following the calendar
year in which the Participant retires. If no such election is made the
Participant will begin receiving distributions by the April 1 of the calendar
year following the year in which the Participant attained age 701/2 (or by
December 31, 1997 in the case of a Participant attaining age 701/2 in 1996).
Any Participant attaining age 701/2 in years prior to 1997 may elect to stop
distributions and recommence by the April 1 of the calendar year following the
year in which the Participant retires. There is either (as elected by the
Employer in the adoption agreement) (i) a new annuity starting date upon
recommencement, or (ii) no new annuity starting date upon recommencement.

- 36 -



--------------------------------------------------------------------------------



 



Elimination of Pre-Retirement Age 701/2 Distribution Option — This distribution
option is only eliminated with respect to Employees who reach age 701/2 in or
after a calendar year that begins after the later of December 31, 1998, or the
adoption date of the amendment. The pre-retirement age 701/2 distribution option
is an optional form of benefit under which benefits payable in a particular
distribution form (including any modifications that may be elected after benefit
commencement) commence at a time during the period that begins on or after
January 1 of the calendar year in which an employee attains age 701/2 and ends
April 1 of the immediately following calendar year.
Five percent (5%) owner — A Participant is treated as a five percent (5%) owner
for purposes of this section is such Participant is a five percent (5%) owner as
defined in Code Section 416 at any time during the Plan Year ending with or
within the calendar year in which such owner attains age 701/2. Once
distributions have begun to a five percent (5%) owner under this section, they
must continue to be distributed, even if the Participant ceases to be a five
percent (5%) owner in a subsequent year.
Transitional Rules for Plan Years began before January 1, 1997 — The Required
Beginning Date of a Participant who attained age 701/2 before 1988, shall be
determined in accordance with (1) or (2) below:

  (a)   Non-five percent (5%) owners. The Required Beginning Date of a
Participant who is not a five percent (5%) owner is the first day of April of
the calendar year following the calendar year in which the later of retirement
or attainment of age 701/2 occurs. The Required Beginning Date of a Participant
who is not a five percent (5%) owner, who attains age 701/2 during 1988 and who
has not retired as of 1989, is April 1, 1990.     (b)   Five percent (5%)
owners. The Required Beginning Date of a Participant who is a five percent (5%)
owner during any year beginning after 1979, is the first day of April following
the later of:

  (1)   the calendar year in which the Participant attains age 701/2, or     (2)
  the earlier of the calendar year with or within which ends the Plan Year in
which the Participant becomes a five percent (5%) owner, or the calendar year in
which the Participant retires.

  (c)   A Participant is treated as a five percent (5%) owner for purposes of
this paragraph if such Participant is a five percent (5%) owner as defined in
Code Section 416(i) (determined in accordance with Code Section 416 but without
regard to whether the Plan is Top-Heavy) at any time during the Plan Year ending
with or within the calendar year in which such owner attains age 661/2 or any
subsequent Plan Year.     (d)   Once distributions have begun to a five percent
(5%) owner under this paragraph, they must continue to be distributed, even if
the Participant ceases to be a five percent (5%) owner in a subsequent year.

6.5 Determination Of Amount To Be Distributed Each Year

  (a)   If the Participant’s interest is to be paid in the form of Straight Life
Annuity distribution under the Plan, payments under the annuity shall satisfy
the following requirements:

  (1)   the annuity distributions must be paid in periodic payments made at
intervals not longer than one (1) year;     (2)   the distribution period must
be over a life (or lives) or over a period certain not longer than a life
expectancy (or joint life and last survivor expectancy) described in Code
Sections 401(a)(9)(A)(ii) or 401(a)(9)(b)(iii) whichever is applicable;     (3)
  the life expectancy (or joint life and last survivor expectancy) for purposes
of determining the period certain shall be determined without recalculation of
life expectancy;     (4)   once payments have begun over a period certain, the
period certain may not be lengthened even if the period certain is shorter than
the maximum permitted;     (5)   payments must either be nonincreasing or
increase only as follows:

  (i)   with any percentage increase in a specified and generally recognized
cost-of-living index;

- 37 -



--------------------------------------------------------------------------------



 



  (ii)   to the extent of the reduction to the amount of the Participant’s
payments to provide for a survivor benefit upon death, but only if the
beneficiary whose life was being used to determine the distribution period
described in paragraph 6.3 above dies and the payments continue otherwise in
accordance with that section over the life of the Participant;     (iii)   to
provide cash refunds of Employee contributions upon the Participant’s death; or
    (iv)   because of an increase in benefits under the Plan.

  (6)   If the annuity is a Straight Life Annuity [or a life annuity with a
period certain not exceeding twenty (20) years], the amount which must be
distributed on or before the Participant’s Required Beginning Date (or, in the
case of distributions after the death of the Participant, the date distributions
are required to begin pursuant to paragraph 6.9 below) shall be the payment
which is required for one payment interval. The second payment need not be made
until the end of the next payment interval even if that payment interval ends in
the next calendar year. Payment intervals are the periods for which payments are
received, e.g., bi-monthly, monthly, semi-annually, or annually.         If the
annuity is a period certain annuity without a life contingency [or is a life
annuity with a period certain exceeding twenty (20) years], periodic payments
for each distribution calendar year shall be combined and treated as an annual
amount. The amount which must be distributed by the Participant’s Required
Beginning Date or, in the case of distributions after the death of the
Participant, the date distributions are required to begin pursuant to paragraph
6.9 is the annual amount for the First Distribution Calendar Year. The annual
amount for other Distribution Calendar Years, including the annual amount for
the calendar year in which the Participant’s Required Beginning Date (or the
date distributions are required to begin pursuant to paragraph 6.9 below)
occurs, must be distributed on or before December 31 of the calendar year for
which the distribution is required.

  (b)   Annuities purchased after 1988, are subject to the following additional
conditions:

  (1)   Unless the Participant’s Spouse is the Designated Beneficiary, if the
Participant’s interest is being distributed in the form of a period certain
annuity without a life contingency, the period certain as of the beginning of
the First Distribution Calendar Year may not exceed the applicable period
determined using the table set forth in Q&A A-5 of Regulations Section
1.401(a)(9)-2, as proposed.     (2)   If the Participant’s interest is being
distributed in the form of a Joint and Survivor Annuity for the joint lives of
the Participant and a non-Spouse beneficiary, annuity payments to be made on or
after the Participant’s Required Beginning Date to the Designated Beneficiary
after the Participant’s death must not at any time exceed the applicable
percentage of the annuity payment for such period that would have been payable
to the Participant using the table set forth in Q&A A-6 of Regulations
Section 1.401(a)(9)-2, as proposed.

  (c)   Transitional Rule - If payments under an annuity which complies with
sub-paragraph (a) above begin prior to 1989, the minimum distribution
requirements in effect as of July 27, 1987, shall apply to distributions from
this Plan, regardless of whether the annuity form of payment is irrevocable.
This transitional rule also applies to deferred annuity contracts distributed to
or owned by the Participant prior to 1989, unless additional contributions are
made under the Plan by the Employer with respect to such contract.     (d)   If
the form of distribution is an annuity made in accordance with this paragraph
6.5, any additional benefits accruing to the Participant after his or her
Required Beginning Date shall be distributed as a separate and identifiable
component of the annuity beginning with the first payment interval ending in the
calendar year immediately following the calendar year in which such amount
accrues.     (e)   Any part of the Participant’s interest which is in the form
of an individual account shall be distributed in a manner satisfying the
requirements of Code Section 401(a)(9) and the Regulations thereunder.     (f)  
Except with respect to all Participants in a governmental or church plan, or a
five percent (5%) owner in other plans, a Participant’s Accrued Benefit is
actuarially increased to take into account the period

- 38 -



--------------------------------------------------------------------------------



 



      after age 701/2 in which the Employee does not receive any benefits under
the Plan. The actuarial increase begins on the April 1 following the calendar
year in which the Employee attains age 701/2 (January 1, 1997 in the case of an
Employee who attained age 701/2 prior to 1996), and ends on the date on which
benefits commence after retirement in an amount sufficient to satisfy Code
Section 401(a)(9).         The amount of actuarial increase payable as of the
end of the period for actuarial increases must be no less than the Actuarial
Equivalent of the Employee’s retirement benefits that would have been payable as
of the date the actuarial increase must commence plus the Actuarial Equivalent
of additional benefits accrued after that date, reduced by the Actuarial
Equivalent of any distributions made after that date. The actuarial increase is
generally the same as, and not in addition to, the actuarial increase required
for that same period under Code Section 411 to reflect the delay in payments
after Normal Retirement, except that the actuarial increase required under Code
Section 401(a)(9)(C) must be provided even during the period during which an
Employee is in ERISA Section 203(a)(3)(B) service.         For purposes of Code
Section 411(b)(1)(H), the actuarial increase will be treated as an adjustment
attributable to the delay in distribution of benefits after the attainment of
Normal Retirement Age. Accordingly, to the extent permitted under Code
Section 411(b)(1)(H), the actuarial increase required under Code Section
401(a)(9)(C)(iii) may reduce the benefit accrual otherwise required under Code
Section 411(b)(1)(H)(i), except that the rules on the suspension of benefits are
not applicable.

6.6 Eligibility For Death Benefits
The Plan need not provide a pre-retirement death benefit, other than a qualified
pre-retirement survivor annuity for the benefit of either the Spouse of a
married Participant or for the benefit of a former Spouse under the provisions
of a Qualified Domestic Relations Order. Additional incidental pre-retirement
death benefits may be provided for by the Employer in the Adoption Agreement.
Except as provided below for Participants who are employed after attaining the
Qualified Early Retirement Age (as defined in paragraph 1.65), unless the
Employer provides for an additional incidental death benefit, no benefit will be
payable to the Designated Beneficiary of an unmarried active or terminated
Participant who dies prior to Normal Retirement Age, even though such
Participant may have had a vested and nonforfeitable interest in a deferred
benefit payable at Normal Retirement Age. Notwithstanding the above, a
Participant who is employed after attaining the Qualified Early Retirement Age
shall be given the opportunity to elect to have a Qualified Joint and Survivor
Annuity or one of the optional forms of payment, become effective upon his or
her death. To the extent that it is not in conflict with the provisions of
Article VII, such election shall be made during the period beginning on the
later of the 90th day prior to the Participant’s attainment of the Qualified
Early Retirement Age or on the date on which participation begins and ends on
the date the Participant actually retires or terminates employment. The Plan may
require a minimum not to exceed $1,000 before it will provide or increase an
insured death benefit.
6.7 Death After Commencement Of Benefits
If the Participant dies after distribution of his or her interest has commenced,
the remaining portion of such interest will continue to be distributed at least
as rapidly as under the method of distribution being used prior to the
Participant’s death.
6.8 Death Prior To Commencement Of Benefits
If the Participant dies before distribution of his or her interest commences,
the Participant’s entire death benefit, if any, will be distributed no later
than the December 31 of the calendar year containing the fifth anniversary of
the Participant’s death except to the extent that an election is made to receive
distributions in accordance with (a) or (b) below.

  (a)   If any portion of the Participant’s interest is payable to a Designated
Beneficiary, distributions may be made in substantially equal installments over
the life or over a period certain not greater than the life expectancy of the
Designated Beneficiary commencing on or before December 31 of the calendar year
immediately following the calendar year in which the Participant died.     (b)  
If the Designated Beneficiary is the Participant’s Surviving Spouse, the date
distributions are required to begin in accordance with (a) above shall not be
earlier than the later of:

  (1)   December 31 of the calendar year immediately following the calendar year
in which the Participant died, and     (2)   December 31 of the calendar year in
which the Participant would have attained at 701/2.

- 39 -



--------------------------------------------------------------------------------



 



      If the Spouse dies before payments begin, subsequent distributions shall
be made pursuant to this paragraph 6.8 with the exception of sub-paragraph
(b) as if the Spouse had been the Participant.

6.9 Life Expectancy
If payout is made other than through the purchase of an immediate annuity, the
applicable calendar year shall be the First Distribution Calendar Year, and if
life expectancy is being recalculated each such succeeding calendar year. If
annuity payments commence before the Required Beginning Date, the applicable
calendar year is the year such payments commence. If distribution is in the form
of an immediate annuity purchased after the Participant’s death with the
Participant’s remaining interest, the applicable calendar year is the year of
purchase.
For purposes of paragraph 6.9, payments will be calculated by use of the return
multiples as specified in Regulations Section 1.72-9. Life expectancy of a
Surviving Spouse may be recalculated annually however, in the case of any other
Designated Beneficiary, such life expectancy will be calculated at the time
payment first commences and payments for any 12-consecutive month period will be
based on such life expectancy minus the number of whole years passed since
distribution first commenced.
6.10 Beneficiary Election Of Distribution Method
If the Participant has not made an election pursuant to paragraph 6.9 by the
time of his or her death, the Participant’s Designated Beneficiary must elect
the method of distribution no later than the earlier of:

  (a)   December 31 of the calendar year in which distributions would be
required to begin under said paragraph, or     (b)   December 31 of the calendar
year which contains the fifth anniversary of the date of death of the
Participant. If the Participant has no Designated Beneficiary, or if the
Designated Beneficiary does not elect a method of distribution, distribution of
the Participant’s entire interest must be completed by December 31 of the
calendar year containing the fifth anniversary of the Participant’s death.

6.11 Payments To A Child Of The Participant
For purposes of this Article, any amount paid to a child of the Participant will
be treated as if it had been paid to the Surviving Spouse if the amount becomes
payable to the Surviving Spouse when the child reaches the age of majority.
6.12 Deemed Distribution Starting Date
For the purposes of this Article VI, distribution of a Participant’s interest is
considered to begin on the Participant’s Required Beginning Date (or, if
paragraph 6.9 above is applicable, the date distribution is required to begin to
the Surviving Spouse pursuant to said paragraph). If distribution in the form of
an annuity described in paragraph 6.5(a) above irrevocably commences to the
Participant before the Required Beginning Date, the date distribution is
considered to begin is the date distribution actually commences.
6.13 No Beneficiary
Any portion of the amount payable hereunder which is undisposed of because of
the Participant’s or former Participant’s failure to designate a beneficiary, or
because all of the Designated Beneficiaries are deceased, shall be paid to his
or her Spouse. If the Participant had no Spouse at the time of death, payment
shall be made to the personal representative of his or her estate in a lump sum.
If no representative can be found, then the amounts due to the Participant shall
be forfeited to the Trust until the Participant, or if applicable, their
beneficiary, makes a valid claim for the benefits.
6.14 Transitional Rules

  (a)   Notwithstanding the other requirements of this Article and subject to
the requirements of Article VII, Joint and Survivor Annuity Requirements,
distribution on behalf of any Participant, including a five percent (5%) owner,
may be made in accordance with all of the following requirements (regardless of
when such distribution commences):

  (1)   The distribution by the Plan is one which would not have disqualified
such Plan under Code Section 401(a)(9) as in effect prior to amendment by the
Deficit Reduction Act of 1984.     (2)   The distribution is in accordance with
a method of distribution designated by the Participant whose interest in the
Plan is being distributed or, if the Participant is deceased, by a beneficiary
of such Participant.

- 40 -



--------------------------------------------------------------------------------



 



  (3)   Such designation was in writing, was signed by the Participant or the
beneficiary, and was made before 1984.     (4)   The Participant had accrued a
benefit under the Plan as of December 31, 1983.     (5)   The method of
distribution designated by the Participant or the beneficiary specifies the time
at which distribution will commence, the period over which distributions will be
made, and in the case of any distribution upon the Participant’s death, the
beneficiaries of the Participant listed in order of priority.

  (b)   A distribution upon death will not be covered by this transitional rule
unless the information in the designation contains the required information
described above with respect to the distributions to be made upon the death of
the Participant.     (c)   For any distribution which commences before 1984 but
continues after 1983, the Participant, or the beneficiary to whom such
distribution is being made, will be presumed to have designated the method of
distribution under which the distribution is being made if the method of
distribution was specified in writing and the distribution satisfies the
requirements in subsections (a)(1) and (5).     (d)   If a designation is
revoked any subsequent distribution must satisfy the requirements of Code
Section 401(a)(9) and the Regulations thereunder. If a designation is revoked
subsequent to the date distributions are required to begin, the Plan must
distribute by the end of the calendar year following the calendar year in which
the revocation occurs the total amount not yet distributed which would have been
required to have been distributed to satisfy Code Section 401(a)(9) and the
Regulations thereunder, but for the Tax Equity and Fiscal Responsibility Act
Section 242(b)(2) election. For calendar years beginning after 1988, such
distributions must meet the minimum distribution incidental benefit requirements
in Regulations Section 1.401(a)(9)-2. Any changes in the designation will be
considered to be a revocation of the designation. However, the mere substitution
or addition of another beneficiary (one not named in the designation) will not
be considered to be a revocation of the designation, so long as such
substitution or addition does not alter the period over which distributions are
to be made under the designation, directly or indirectly (for example, by
altering the relevant measuring life). In the case in which an amount is
transferred or rolled over from one plan to another plan, the rules in Q&A J-21
and Q&A J-3 of Regulations Section 1.401(a)(9)-1 shall apply.

- 41 -



--------------------------------------------------------------------------------



 



ARTICLE VII
JOINT AND SURVIVOR ANNUITY REQUIREMENTS
7.1 Precedence Over Conflicting Provisions
The provisions of this Article shall take precedence over any conflicting
provision in this Plan and shall apply to any Participant who is credited with
at least one (1) Hour of Service with the Employer on or after August 23, 1984,
and such other Participants as provided in paragraph 7.8. The terms of any
annuity contract purchased and distributed by the Plan to a Participant or
Spouse shall comply with the requirements of this Plan. Any annuity contract
distributed from the Plan must be nontransferable.
7.2 Payment Of Qualified Joint And Survivor Annuity
Unless an optional form of benefit is selected pursuant to a Qualified Election
within the ninety (90) day period ending on the date benefit payments would
commence, a married Participant’s Vested Accrued Benefit will be paid in the
form of a Qualified Joint and Survivor Annuity, and an unmarried Participant’s
Vested Accrued Benefit will be paid in the form of an immediate Straight Life
Annuity, unless an optional form is elected. The Participant may elect to have
such annuity distributed upon attainment of the Earliest Retirement Age under
the Plan.
7.3 Payment Of Qualified Pre-Retirement Survivor Annuity
Unless an optional form of benefit has been selected within the Election Period
pursuant to a Qualified Election, the Participant’s Surviving Spouse will
receive a benefit in accordance with paragraph (a) or (b) below as applicable.

  (a)   If a Participant dies after the Earliest Retirement Age, the
Participant’s Surviving Spouse (if any) will receive the same benefit that would
be payable if the Participant had retired with an immediate Qualified Joint and
Survivor Annuity on the day before the Participant’s date of death.         The
Surviving Spouse may elect to commence payment under such annuity within a
reasonable period after the Participant’s death. The actuarial value of benefits
which commence later than the date on which payments would have been made to the
Surviving Spouse under a Qualified Joint and Survivor Annuity in accordance with
this provision shall be adjusted to reflect the delayed payment.     (b)   If a
Participant dies on or before the Earliest Retirement Age, the Participant’s
Surviving Spouse (if any) will receive the same benefit that would be payable if
the Participant had:

  (1)   separated from Service on the date of death,     (2)   survived to the
Earliest Retirement Age,     (3)   retired with an immediate Qualified Joint and
Survivor Annuity at the Earliest Retirement Age, and     (4)   died on the day
after the Earliest Retirement Age.

For purposes of (b) above and subject to the provisions of paragraph 6.5 of the
Plan, a Surviving Spouse will begin to receive payments at the Earliest
Retirement Age unless such Surviving Spouse elects a later date.
Benefits commencing after the Earliest Retirement Age will be the Actuarial
Equivalent of the benefit to which the Surviving Spouse would have been entitled
if benefits had commenced at the Earliest Retirement Age under an immediate
Qualified Joint and Survivor Annuity in accordance with (b) above.
For the purposes of this paragraph 7.3, the benefit payable to the Surviving
Spouse shall be attributable to Employee contributions in the same proportion as
the contribution is to the Accrued Benefit of the Participant.
7.4 Qualified Election
An election to either waive a Qualified Joint and Survivor Annuity or a
qualified pre-retirement survivor annuity. Any such election shall not be
effective unless:

  (a)   the Participant’s Spouse consents in writing to the election;

- 42 -



--------------------------------------------------------------------------------



 



  (b)   the election designates a specific beneficiary, including any class of
beneficiaries or any contingent beneficiaries, which may not be changed without
spousal consent (or the Spouse expressly permits designations by the Participant
without any further spousal consent);     (c)   the Spouse’s consent
acknowledges the effect of the election; and     (d)   the Spouse’s consent is
witnessed by a Plan representative or notary public.

Additionally, a Participant’s waiver of the Qualified Joint and Survivor Annuity
shall not be effective unless the election designates a form of benefit payment
which may not be changed without spousal consent (or the Spouse expressly
permits designations by the Participant without any further spousal consent). If
it is established to the satisfaction of the Plan Administrator that there is no
Spouse or that the Spouse cannot be located, a waiver will be deemed a Qualified
Election. Any consent by a Spouse obtained under this provision (or
establishment that the consent of a Spouse may not be obtained) shall be
effective only with respect to such Spouse. A consent that permits designations
by the Participant without any requirement of further consent by such Spouse
must acknowledge that the Spouse has the right to limit consent to a specific
beneficiary, and a specific form of benefit where applicable, and that the
Spouse voluntarily elects to relinquish either or both of such rights. A
revocation of a prior waiver may be made by a Participant without the consent of
the Spouse at any time before the commencement of benefits. The number of
revocations shall not be limited. No consent obtained under this provision shall
be valid unless the Participant has received notice as provided in paragraphs
7.5 and 7.6 below.
A special election to waive the qualified pre-retirement survivor annuity is
available to a Participant who will not yet attain age thirty-five (35) as of
the end of any current Plan Year. This election will be valid for the period
beginning on the date of such election and ending on the first day of the Plan
Year in which the Participant will attain age thirty-five (35). Such election
will not be valid unless the Participant receives a written explanation of the
qualified pre-retirement survivor annuity as provided in paragraphs 7.5 and 7.6
below. Qualified pre-retirement survivor annuity coverage will be automatically
reinstated as of the first day of the Plan Year in which the Participant attains
age thirty-five (35). Any new waiver on or after such date shall be subject to
the full requirements of Article.
7.5 Notice Requirements For Qualified Joint And Survivor Annuity
The Plan Administrator shall provide each Participant, no less than thirty
(30) days and no more than ninety (90) days prior to the Annuity Starting Date,
a written explanation of:

  (a)   the terms and conditions of a Qualified Joint and Survivor Annuity;    
(b)   the Participant’s right to make and the effect of an election to waive the
Qualified Joint and Survivor Annuity form of benefit;     (c)   the rights of a
Participant’s Spouse;     (d)   the right to make, and the effect of, a
revocation of a previous election to waive the Qualified Joint and Survivor
Annuity; and     (e)   the relative values of the various optional forms of
benefits under the Plan.

The Participant and the Participant’s Spouse may consent to waiving the minimum
thirty (30) day notice period described above and may receive notice no less
than seven (7) days prior to the Annuity Starting Date, provided that:

  (f)   the Participant has been provided with information that clearly
indicates that the Participant has at least thirty (30) days to consider whether
to waive the Qualified Joint and Survivor Annuity and has affirmatively elected
(with spousal consent) to a form of distribution other than a Qualified Joint
and Survivor Annuity;     (g)   the Participant is permitted to revoke any
affirmative distribution election at least until the Annuity Starting Date or,
if later, at any time prior to the expiration of the seven (7) day period that
begins the day after the explanation of the Qualified Joint and Survivor Annuity
is provided to the Participant; and     (h)   the Annuity Starting Date is a
date after the date that the written explanation was provided to the
Participant.

- 43 -



--------------------------------------------------------------------------------



 



7.6 Notice Requirements For Qualified Pre-Retirement Survivor Annuity
The Plan Administrator shall provide each Participant a written explanation of
the qualified pre-retirement survivor annuity in such terms and in such manner
as would be comparable to the explanation provided for meeting the requirements
of paragraph 7.5 applicable to a Qualified Joint and Survivor Annuity. Such
explanation shall be provided within the applicable period ending on the later
of:

  (a)   the period beginning with the first day of the Plan Year in which the
Participant attains age thirty-two (32) and ending with the close of the Plan
Year preceding the Plan Year in which the Participant attains age thirty-five
(35);     (b)   a reasonable period ending after the individual becomes a
Participant;     (c)   a reasonable period ending after this paragraph ceases to
apply to the Participant;     (d)   a reasonable period ending after this
Article first applies to the Participant. Notwithstanding the foregoing, notice
must be provided within a reasonable period ending after separation from Service
in the case of a Participant who separates from Service before attaining age
thirty-five (35).

For purposes of applying the preceding paragraph, a reasonable period ending
after the enumerated events described in (b), (c) and (d) is the end of the two
(2) year period beginning one (1) year prior to the date the applicable event
occurs, and ending one (1) year after that date. In the case of a Participant
who separates from Service before the Plan Year in which age thirty-five (35) is
attained, notice shall be provided within the two (2) year period beginning one
(1) year prior to separation and ending one (1) year after separation. If such a
Participant thereafter returns to employment with the Employer, the applicable
period for such Participant shall be redetermined.
7.7 No Notices For Fully Subsidized Plans
The respective notices prescribed by paragraphs 7.5 and 7.6 need not be given to
a Participant if the Plan “fully subsidizes” the costs of a Qualified Joint and
Survivor Annuity or qualified pre-retirement survivor annuity and the
Participant cannot elect another form of benefit or in the case of a married
Participant designate a non-spouse beneficiary. For purposes of this paragraph,
a Plan fully subsidizes the costs of a benefit if under the Plan no increase in
cost or decrease in benefits to the Participant may result from the
Participant’s failure to elect another benefit. Prior to the time the Plan
allows the Participant to waive the qualified pre-retirement survivor annuity,
the Plan may not charge the Participant for the cost of such benefit by reducing
the Participant’s benefits under the Plan or by any other method.
7.8 Transitional Joint And Survivor Annuity Rules
Special transition rules apply to Participants who are not receiving benefits on
August 23, 1984.

  (a)   Any living Participant not receiving benefits on August 23, 1984, who
would otherwise not receive the benefits prescribed by the previous paragraphs
of this Article, must be given the opportunity to elect to have the prior
paragraphs of this Article apply if such Participant is credited with at least
one (1) Hour of Service under this Plan or a predecessor Plan in a Plan Year
beginning on or after January 1, 1976 and such Participant had at least ten
(10) Years of Service for vesting purposes when he or she separated from
Service.     (b)   Any living Participant not receiving benefits on August 23,
1984, who was credited with at least one (1) Hour of Service under this Plan or
a predecessor Plan on or after September 2, 1974, and who is not otherwise
credited with any Service in a Plan Year beginning on or after January 1, 1976,
must be given the opportunity to have his or her benefits paid in accordance
with paragraph 7.9.     (c)   The respective opportunities to elect [as
described in (a) and (b) above] must be afforded to the appropriate Participants
during the period commencing on August 23, 1984 and ending on the date benefits
would otherwise commence to said Participants.

7.9 Automatic Joint And Survivor Annuity And Early Survivor Annuity
Any Participant who has elected pursuant to paragraph 7.8(b), and any
Participant who does not elect under paragraph 7.8(a) or who meets the
requirements of paragraph 7.8(a), except that such Participant does not have at
least ten (10) years of vesting Service when he or she separates from Service,
shall have his or her benefits distributed in accordance with all of the
following requirements if benefits would have been payable in the form of a
Straight Life Annuity.

- 44 -



--------------------------------------------------------------------------------



 



  (a)   Automatic Joint and Survivor Annuity. If benefits in the form of a
Straight Life Annuity become payable to a married Participant who:

  (1)   begins to receive payments under the Plan on or after Normal Retirement
Age; or     (2)   dies on or after Normal Retirement Age while still working for
the Employer; or     (3)   begins to receive payments on or after the Qualified
Early Retirement Age; or     (4)   separates from Service on or after attaining
Normal Retirement (or the Qualified Early Retirement Age) and after satisfying
the eligibility requirements for the payment of benefits under the Plan and
thereafter dies before beginning to receive such benefits,

      then such benefits will be received under this Plan in the form of a
Qualified Joint and Survivor Annuity, unless the Participant has elected
otherwise during the Election Period. The Election Period must begin at least
six (6) months before the Participant attains Qualified Early Retirement Age and
end not more than ninety (90) days before the commencement of benefits. Any
election hereunder will be in writing and may be changed by the Participant at
any time.     (b)   Election of Early Survivor Annuity. A Participant who is
employed after attaining the Qualified Early Retirement Age will be given the
opportunity to elect, during the Election Period, to have a survivor annuity
payable on death. If the Participant elects the survivor annuity, payments under
such annuity must not be less than the payments which would have been made to
the Spouse under the Qualified Joint and Survivor Annuity if the Participant had
retired on the day before his or her death. Any election under this provision
will be in writing and may be changed by the Participant at any time. The
Election Period begins on the later of:

  (1)   the 90th day before the Participant attains the Qualified Early
Retirement Age, or     (2)   the date on which participation begins,

      and ends on the date the Participant terminates employment.

7.10 Annuity Contracts
Any annuity contract distributed under this Plan must be nontransferable. The
terms of any annuity contract purchased and distributed by the Plan to a
Participant or Spouse shall comply with the requirements of this Plan.

- 45 -



--------------------------------------------------------------------------------



 



ARTICLE VIII
VESTING
8.1 Employer Paid Benefits
A Participant shall acquire a vested and nonforfeitable interest in his or her
Accrued Benefit attributable to Employer contributions in accordance with the
table selected in Section IX(B) of the Adoption Agreement, provided that if a
Participant is not already fully vested, he or she shall become so upon
attaining Normal Retirement Age, attaining Early Retirement Age if such age is
specified in Section X(A) of the Adoption Agreement, on retirement due to
Disability if Disability benefits are provided for in Section X(B) of the
Adoption Agreement, or on termination of the Plan.
8.2 Computation Period
The computation period for purposes of determining Years of Service and Breaks
in Service for purposes of computing a Participant’s nonforfeitable right to his
or her Accrued Benefit derived from Employer contributions shall be determined
by the Employer in Section IX(A) of the Adoption Agreement. In the event a
former Participant with no vested interest in his or her Accrued Benefit from
Employer contributions requalifies for participation in the Plan after incurring
a Break in Service, such Participant shall be credited for vesting with all
pre-break and post-break Service.
8.3 Requalification After A Break In Service
If a former Participant becomes qualified for membership hereunder after a Break
in Service, such Participant shall receive full credit for each year of prior
Service in determining such Participant’s total Years of Service for purposes of
vesting and benefit accruals. However, no Participant shall be entitled to
receive a benefit by application of this paragraph which would exceed the
benefit such Participant would have received had employment been continuous.
8.4 Calculating Vested Interest
A Participant’s vested and nonforfeitable benefit shall be calculated by
multiplying his or her Accrued Benefit attributable to Employer contributions
determined as of his or her termination date by the decimal equivalent of the
vested percentage determined as of the same date.
8.5 Commencement Of Benefits
The vested and nonforfeitable benefit payable to a terminated Participant shall
commence to be paid on the earlier of the date on which the Participant attains
his or her Early Retirement Date (provided that such Participant has completed
the Service requirement for Early Retirement as of his or her termination date)
or on his or her Normal Retirement Age. If such benefit is payable on Early
Retirement, such benefit shall be the Actuarial Equivalent of the benefit
payable at Normal Retirement Age. Notwithstanding the foregoing, the Employer
may as part of its established administrative policies, in accordance with
paragraph 5.7 and Section XVII of the Adoption Agreement, pay such Participant’s
Vested Accrued Benefit in a lump sum provided that the Present Value of such
benefit is less than $5,000. The Employer may also as provided in paragraphs 5.7
and 6.5 and Section XVII of the Adoption Agreement pay out amounts in excess of
$5,000, provided the Participant so requests and the Spouse, if any, consents.
If a terminated Participant who has received a lump sum payment under this
paragraph is re-employed and qualifies for participation in the Plan, the
Employer shall disregard the Participant’s prior Service for purposes of future
benefit accruals unless the Participant has repaid the distribution in
accordance with the provisions of paragraph 5.7. The prior Service will be
considered for purposes of vesting with respect to future benefit accruals,
regardless of whether there has been a repayment.
8.6 Forfeitures
Any Accrued Benefit of a Participant who has separated from Service to which he
or she is not entitled under the foregoing provisions, shall be forfeited. Such
forfeiture shall take place in the Plan Year which follows the date the
Participant is paid out, or if earlier when the Participant has incurred five
(5) consecutive one (1) year Breaks in Service. Any forfeiture of benefits shall
be used to reduce the Employer’s contribution.
8.7 Unclaimed Benefits
In the event that Participants or beneficiaries cannot be located, the following
actions will be taken:

  (a)   The Plan Administrator shall notify Participants or beneficiaries by
certified or registered mail to his or her last known address of record with the
Employer when their benefits become distributable. If a Participant does not
respond to the notice within ninety (90) days of the date of the notice, the
Plan Administrator may take reasonable steps to locate the Participant
including, but not limited to, requesting assistance from the Employer,
Employees, Social Security Administration, the Pension Benefit Guaranty
Corporation, and/or the Internal Revenue Service.

- 46 -



--------------------------------------------------------------------------------



 



  (b)   If the Participant cannot be located after a period of twelve
(12) months, or such other period determined in a uniform and nondiscriminatory
manner by the Plan Administrator, the Plan Administrator shall treat the benefit
as a forfeiture pursuant to paragraph 8.6.     (c)   If a Participant or
Beneficiary later makes a claim for such benefit, the Plan Administrator shall
validate such claim and provide the Participant or beneficiary with all notices
and other information necessary for the Participant or beneficiary to perfect
the claim. If the Plan Administrator validates the claim for benefits, the
Participant’s account balance shall be restored to the benefit amount treated as
forfeiture. The funds necessary to restore the Participant’s account will first
be taken from amounts eligible for reallocation or other disposition as
forfeitures with respect to the Plan Year. If such funds do not exist or if such
funds are insufficient, the Employer will make a contribution prior to the date
on which the benefit is payable to restore such Participant’s account. Such
benefit shall be paid or commence to be paid in the same manner as if the
benefit was eligible for distribution on the date the claim for benefit is
validated.     (d)   The Plan Administrator shall follow the same procedure in
locating and subsequently treating as a forfeiture the benefit of a Participant
whose benefit has been properly paid under Plan terms but where the Participant
or Beneficiary has not negotiated the benefit check(s).     (e)   The Plan
Administrator may use any reasonable procedure to dispose of distributable Plan
assets including but not limited to any of the following: (i) establishing an
IRA in the name of the Participant or Beneficiary with any institution,
(ii) purchasing an annuity contract in the name of the Participant or
Beneficiary with the assets attributable to them in the Trust, or
(iii) establishing a bank account for and in the name of the Participant or
Beneficiary. This provision will only be operative when the Plan is terminated.
    (f)   Notwithstanding the foregoing, the Plan Administrator in his
discretion may establish alternative procedures for locating and administering
the benefits of missing Plan Participants.

8.8 Amendment Of Vesting Schedule
No amendment of the vesting schedule in the Adoption Agreement shall directly or
indirectly deprive a Participant of his or her nonforfeitable rights to benefits
accrued to the date of the amendment. Further, if the vesting schedule of the
Plan is amended, or the Plan is amended in any way that directly or indirectly
affects the computation of any Participant’s nonforfeitable benefit, (including
a change to or from a Top-Heavy vesting schedule), each Participant with at
least three (3) Years of Service with the Employer may elect, within a
reasonable period after the adoption of the amendment, to have his or her
nonforfeitable benefit computed under the Plan without regard to such amendment.
For Participants who do not have at least one (1) Hour of Service in any Plan
Year beginning after 1988, the preceding sentence shall be applied by
substituting “five (5) Years of Service” for “three (3) Years of Service” where
such language appears. The period during which the election may be made shall
commence with the date the amendment is adopted and shall end on the later of:

  (a)   sixty (60) days after the amendment is adopted;     (b)   sixty
(60) days after the amendment becomes effective; or     (c)   sixty (60) days
after the Participant is issued written notice of the amendment by the Employer
or the Trustee.

8.9 Amendments Affecting Vested And/Or Accrued Benefits
No amendment to the Plan (including a change in the actuarial basis for
determining optional or Early Retirement benefits) shall be effective to the
extent that it has the effect of decreasing a Participant’s Accrued Benefit.
Notwithstanding the preceding sentence, a Participant’s Accrued Benefit may be
reduced to the extent permitted under Code Section 412(c)(8). For purposes of
this paragraph, a Plan amendment which has the effect of (a) eliminating or
reducing an Early Retirement benefit or a retirement-type subsidy, or
(b) eliminating an optional form of benefit, with respect to benefits
attributable to Service before the amendment, shall be treated as reducing
Accrued Benefits. In the case of a retirement-type subsidy, the preceding
sentence shall apply only with respect to a Participant who satisfies (either
before or after the amendment) the pre-amendment conditions for the subsidy. In
general, a retirement-type subsidy is a subsidy that continues after retirement,
but does not include a qualified disability benefit, a medical benefit, a social
security supplement, or a death benefit (including life insurance). Furthermore,
if the vesting schedule of a Plan is amended, in the case of an Employee who is
a Participant as of the later of the date such amendment is adopted or the date
it becomes effective, the nonforfeitable percentage (determined as of such date)
of such Employee’s

- 47 -



--------------------------------------------------------------------------------



 



Employer-derived Accrued Benefit will not be less than the percentage computed
under the Plan without regard to such amendment.
8.10 Service With Controlled Groups
All Years of Service with other members of a controlled group of corporations
[as defined in Code Section 414(b)], trades or businesses under common control
[as defined in Code Section 414(c)], or members of an affiliated service group
[as defined in Code Section 414(m)] shall be considered for purposes of
determining a Participant’s nonforfeitable benefit.
8.11 Compliance With Uniformed Service Employment And Reemployment Rights Act Of
1994
Notwithstanding any provision of this Plan to the contrary, Years of vesting
Service will be credited to Participants with respect to periods of qualified
military service as provided in Code Section 414(u).

- 48 -



--------------------------------------------------------------------------------



 



ARTICLE IX
LIMITATIONS ON BENEFITS
9.1 Participation In This Plan
This Article applies regardless of whether any Participant is or has ever been a
participant in another qualified plan maintained by the adopting Employer. For
Limitation Years beginning before January 1, 2000, if any Participant is or has
ever been a participant in another qualified plan maintained by the Employer or
a Welfare Benefit Fund, as defined in paragraph 1.104, under which amounts
attributable to post-retirement medical benefits are allocated to separate
accounts of Key Employees, or an individual medical account as defined at Code
Section 415(l)(2), or a Simplified Employee Pension Plan which provides an
Annual Addition as defined in paragraph 1.5, paragraph 9.2 is also applicable to
that Participant’s benefits.

  (a)   The Annual Benefit otherwise payable to a Participant at any time will
not exceed the Maximum Permissible Amount as defined at paragraph 1.54. The
limitations of this paragraph may be applied to the Participant’s Projected
Benefit, Accrued Benefit or the actual benefit payable after converting to the
desired optional form of benefit. If the benefit the Participant would otherwise
accrue in a Limitation Year would produce an Annual Benefit in excess of the
Maximum Permissible Amount, the benefit must be limited (or the rate of accrual
reduced) so that the Annual Benefit will equal the Maximum Permissible Amount.  
  (b)   If a Participant makes Voluntary Contributions, or mandatory employee
contributions as defined Code Section 411(c)(2)(C), under the terms of this
Plan, the amount of such contributions is treated as an Annual Addition to a
qualified Defined Contribution Plan, for purposes of paragraphs 9.1(a) and
9.2(b) of this Article.

9.2 Participation In This Plan And Another Employer Plan
For Limitation Years beginning before January 1, 2000, this paragraph applies if
any Participant is covered, or has ever been covered, by another plan maintained
by the Employer including a qualified plan or a Welfare Benefit Fund as defined
in paragraph 1.104, under which amounts attributable to post-retirement medical
benefits are allocated to separate accounts of Key Employees, an individual
medical account as defined in Code Section 415(l)(2), or a Simplified Employee
Pension Plan which provides an Annual Addition as defined in paragraph 1.5.

  (a)   If a Participant is or has ever been covered under more than one Defined
Benefit Plan maintained by the Employer, the sum of the Participant’s Annual
Benefits from all such plans may not exceed the Maximum Permissible Amount.
Unless specified otherwise in the Adoption Agreement, it is assumed that this
Plan is the only Plan accruing benefits on behalf of any Participant and that
any reductions in accruals to satisfy Code Section 415(b) will be made to this
Plan. Alternatively, the Employer will choose in Section VIII of the Adoption
Agreement the method by which the combined plans will meet this limitation.    
(b)   For Limitation Years beginning before January 1, 2000, if the Employer
maintains or at any time maintained one or more qualified Defined Contribution
Plans covering any Participant in this Plan, a Welfare Benefit Fund as defined
in paragraph 1.104, under which amounts attributable to post-retirement medical
benefits are allocated to separate accounts of Key Employees, an individual
medical account plan as defined in Code Section 415(l)(2), or a Simplified
Employee Pension Plan the sum of the Participant’s Defined Contribution Fraction
and Defined Benefit Fraction will not exceed 1.0 in any Limitation Year, and the
Annual Benefit otherwise payable to the Participant under this Plan will be
limited in accordance with Section VIII of the Adoption Agreement.        
Unless, a different group of Employees is elected in the Adoption Agreement,
benefit increases resulting from the repeal of Code Section 415(e) will be
provided to all current and former Participants [with benefits limited by Code
Section 415(e)] who have an Accrued benefit under the Plan immediately before
the first day of the first Limitation Year beginning in 2000.     (c)   In the
case of an individual who was a Participant in one or more Defined Benefit Plans
of the Employer as of the first day of the first Limitation Year beginning after
December 31, 1986, the application of the limitations of this Article shall not
cause the Maximum Permissible Amount for such individual under all such Defined
Benefit Plans to be less than the individual’s TRA ’86

- 49 -



--------------------------------------------------------------------------------



 



      Accrued Benefit. The preceding sentence applies only if all such Defined
Benefit Plans meet the requirements of Code Section 415 for all Limitation Years
beginning before January 1, 1987.     (d)   In the case of an individual who was
a Participant in one or more Defined Benefit Plans of the Employer as of the
first day of the first Limitation Year beginning after December 31, 1994, the
application of the limitations of this Article shall not cause the Maximum
Permissible Amount for such individual under all such Defined Benefit Plans to
be less than the individual’s Retirement Protection Act of 1994 (RPA ‘94) Old
Law Benefit. The preceding sentence applies only if such Defined Benefit Plans
met the requirements of Code Section 415 on December 7, 1994.

9.3 Limitations On Benefits
In any Plan Year in which the Top-Heavy Ratio exceeds 90% (i.e., the Plan
becomes Super Top-Heavy), the denominators of the Defined Benefit Fraction (as
defined in paragraph 1.20) and Defined Contribution Fraction (as defined in
paragraph 1.22) shall be computed using 100% of the dollar limitation instead of
125%. In this case, additional Top-Heavy minimum benefits may not be provided.

- 50 -



--------------------------------------------------------------------------------



 



ARTICLE X
ADMINISTRATION
10.1 Plan Administrator
Unless otherwise provided in a separate Trust agreement, the Plan shall be
administered by the Plan Administrator who shall have the authority to enforce
the Plan on behalf of any persons having or claiming any interest under the Plan
and who shall be responsible for the operation of the Plan in accordance with
its terms. The Plan Administrator shall be the “named fiduciary” for purposes of
ERISA Section 402(a)(2) with the sole authority to control and manage the
operation and administration of the Plan, and will be responsible for complying
with the reporting and disclosure requirements of Part 1 of Subtitle B of Title
I of ERISA and agent for service of legal process with respect to the Plan. The
Plan Administrator shall determine by rules of uniform application all questions
arising out of the administration, interpretation and application of the Plan
which determination(s) shall be conclusive and binding on all parties. The
Employer shall be named fiduciary and Plan Administrator except to the extent
the Employer is a member of SBERA or unless an individual or other entity
(excluding the Trustee or Custodian, unless they are the Employer sponsoring the
Plan) is named to serve in such capacity. The Plan Administrator may appoint or
allocate the duties of the Plan Administrator among several individuals or
entities. The Plan Administrator’s duties shall include:

  (a)   appointing the Plan’s attorney, accountant, Service Provider, actuary,
Trustee, Custodian, investment manager, or any other party needed to administer
the Plan;     (b)   directing the appropriate party with respect to payments
from the Trust;     (c)   communicating with Employees regarding their
participation and benefits under the Plan, including the administration of all
claims procedures;     (d)   maintaining all necessary records for the
administration of the Plan, antidiscrimination testing, and filing any returns
and reports with the Internal Revenue Service, Department of Labor, or any other
governmental agency;     (e)   reviewing and approving any financial reports,
investment reviews, or other reports prepared by any party appointed by the
Employer under paragraph (a);     (f)   establishing a funding policy and
investment objectives consistent with the purposes of the Plan and ERISA;    
(g)   construing and resolving any question of Plan interpretation and questions
of fact. The Plan Administrator’s interpretation of Plan provisions and
resolution of questions of facts including eligibility and amount of benefits
under the Plan is final and unless it can be shown to be arbitrary and
capricious, will not be subject to “de novo” review;     (h)   monitoring the
activities of the Trustee and the performance of, and making changes when
necessary to, the portfolio of the Plan;     (i)   obtaining a legal
determination of the qualified status of all domestic relations orders and
complying with the requirements of the law with regard thereto;     (j)  
administering the loan program including ensuring that any and all loans made by
the Plan are in compliance with the requirements of the Internal Revenue Code
and the Regulations issued thereunder, and the Regulations issued by the
Department of Labor;     (k)   determining from the records of the Employer, the
Compensation, Service, records, status, and the other facts regarding
Participants and Employees;     (l)   to the extent provided in the Adoption
Agreement, directing the Trustee or Custodian with respect to the investments,
in the Plan Administrator’s capacity as named fiduciary; and     (m)   the right
to employ others, including legal counsel who may, but need not, be counsel to
the Employer, to render advice regarding any questions which may arise with
respect to its rights, duties and responsibilities under the Plan, and may rely
upon the opinions or certificates of any such person.



- 51 -



--------------------------------------------------------------------------------



 



10.2 Persons Serving As Plan Administrator
Unless otherwise provided in a separate Trust agreement, if the Employer is no
longer in existence, and the Plan or the Employer does not specify the person to
take an action or otherwise serve in the place of the Employer in connection
with the operation of the Plan, the Plan Administrator shall so act or serve,
but if there is no person serving as Plan Administrator, then a successor shall
be designated in writing by a majority of Participants whose accounts under the
Plan have not yet been fully distributed at such time. A majority of the legally
competent Beneficiaries of a deceased Participant then entitled to receive
benefits may exercise the deceased Participant’s rights to participate in that
designation and shall be considered for that purpose to be one Participant, in
the Participant’s place.
10.3 Action By Employer
Action by the Employer under the Plan shall be carried out by the sole
proprietor, if the Employer is a sole proprietorship, by a general partner of
the Employer, if the Employer is a partnership, or by the board of directors or
a duly authorized officer of the Employer, if the Employer is a corporation. If
the Employer is no longer in existence, and the Plan does not specify the person
to take an action, or otherwise serve in the place of the Employer, in
connection with the operation of the Plan, the Plan Administrator shall so act
or serve, but if there is no person serving as Plan Administrator, such action
shall be taken by a person selected following the approach referred to in
paragraph 10.2. The Trustee/Custodian shall have, and assume, no responsibility
for inquiring into the authority of any person purporting to act on behalf of an
Employer.
10.4 Responsibilities Of The Parties
Unless otherwise provided in a separate Trust agreement:

  (a)   The Employer and the Plan Administrator shall cooperate with each other
in all respects, including the provision to each other of records and other
information relating to the Plan, as may be necessary or appropriate for the
proper operation of the Plan or as may be required under the Code or ERISA.    
(b)   The Plan Administrator may delegate in writing all or any part of the Plan
Administrator’s responsibilities under the Plan to agents or others by written
agreement communicated to the delegate and to the Employer or, if the Employer
is no longer in existence, to such person or persons selected following the
approach in paragraph 10.2 and, in the same manner, may revoke any such
delegation of responsibility. Any action of a delegate in the exercise of such
delegated responsibilities shall have the same force and effect for all purposes
as if such action had been taken by the Plan Administrator. The delegate shall
have the right, in such person’s sole discretion, by written instrument
delivered to the Plan Administrator, to reject and refuse to exercise any such
delegated authority. The Trustee/Custodian need not act on instructions of such
a delegate despite any knowledge of such delegation, but may require the Plan
Administrator to give the Trustee/Custodian all instructions necessary under the
Plan.

10.5 Allocation Of Investment Responsibility
Unless otherwise provided in a separate Trust agreement, responsibility with
respect to the investment of the Trust shall as elected in the Adoption
Agreement. The amounts allocated to Participants’ accounts shall be invested by
the Trustee or Custodian pursuant to the elections in the Adoption Agreement,
Articles X and XI as applicable, and in accordance with investment directions
from authorized parties as provided hereunder.
10.6 Appointment Of Investment Manager
Unless otherwise provided in a separate Trust agreement, the appointment of an
investment manager shall be made in accordance with this Article. If an
investment manager is appointed, such entity or individual must be registered as
an investment manager under the Investment Advisors Act of 1940 or under
applicable state law, meet the requirements of ERISA Section 3(38) or be a bank
as defined in said Act or an insurance company qualified under the laws of more
than one state to perform investment management services. An investment manager
shall acknowledge in writing its appointment and fiduciary status hereunder and
shall agree to comply with all applicable provisions of this document. The
investment manager shall have the investment powers granted the Trustee in
paragraph 11.8 except to the extent the investment manager’s powers are limited
by the investment management agreement. A copy of the investment management
agreement (and any modifications or termination thereof) must be provided to the
Trustee or Custodian. Written notice of each appointment of an investment
manager shall be given to the Trustee or Custodian in advance of the effective
date of the appointment. Such notice or agreement shall specify what portion of
the Trust Fund will be subject to the investment manager’s discretion.

- 52 -



--------------------------------------------------------------------------------



 



10.7 Participant Loans
Unless otherwise provided in a separate Trust agreement, if permitted by the
Employer in the Adoption Agreement, a Plan Participant and Beneficiaries who are
parties-in-interest as defined in ERISA Section 3(14) may make application to
the Plan Administrator requesting a loan from the Plan. The Plan Administrator
shall have the sole right to approve or deny a Participant’s application
provided that loans shall be made available to all Participants on a reasonably
equivalent basis. Loans shall not be made available to Highly Compensated
Employees in an amount greater than the amount made available to other
Participants. Any loan granted under the Plan shall be made in accordance with
the terms of a written loan policy adopted by the Employer which is hereby
incorporated by reference and made a part of this Basic Plan Document #02. The
loan policy may be amended in writing from time to time without the necessity of
amending this paragraph and shall be subject to the following rules to the
extent such rules are not inconsistent with such loan policy and do not violate
the provisions of Code Sections 72(p) and 4975.

  (a)   No loan, when aggregated with any outstanding loan(s) to the
Participant, shall exceed the lesser of (i) $50,000 reduced by the excess, if
any, of the Participant’s highest outstanding balance of all loans on any day
during the one (1) year period ending on the day before the loan is made, over
the outstanding balance of loans from the Plan on the date the Participant’s
loan is made or (ii) one-half of the Present Value of the Participant’s Vested
Accrued Benefit consisting of contributions as specified in the loan policy. An
election may be made in the loan policy, that if the Participant’s Vested
Accrued Benefit is $20,000 or less, the maximum loan shall not exceed the lesser
of $10,000 or 100% of the Participant’s Vested Accrued Benefit. For the purpose
of the above limitation, all loans from all plans of the Employer and other
members of a group of employers described in Code Sections 414(b), 414(c), and
414(m) are aggregated. An assignment or pledge of any portion of the
Participant’s interest in the Plan and a loan, pledge, or assignment with
respect to any insurance contract purchased under the Plan, will be treated as a
loan under this paragraph.     (b)   All applications must be in accordance with
procedures adopted by the Plan Administrator.     (c)   Any loan shall bear
interest at a rate reasonable at the time of application, considering the
purpose of the loan and the rate being charged by representative commercial
banks in the local area for a similar loan unless the Plan Administrator sets
forth a different method for determining loan interest rates in its written loan
procedures. The loan agreement shall also provide that the payment of principal
and interest be amortized in level payments not less frequently than quarterly.
    (d)   The term of such loan shall not exceed a period of five (5) years
except in the case of a loan for the purpose of acquiring any house, apartment,
condominium, or mobile home that is used or is to be used within a reasonable
time as the principal residence of the Participant. The Plan Administrator in
accordance with the Plan’s loan policy shall determine the term of such loan.  
  (e)   The principal and interest paid by a Participant on his or her loan
shall be credited to the Plan in the same manner as for any other Plan
investment. Unless otherwise provided in the loan policy, loans will be treated
as segregated investments of the individual Participant on whose behalf the loan
was made. This provision is not available if its election will result in
discrimination in the operation of the Plan.     (f)   If the Plan Administrator
approves a Participant’s loan request, it shall be evidenced by a note, loan
agreement, and assignment of up to 50% of his or her interest in the Trust as
collateral for the loan. The Participant must obtain the consent of his or her
Spouse, if any, within the ninety (90) day period before the time his or her
accrued benefit is used as security for the loan. A new consent is required if
the accrued benefit is used for any renegotiation, extension, renewal or other
revision of the loan, including an increase in the loan amount. The consent must
be written, must acknowledge the effect of the loan, and must be witnessed by a
Plan representative or notary public. Such consent shall subsequently be binding
with respect to the consenting Spouse or any subsequent Spouse.     (g)   If a
valid Spousal consent has been obtained in accordance with (f), then,
notwithstanding any other provision of this Plan, the portion of the
Participant’s Vested Accrued Benefit used as a security interest held by the
Plan by reason of a loan outstanding to the Participant shall be taken into
account for purposes of determining the amount of the accrued benefit payable at
the time of death or distribution, but only if the reduction is used as
repayment of the loan. If less than 100% of the Participant’s Vested Accrued
Benefit (determined without regard to the preceding sentence) is

- 53 -



--------------------------------------------------------------------------------



 



      payable to the surviving Spouse, then the accrued benefit shall be
adjusted by first reducing the Vested Accrued Benefit by the amount of the
security used as repayment of the loan, and then determining the benefit payable
to the surviving Spouse.     (h)   Any loan made hereunder shall be subject to
the provisions of a loan agreement, promissory note, security agreement, payroll
withholding authorization and, if applicable, financial disclosure. Such
documentation may contain additional loan terms and conditions not specifically
itemized in this section provided that such terms and conditions do not conflict
with this section. Such additional terms and conditions may include, but are not
limited to, procedures regarding default, a grace period for missed payments,
and acceleration of a loan’s maturity date on specific events such as
termination of employment.     (i)   No loans will be made to Owner-Employees or
Shareholder Employees.     (j)   Liquidation of a Participant’s assets for the
purpose of the loan will be allocated on a pro-rata basis across all the
investment alternatives in a Participant’s account, unless otherwise specified
by the Participant, Plan Administrator, or the Plan’s loan policy.     (k)   If
a request for a loan is approved by the Plan Administrator, funds shall be
withdrawn from the recordkeeping subaccounts specified by the Participant or in
the absence of such a specification, from the recordkeeping subaccounts in the
order specified in the loan policy.     (l)   If a Plan permits loans to
Participants, the Trustee/Custodian may appoint the Employer as its agent, and
if the Employer accepts such appointment, agree to hold all notes and other
evidence of any loans made to Participants. If provided in the loan policy, the
Plan Administrator may also require additional collateral in order to adequately
secure the loan. The Employer shall hold such notes and evidence under such
conditions of safekeeping as is prudent and as required by ERISA. The
Trustee/Custodian may account for all loans in the aggregate so that all
Participant loans will be shown collectively as a single asset of the Plan.    
(m)   Unless otherwise elected in the Adoption Agreement, loan payments will be
suspended under this Plan as permitted under Code Section 414(u).

10.8 Insurance Policies
If permitted by the Employer in the Adoption Agreement, the Employer may direct
the Trustee to purchase life insurance policies for Participants under the Plan.
Any insurance policies so purchased shall be held subject to the following
rules:

  (a)   The face amount of any policy purchased hereunder shall be determined by
the Employer on a uniform basis for all Participants but shall not exceed 100
times the projected Basic Normal Retirement Benefit expressed as a monthly
amount. Alternatively, if insurance is purchased based on the Theoretical ILP
Reserve, the amount of insurance purchased may not exceed sixty-six percent
(66%) of the Theoretical Contribution for whole life and thirty-three percent
(33%) for term and/or universal life. Additional policies shall be purchased as
of the first day of any Plan Year with respect to benefit increases in order to
maintain the proper ratio between the death benefit and the Basic Normal
Retirement Benefit. However, no new policy shall be issued unless the Basic
Normal Retirement Benefit expressed as a monthly amount increases by $10 or
more.     (b)   The Trustee shall be applicant and owner of any policies issued
hereunder.     (c)   All policies or contracts purchased hereunder shall be
endorsed as nontransferable, and must provide that proceeds will be payable to
the Trustee; however, the Trustee shall be required to pay over the appropriate
portion of the proceeds of the contracts to the Participant’s Designated
Beneficiary in accordance with the distribution provisions of this Plan.     (d)
  Each Participant shall be entitled to designate a beneficiary under the terms
of any contract issued; however, such designation will be given to the Trustee
which must be the named beneficiary on any policy. Such designation shall remain
in force until revoked by the Participant by filing a new beneficiary form with
the Trustee. A Participant’s Spouse will be the Designated Beneficiary of the
proceeds in all circumstances unless a Qualified Election has been made in
accordance with

- 54 -



--------------------------------------------------------------------------------



 



      paragraph 7.4. On death, the beneficiary of a deceased Participant shall
receive the benefit provided in Section X of the Adoption Agreement.     (e)  
The beneficiary of a Participant who is uninsurable shall be entitled to receive
the Actuarial Equivalent of the Participant’s Accrued Benefit in the event of
the Participant’s death.     (f)   Any payments by the insurer on account of
credits, such as dividends, experience rating credits, or surrender or
cancellation credits, shall be applied within the taxable year of the Employer
in which received or within the next succeeding taxable year toward the next
premiums due before any further Employer contributions are so applied.     (g)  
If Employer contributions are inadequate to pay all premiums on insurance
policies, the Trustee may, at the direction of the Employer, utilize other
amounts remaining in the Fund to pay the premiums, allow the policies to lapse,
reduce the policies to a level at which they may be maintained, or borrow
against the policies on a prorated basis, provided that the borrowing does not
discriminate in favor of the policies on the lives of officers, shareholders,
and Highly Compensated Employees.     (h)   On retirement or termination of
employment of a Participant, or upon the elimination of the insurance provisions
stated in this paragraph, the Employer shall direct the Trustee to cash
surrender the Participant’s policy and credit the proceeds to the Fund. However,
before so doing, the Trustee shall first offer to transfer ownership of the
policy to the Participant in exchange for payment by the Participant of the cash
value of the policy at the time of transfer. Such payment shall be credited to
the Fund. All distributions resulting from the application of this paragraph
shall be subject to the Joint and Survivor Annuity Requirements of Article VII.
    (i)   The Plan Administrator shall be solely responsible to see that these
insurance provisions are administered properly and that if there is any conflict
between the terms of this Plan and the terms of any insurance contracts held
hereunder, the Plan provisions shall control.

10.9 Determination Of Qualified Domestic Relations Order (QDRO Or Order)
Unless otherwise provided in a separate Trust agreement, a domestic relations
order shall specifically state all of the following in order to be deemed a
Qualified Domestic Relations Order (“QDRO”):

  (a)   The name and last known mailing address (if any) of the Participant and
of each alternate payee covered by the QDRO. However, if the QDRO does not
specify the current mailing address of the alternate payee, but the Plan
Administrator has independent knowledge of that address, the QDRO will still be
valid.     (b)   The dollar amount or percentage of the Participant’s benefit to
be paid by the Plan to each alternate payee, or the manner in which the amount
or percentage will be determined.     (c)   The number of payments or period for
which the order applies.     (d)   The specific Plan (by name) to which the
domestic relations order applies.

The domestic relations order shall not be deemed a QDRO if it requires the Plan
to provide:

  (e)   any type or form of benefit or any option not already provided for in
the Plan;     (f)   increased benefits or benefits in excess of the
Participant’s vested rights;     (g)   payment of a benefit earlier than allowed
by the Plan’s earliest retirement provisions; or     (h)   payment of benefits
to an alternate payee which are required to be paid to another alternate payee
under another QDRO.

Upon receipt of a domestic relations order (“Order”) which may or may not be
“qualified”, the Plan Administrator shall notify the Participant and any
alternate payee(s) named in the Order of such receipt, and forward either a copy
of this paragraph or other written QDRO policies and procedures. The Plan
Administrator shall establish written procedures to establish the qualified
status of a domestic relations order, which may include forwarding the Order to
the Plan’s

- 55 -



--------------------------------------------------------------------------------



 



legal counsel for an opinion as to whether or not the Order is in fact
“qualified” as defined in Code Section 414(p). Within a reasonable time after
receipt of the Order, not to exceed sixty (60) days, the Plan Administrator
shall make a determination as to its “qualified” status and the Participant and
any alternate payee(s) shall be promptly notified in writing of the
determination.
If the “qualified” status of the Order is in question, there will be a delay in
any payout to any payee including the Participant, until the status is resolved.
In such event, the Plan Administrator shall segregate the amount that would have
been payable to the alternate payee(s) if the Order had been deemed a QDRO. If
the Order is not qualified or the status is not resolved (for example, it has
been sent back to the court for clarification or modification) within eighteen
(18) months beginning with the date the first payment would have to be made
under the Order, the Plan Administrator shall pay the segregated amounts plus
interest to the person(s) who would have been entitled to the benefits had there
been no Order. If a determination as to the qualified status of the Order is
made after the eighteen (18) month period described above, then the Order shall
only be applied on a prospective basis. If the Order is determined to be a QDRO,
the Participant and alternate payee(s) shall again be notified promptly after
such determination. Once an Order is deemed a QDRO, the Plan Administrator shall
pay to the alternate payee(s) all the amounts due under the QDRO, including
segregated amounts plus earnings, if any, which may have accrued during a
dispute as to the Order’s qualification.
Unless specified otherwise in the Adoption Agreement or in a separate Trust
agreement, the QDRO retirement age with regard to the Participant against whom
the order is entered shall be the date the order is determined to be qualified.
These provisions will only allow distributions to the alternate payee(s) and not
the Participant.
10.10 Receipt And Release For Payments
Unless otherwise provided in a separate Trust agreement, any payment to any
Participant, his legal representative, Beneficiary, or to any guardian or
committee appointed for such Participant or Beneficiary in accordance with the
provisions of the Plan shall be in full satisfaction of all claims hereunder
against the Trustee, Employer or Plan Administrator each of whom may require
such Participant, legal representative, Beneficiary, guardian or committee as a
condition prior to such payment, to execute a receipt and release in such form
as shall be determined by the Trustee, Employer or Plan Administrator.
10.11 Resignation And Removal
Unless otherwise provided in a separate Trust agreement, an individual serving
as Plan Administrator may resign by giving written notice to the Employer, or if
the Employer is no longer in existence, to the Trustee/Custodian, not less than
thirty (30) days before the effective date of the individual’s resignation. The
Plan Administrator may be removed upon thirty (30) days prior written notice to
the Plan Administrator, with or without cause, by the Employer, or if the
Employer is no longer in existence, by a majority of the Participants and
Beneficiaries following the approach referred to in paragraph 10.2. A notice
period provided for in this paragraph 10.11 may be waived or reduced if
acceptable to the parties involved. The Employer, if in existence, shall be the
successor to the position involved, or the Employer may appoint a successor to a
person who has resigned or been removed as Plan Administrator, but if the
Employer is no longer in existence, the appointment shall be made by a majority
of the Participants and Beneficiaries following the approach referred to in
paragraph 10.2. When the Plan Administrator’s resignation or removal becomes
effective, the Plan Administrator shall perform all acts necessary to transfer
all relevant records to its successor. A successor Plan Administrator shall have
all the rights and powers and all of the duties and obligations of the original
Plan Administrator but shall have no responsibility for acts or omissions before
the successor became Plan Administrator.
10.12 Claims And Claims Review Procedure
Unless otherwise provided in a separate Trust agreement, if any Employee,
Participant, Beneficiary or any other person claims to be entitled to benefits
under the Plan, and the Plan Administrator denies that claim in whole or in
part, the Plan Administrator shall, in writing, within ninety (90) days notify
the claimant that his claim has been denied in whole or in part, setting forth
the specific reason or reasons for the denial, specific reference to pertinent
Plan provisions upon which the denial is based, a description of any additional
material or information which may be needed to clarify the claim, including an
explanation of why such information is necessary, and shall refer to the claims
review procedure as set forth in this paragraph 10.12. Within sixty (60) days
after the mailing or delivery by the Plan Administrator of such notice, the
claimant may request, by written notice to the Plan Administrator, a review by
the Employer of the decision denying the claim. The claimant may examine
documents pertinent to the review and may submit written issues and comments to
the Plan Administrator. If the claimant fails to request such a hearing within
such sixty (60) day period, it shall be conclusively determined for all purposes
of this Plan that the denial of such claim is correct. If the claimant requests
a review within the sixty (60) day period, the Plan Administrator shall
designate a time, which time shall be no less than ten (10) nor more than
forty-five (45) days from the date of receipt by the Plan Administrator of the
claimant’s notice to the Plan Administrator, and a place for such hearing, and
shall promptly notify such claimant of

- 56 -



--------------------------------------------------------------------------------



 



such time and place. Within forty-five (45) days after the conclusion of the
hearing, including any extensions of the date thereof mutually agreed to by the
claimant and the Plan Administrator, the Plan Administrator shall communicate to
the claimant the Plan Administrator’s decision in writing, and if the Plan
Administrator confirms the denial, in whole or in part, the communication shall
set forth the specific reason or reasons for the decision and specific reference
to those Plan provisions upon which the decision is based.
10.13 Bonding
Every fiduciary, except for a bank, trust company or an insurance company,
unless otherwise exempted by ERISA and the Regulations issued thereunder shall
be bonded in an amount not less than ten percent (10%) of the amount of the
funds such fiduciary handles; provided however, that the minimum bond shall be
$1,000 and the maximum bond $500,000. The amount of funds handled shall be
determined at the beginning of each Plan Year by the amount of funds handled by
such person, group or class to be covered and their predecessors, if any, during
the preceding Plan Year, or if there is no preceding Plan Year, then by the
amount of the funds to be handled during the then current year. The bond shall
provide protection to the Plan against any loss by reason of acts of fraud or
dishonesty by the fiduciary either acting alone or in concert with others. The
surety shall be a corporate surety company [as the term is used in ERISA
Section 412(a)(2)], and the bond shall be in a form approved by the Secretary of
Labor. Notwithstanding anything in the Plan to the contrary, the costs of such
bonds shall be an expense of and may, at the election of the Plan Administrator,
be paid from the Trust or by the Employer.

- 57 -



--------------------------------------------------------------------------------



 



ARTICLE XI
TRUST PROVISIONS
11.1 Establishment Of The Trust

  (a)   The Employer shall appoint within the Adoption Agreement who may be the
Sponsor (or an affiliate) of this Basic Plan Document #02 or an individual(s),
institution or other party, to serve as Trustee or Custodian (if applicable) of
the Plan. The Employer shall also have the right, but is not required, to
appoint a Custodian in the Adoption Agreement to have custody of the Plan’s
assets. The Employer may execute a separate trust or custodial agreement
outlining the Trustee’s or Custodian’s duties and responsibilities which shall
be incorporated by reference and made part of this Basic Plan Document #02. No
such ancillary agreement may conflict with any provision(s) of this document.
Any provision which would jeopardize the tax-qualified status of this Plan shall
be null and void. Unless otherwise elected in the Adoption Agreement, the Trust
and/or Custodial provisions of this Article XI and Article X, as applicable, of
the Basic Plan Document #02 together with any such ancillary agreement shall be
operative. If the Sponsor is a bank, trust company or other financial
organization, a person or institution other than the Sponsor or its affiliate
may not serve as Trustee or Custodian of the Plan without the express written
consent of the Sponsor. If a financial organization is the Sponsor, and is not
named Trustee, the Sponsor may serve as Custodian under the Plan as provided at
paragraph 11.13 herein. The Trustee shall invest the Trust Fund in any of the
investment alternatives as provided in paragraph 11.8. If a Custodian is
appointed, the Trust Fund shall be invested in accordance with paragraph 11.14.
    (b)   The Employer establishes with the Trustee a Trust which shall consist
of all money and property received under Articles III and IV of this document,
increased by any income on or increment in such value of assets and decreased by
any investment loss, expense, benefit payment, withdrawal or other distribution
by the Trustee in accordance with the provisions of the Plan. The
Trustee/Custodian shall hold the Trust fund without distinction between
principal and income. The Trust fund will be held, invested, reinvested and
administered by the Trustee in accordance with this Article and any ancillary
documents as provided for in this Article.

11.2 Control Of Plan Assets
The assets of the Trust or evidence of ownership shall be held by the Trustee
and/or the Custodian under the terms of the Basic Plan Document #02. If the
assets represent amounts transferred from another trustee or custodian under a
former plan, the Trustee and/or Custodian named hereunder shall not be
responsible for any actions of the prior fiduciary including the propriety of
any investment decision made by the prior trustee/custodian under any prior
plan. Instead, the Employer shall be responsible for such actions.
11.3 Discretionary Trustee
If the Employer elects in the Adoption Agreement, or otherwise appoints the
Trustee to act in the capacity of discretionary Trustee, the Trustee shall
invest the Trust in accordance with the Plan’s investment policy statement and
the investment alternatives permitted at paragraph 11.8 herein. The Trustee will
have the discretion and authority to invest, manage and control those Plan
assets except those assets which are subject to the investment direction of a
Participant (if Participant direction is permitted), or an investment manager or
Named Investment Fiduciary, or other agent properly appointed by the Employer.
The exercise of any investment direction hereunder shall be consistent with the
investment policy of the Plan. The Trustee shall also perform custodial
functions described at paragraph 11.14 hereof for the Trust with respect to Plan
assets over which the Trustee has investment management responsibility. The
Trustee may also perform custodial functions for the Trust with respect to Plan
assets the Trustee does not manage, to the extent agreed to between the Trustee
and the Employer, if the Trustee is appointed Custodian for some or all of such
assets in accordance with the terms of the Plan. The Trustee may execute any
additional documents as required which shall be treated as an addendum to this
Basic Plan Document #02. No such agreement may conflict with any provision nor
shall any provision in such an agreement jeopardize the tax-qualified status of
the Plan. Any such provision shall be null and void. The Trustee’s
administrative duties shall be limited to those agreed to between the parties.
The Employer or its designate shall be responsible for other administrative
duties required under the Plan or by applicable law.

- 58 -



--------------------------------------------------------------------------------



 



11.4 Nondiscretionary Trustee
If the Employer elects in the Adoption Agreement or as otherwise agreed to in
writing, the Trustee may act in the capacity of a nondiscretionary Trustee. In
this capacity, the Trustee shall have no discretionary authority to invest,
manage or control Plan assets and is authorized solely to make and hold
investments only as directed pursuant to paragraph 10.5. The nondiscretionary
Trustee shall have the same rights, powers and duties as the discretionary
Trustee but exercises such authority in accordance with the direction of the
party which has the authority to manage and control the investment of Plan
assets. If directions are not provided to the Trustee, the Employer will provide
such necessary direction.
11.5 Provisions Relating To Individual Trustees

  (a)   Notwithstanding any other provisions of the Plan to the contrary, the
provisions of this paragraph shall apply if one (1) or more individuals are
named as Trustee(s) in the Adoption Agreement and shall not apply to any
institutional Trustee named in the Adoption Agreement.     (b)   If there shall
be more than one individual acting in the capacity of Trustee, they shall act by
a majority of their number, unless they unanimously decide that one (1) or more
of them may act on the matter or category of matters involved without the
approval of the others and they may authorize in writing that one (1) or more of
them shall act on their behalf including but not limited to executing documents
and authorizing distributions on behalf of the Trustees.     (c)   Any person
may rely, without having to make further inquiry, upon instructions appearing to
be genuine instructions from any individual serving as Trustee as being the
will, intent and action of all individuals so serving if no allocation of duties
has been made.     (d)   The Trustee shall be paid such reasonable compensation
for services as shall from time to time be agreed upon in writing by the
Employer and the Trustee, provided that an individual serving as Trustee who
already receives full-time Compensation from the Employer shall not receive
compensation for serving as such from the Plan.

11.6 Investment Instructions
Any investment directive shall be made in writing or such other form as agreed
to by the Employer, Trustee/Custodian and the investment manager. In the absence
of such directive, cash shall be automatically invested in such investment or
investments as the Employer or Named Investment Fiduciary shall select from the
investments made available for that purpose unless and until the person or
persons responsible for giving directions directs otherwise. Such automatic
investment shall be made at regular intervals and pursuant to procedures
established by the parties (which procedures may without limitation, provide for
more frequent intervals only if uninvested balances exceed a stated amount).
Absent a contrary direction in accordance with the preceding provisions of this
paragraph 11.6, such instructions regarding the delegation of investment
responsibility shall remain in force until revoked or amended in writing.
Neither the Trustee nor the Custodian shall be responsible for the propriety of
any directed investment made nor shall they be required to consult with or
advise the Employer regarding the investment quality of any directed investment
held hereunder. If the Employer fails to designate an investment manager, the
Trustee shall have full investment management authority as agreed upon in a duly
authorized and executed investment management agreement. If the Employer does
not issue investment directions with regard to specific assets held in the
Trust, the Trustee shall have authority to invest those assets in the Trust in
its sole discretion subject to paragraph 11.8. While the Employer may direct the
Trustee with respect to Plan investments, the Employer may not:

  (a)   borrow from the Plan or pledge any of the assets of the Plan as security
for a loan,     (b)   buy property or assets from or sell property or assets to
the Plan,     (c)   charge any fee for services rendered to the Plan, or     (d)
  receive any services from the Plan on a preferential basis.

11.7 Fiduciary Standards
Subject to paragraphs 11.6 and 11.8 hereof, the Trustee, if discretionary, shall
invest and reinvest principal and income of the Trust in accordance with the
funding policy and investment objectives established by the Employer, provided
that:

- 59 -



--------------------------------------------------------------------------------



 



  (a)   such investments are prudent under ERISA, as amended, and the
Regulations thereunder,     (b)   such investments are sufficiently diversified
to minimize the risk of large losses,     (c)   such investments are made in
accordance with the provisions of this Plan and Trust document, and     (d)  
such investments are made with the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent man acting in a like capacity and
familiar with such matters would use in the conduct of an enterprise of a like
character with like aims.

11.8 Powers Of The Trustee
The Trustee shall be responsible for the investment, administration and
safekeeping of assets held in the Trust Fund. The Trustee shall have the
following duties and responsibilities, in addition to powers given by law:

  (a)   receiving contributions under the terms of the Plan;     (b)  
implementing an investment program based on the Employer’s investment policy
statement, funding policy, investment objectives and ERISA, as amended;     (c)
  invest the Trust in any form of property, including common and preferred
stocks, exchange-traded covered put and call options, bonds, money market
instruments, mutual funds (including funds for which the Sponsor, Trustee or its
affiliates receive compensation for providing investment advisory, custody,
transfer agency or other services), savings accounts, plan loans, certificates
of deposit, securities issued by the U.S. government or by governmental
agencies, insurance policies and contracts, or in any other property, real or
personal, having a ready market, including securities issued by the Trustee
and/or affiliates of the Trustee as permitted by law. The Trustee may invest in
time deposits (including, if applicable, its own or those of affiliates) which
bear a reasonable interest rate. No portion of any Qualified Voluntary
Contribution, or the earnings thereon, may be invested in life insurance
contracts or, as with any Participant-directed investment, in tangible personal
property characterized by the IRS as a collectible;     (d)   invest any assets
of the Trust in a group or collective trust fund established to permit the
pooling of funds of separate pension and profit-sharing trusts, provided the
Internal Revenue Service has ruled such group or collective trust to be
qualified under Code Section 401(a) and exempt under Code Section 501(a) (or the
applicable corresponding provision of any other Revenue Act) or to any other
common, collective, or commingled trust fund which has been or may hereafter be
established and maintained by the Trustee, affiliate(s) of the Trustee, the
Custodian or investment manager. Such commingling of assets of the Trust with
assets of other qualified trusts is specifically authorized, and to the extent
of the investment of the Trust in such a group or collective trust, the terms of
the instrument establishing the group or collective trust shall be a part hereof
as though set forth herein. The name of the group or collective trust fund shall
be specified in an addendum to the Adoption Agreement. The Employer expressly
understands and agrees that any such collective fund may provide for the lending
of its securities by the collective fund trustee and that such collective fund’s
trustee will receive compensation from such collective fund for the lending of
securities that is separate from any compensation of the Trustee hereunder, or
any compensation of the collective fund trustee for the management of such
collective fund;     (e)   for collective investment purposes, may combine into
one trust fund the Trust created under this Plan with the Trust created under
any other qualified retirement plan the Employer maintains. However, the Trustee
must maintain separate records of account for the assets of each Trust in order
to reflect properly each Participant’s Vested Accrued Benefit under the Plan(s)
in which he is a Participant;     (f)   invest up to 100% of the Trust in the
common stock, debt obligations, or any other security issued by the Employer or
by an affiliate of the Employer within the limitations provided under ERISA
Sections 406, 407, and 408, as amended, and further provided that such
investment does not constitute a prohibited transaction under Code Section 4975.
Any such investment in Employer securities shall only be made upon written
direction of the Employer who shall be solely responsible for the propriety of
such investment. Additional directives regarding the purchase, sale, retention
or valuing of such securities may be addressed in an investment management or
trust agreement, which is incorporated by reference. If there are any conflicts
between this document and the above referenced agreements, this document shall
govern;

- 60 -



--------------------------------------------------------------------------------



 



  (g)   hold cash uninvested and deposit the same with any banking or savings
institution, including its own banking department or the banking department of
an affiliate;     (h)   utilize a general disbursement account, i.e., in the
form of a demand deposit account and/or time deposit account, for distributions
from the Trust, without incurring any liability for payment of interest thereon,
notwithstanding the Trustee’s receipt of income with respect to float involving
the disbursement account;     (i)   hold contributions in an omnibus account,
i.e., in the form of a demand deposit and/or time deposit account, maintained by
the Trustee for up to three (3) business days (or such longer period as may
result due to circumstances beyond the Trustee’s control), without liability for
interest thereon. (The Employer acknowledges that any float earnings associated
with the assets held in such omnibus account are retained by the Trustee as part
of its compensation for performing services with respect to the allocation of
contributions to Participants’ accounts);     (j)   join in or oppose the
reorganization, recapitalization, consolidation, sale or merger of corporations
or properties, including those in which it or its affiliates are interested as
Trustee, upon such terms as it deems advisable;     (k)   hold investments in
nominee or bearer form;     (l)   exercise all ownership rights including the
voting of proxies and the exercise of tender offers but only with respect to
assets over which the Trustee has investment management responsibility;     (m)
  to hold, manage and control all property forming part of the Trust Fund and to
sell, convey, transfer, exchange and otherwise dispose of the same from time to
time;     (n)   to apply for and procure from an insurance company as an
investment of the Trust such annuity, or other contracts on the life of any
Participant as the Plan Administrator shall deem proper; to exercise, at any
time or from time to time, whatever rights and privileges may be granted under
such annuity, or other contracts; to collect, receive, and settle for the
proceeds of any such annuity, or other contracts as and when entitled to do so
under the provisions thereof;     (o)   unless otherwise provided by a directive
as described by paragraph 11.6, the Employer will pass through shareholder
rights (including voting rights) on Employer securities to Plan Participants. If
no directive is provided, the Trustee shall exercise any shareholder rights
(including voting rights) with respect to any securities held, but only in
accordance with the instructions of the person or persons responsible for the
investment of such securities subject to and as permitted by, any applicable
rules of the Securities and Exchange Commission and any national securities
exchange. Voting rights with respect to shares of registered investment
companies held in the Trust shall be directed by the Named Investment Fiduciary
responsible for selection of such registered investment companies as permissible
investment alternatives. In the event of any conflict with any other provision
of this Article or this Basic Plan Document #02, the provision of this paragraph
shall control. The Employer shall be responsible for preparing and distributing
all required prospectuses for Employer securities and making such materials
available to Plan Participants;     (p)   to retain and employ such attorneys,
agents and servants as may be necessary or desirable, in the opinion of the
Trustee, in the administration of the Plan, and to pay them such reasonable
compensation for their services as may be agreed upon as an expense of
administration of the Plan, including power to employ and retain counsel upon
any matter of doubt as to the meaning or interpretation to be placed upon this
Plan or any provisions thereof with reference to any question arising in the
administration of the Plan or pertaining to the rights and liabilities of the
Trustee hereunder. The Trustee in any such event, any act in reliance upon the
advice, opinions, records, statements and computations of any attorneys and
agents and on the records, statements and computations of any servants so
selected by it in good faith and shall be released and exonerated of and from
all liability to anyone in so doing (except to the extent that liability is
imposed under ERISA);

- 61 -



--------------------------------------------------------------------------------



 



  (q)   to institute, prosecute and maintain, or to defend, any proceeding at
law or in equity concerning the Plan or the assets thereof or any claims
thereto, or the interests of Participants and Beneficiaries hereunder at the
sole cost and expense of the Plan or at the sole cost and expense of the
Participant that may be concerned therein or that may be affected thereby, as,
in its opinion, shall be fair and equitable in each case, and to compromise,
settle and adjust all claims and liabilities asserted by or against the Plan or
asserted by or against it, or such terms as it, in each such case, shall deem
reasonable and proper. The Trustee shall be under no duty or obligation to
institute, prosecute, maintain or defend any suit, action or other legal
proceeding unless it shall be indemnified to its satisfaction against all
expenses and liabilities (including without limitation, legal and other
professional fees) which it may sustain or anticipate by reason thereof; and    
(r)   the Trustee is expressly authorized to the fullest extent permitted by law
to (1) retain the services of any broker-dealer, registered investment advisor
or other financial services entity (including the Trustee and any of its
affiliates) and any future successors in interest thereto collectively, for the
purposes of this paragraph referred to as the “Affiliated Entities”), to provide
services to assist or facilitate the purchase or sale of investments in the
Trust, (2) acquire as assets of the Trust             shares of mutual funds to
which Affiliated Entities provide, for a fee, services in any capacity and
(3) acquire in the Trust any other services or products of any kind or nature
from the Affiliated Entities regardless of whether the same or dissimilar
services or products are available from other institutions. The Trust may pay
directly or indirectly (through mutual funds fees and charges for example) pay
management fees, transaction fees and other commissions to the Affiliated
Entities for the services or products provided to the Trust and/or such mutual
funds at such Affiliated Entities’ standard or published rates without offset
(unless required by law) from any fees charged by the Trustee for its services
as Trustee. The Trustee may also deal directly with the Affiliated Entities
regardless of the capacity in which it is then acting, to purchase, sell,
exchange or transfer assets of the Trust even though the Affiliated Entities are
receiving compensation or otherwise profiting from such transaction or are
acting as principal in such transaction. Each of the Affiliated Entities is
authorized to effect transactions on national securities exchanges for the Trust
as directed by the Trustee, and retain any transactional fees related thereto,
consistent with Section 11(a)(1) of the Securities and Exchange Act of 1934, as
amended and related Rule 11a2-2(T). Included specifically, but not by way of
limitation in the transactions authorized by this provision, are transactions in
which any of the Affiliated Entities is serving as an underwriting or member of
an underwriting syndicate for a security being purchased or is purchasing or
selling a security for its own account. In the event the Trustee is directed by
the Plan Administrator, any named fiduciary, designated Investment Manager,
Participant and/or Beneficiary, as applicable hereunder (collectively referred
to as for purposes of this paragraph as the “Directing Party”), the Directing
Party shall be authorized, and expressly retains the right hereunder, to direct
the Trustee to retain the services of, and conduct transactions with, Affiliated
Entities fully in the manner described above.

11.9 Appointment Of Additional Trustee And Allocation Of Responsibilities
Assets for which the Trustee is not serving in the capacity of Trustee may be
held by a second Trustee appointed by the Employer to hold specified
investments. In the event that an additional Trustee is appointed for the Plan
to serve as the Trustee of specific investments for which the Trustee is not
acting in the capacity of Trustee, the second Trustee shall have no
responsibilities to these assets other than as set forth herein. The Trustee
shall have no duties with respect to investment held by any other person
including, without limitation, any other Trustee for the Plan. Any other
secondary Trustee of the Plan shall have no duties with respect to assets held
in the Plan by the Trustee.
11.10 Compensation, Administrative Fees And Expenses
All reasonable fees, charges and expenses incurred by the Trustee or the
Custodian in connection with the administration of the Trust and all reasonable
fees, charges and expenses incurred by the Plan Administrator in connection with
the administration of the Plan (including such reasonable compensation to the
Trustee/Custodian and the Plan Administrator as may be agreed upon from time to
time between the Employer, the Trustee/Custodian and Plan Administrator) and
fees for legal services rendered to the Trustee/Custodian or Plan Administrator
shall be paid from the Trust unless:

  (a)   The payment of such expense would constitute a “prohibited transaction”
within the meaning of ERISA Section 406 or Code Section 4975 for which no
statutory or administrative exemption is available.

- 62 -



--------------------------------------------------------------------------------



 



  (b)   The Employer actually pays such expenses directly. Any and all
reasonable additional administrative expenses incurred to effect investment
directives made by the Participants and by each Beneficiary under this Plan
shall be paid by the Trust and as determined by the Employer shall either be
charged (in accordance with such reasonable nondiscriminatory rules as the
Employer deems appropriate under the circumstances) to the account of the
individual issuing such directive, or treated as a general expense of the Trust.
If charged to a Participant’s account and if the assets of such account are
insufficient to satisfy such charges, the Employer shall pay any deficit to the
Trustee. Notwithstanding the foregoing, nothing in this section shall prevent
the Employer from paying the administrative expenses of the Plan directly.    
(c)   All transaction related expenses incurred to effect a specific investment
for a Participant directed account (such as brokerage commissions and other
transaction related expenses), shall, as determined by the Employer, either be
paid from or otherwise be charged directly to the account of the Participant
providing such direction or treated as a general expense of the Trust.     (d)  
If there are insufficient liquid assets of the Trust to cover the fees of the
Trustee or the Custodian, then assets of the Trust shall be liquidated to the
extent necessary to cover fees.     (e)   Notwithstanding the foregoing, no
compensation other than reimbursement for expenses incurred shall be paid to a
Plan Administrator who is the Employer or Employee of the Employer.     (f)   In
the event any part of the Plan becomes subject to tax, all taxes incurred will
be paid from the Plan at the direction of the Plan Administrator.     (g)   Any
investment gain or loss of the Trust that is not directly attributable to the
investment of the account of any Participant (including, but not limited to, for
example, any “float” earned on the disbursement account established for the Plan
and not treated as part of the compensation of the Trustee or paying agent for
the Plan, and any 12b-1 or similar fees paid to the Plan) will be applied to pay
administrative expenses of the Plan, with any excess remaining at the close of
the Plan Year being allocated among the Participant’s accounts in accordance
with the procedure established by the Plan Administrator for this purpose.

11.11 Records
Within ninety (90) days following the close of each Plan Year, or at such other
times as may be agreed to between the Employer and the Trustee, and within
ninety (90) days following its removal or resignation, the Trustee shall file
with the Employer a report of that part of the Trust under the investment
management of the Trustee during such year or from the end of the preceding Plan
Year to the date of removal or resignation. Such report shall include a
statement of receipts and disbursements, the net income or loss of the Trust,
the gains or losses realized by the Trust upon sale or other disposition of the
assets, the increase or decrease in the value of the Trust, all payments and
distributions made from the Trust since the date of its last report, and shall
contain a schedule of assets listing the fair market value of investments held
in the Trust as of the end of the Plan Year or the date of removal or
resignation, as applicable. The fair market value of investments for which there
is a ready market shall be determined using the most recent price quoted on a
national or other recognized securities exchange or over-the-counter market. The
fair market value of illiquid investments shall be obtained by a valuation
performed by an independent appraiser appointed by the Trustee or appointed by
the Employer and approved by the Trustee for this purpose whose determination
shall be final. The Employer shall review the Trustee’s report and notify the
Trustee in the event of its disapproval of the report within thirty (30) days,
providing the Trustee with a written description of the items in question. The
Trustee shall have sixty (60) days to provide the Employer with a written
explanation of the items in question. If the Employer again disapproves, the
Trustee shall have the right to file its report in a court of competent
jurisdiction for audit and adjudication. In the event the Employer fails to file
a written objection to the Trustee’s report within the ninety (90) day period
following receipt of the report, the Employer shall be deemed to have approved
the report. In such case, the Trustee shall be released and discharged with
respect to all matters contained in the report.
11.12 Limitation On Liability And Indemnification

  (a)   The Trustee shall have the authority to manage and govern the Trust to
the extent provided in this instrument, but does not guarantee the Trust in any
manner against investment loss or depreciation in asset value, or guarantee the
adequacy of the Trust to meet and discharge all or any liabilities of the Plan.

- 63 -



--------------------------------------------------------------------------------



 



  (b)   The Trustee and/or Custodian shall not be liable for the making,
retention, or sale of any investment or reinvestment made by it, as herein
provided, or for any loss to, or diminution of the Trust, or for any other loss
or damage which may result from the discharge of its duties hereunder except to
the extent it is judicially determined such loss or damage is attributable to
the Trustee/Custodian’s breach of its duties hereunder or under ERISA.     (c)  
An institution acting as a Custodian or nondiscretionary Trustee shall have no
discretion or investment management responsibility, unless otherwise expressly
agreed in writing (pursuant to an investment management agreement, for example)
and shall only be responsible to perform the functions described at paragraph
11.5 hereof. Neither the Custodian nor Trustee (whether nondiscretionary or
discretionary) shall have any responsibility with respect to Plan investments
and does not guarantee the adequacy of the Trust to meet and discharge any or
all liabilities associated with the Plan.     (d)   The Employer warrants that
all directions issued to the Trustee or Custodian by it or the Plan
Administrator will be in accordance with the terms of the Plan and the auxiliary
agreement and not contrary to the provisions of ERISA, as amended, and the
Regulations issued thereunder.     (e)   Neither the Trustee nor the Custodian
shall be answerable for any action taken pursuant to any direction, consent,
certificate, or other paper or document in the belief that the same is genuine.
All directions by the Employer, Participant, the Plan Administrator, Named
Fiduciary or an investment manager shall be made pursuant to pre-approved
communication procedures to which all such parties, as applicable, shall have
consented to in writing. The Employer shall deliver to the Trustee and Custodian
written notification identifying the individual or individuals authorized to act
on behalf the Plan and shall deliver specimens of their signatures to the
Trustee/Custodian.     (f)   The duties and obligations of the Trustee and the
Custodian shall be limited to those expressly imposed by this instrument or
subsequently agreed upon by the parties in writing. Responsibility for
administrative duties required under the Plan or applicable law not expressly
imposed upon or agreed to by the Trustee or the Custodian shall rest solely with
the Employer.     (g)   The Employer shall indemnify the Trustee/Custodian
against, and agrees to hold the Trustee/Custodian harmless from, all liabilities
and claims and expenses including attorney’s fees and expenses incurred in
defending against such liability or claims against the Trustee/Custodian, unless
such liability or claim results from the negligent action or inaction of the
Trustee/Custodian, or where the Trustee/Custodian is found to have breached its
duties under this Article or Part 4 of Title I of ERISA by a final judgment of a
court of competent jurisdiction. Except as otherwise provided by the preceding
sentence, the Employer also shall indemnify the Trustee/Custodian against and
agrees to hold the Trustee/Custodian harmless from all liabilities, claims and
expenses including attorney’s fees and other expenses incurred in defending
against such liabilities or claims, arising from any actions or breach of
responsibility by any party other than the Trustee/Custodian, including without
limitation by specification any acts of a prior Trustee or of another Trustee or
Custodian appointed by the Employer.     (h)   Without limiting any provision in
the prior paragraph, the Employer expressly agrees to indemnify the
Trustee/Custodian against any liability or claim (including attorney’s fees and
expenses in defending against such liabilities or claims) arising as a result of
any act taken or failure to act, in accordance with the directions received from
the Employer, Plan Administrator, investment manager, Participant, or a designee
specified by the Employer directly or transmitted by a designated Service
Provider to the Plan and without limitation by specification.     (i)   The
Trustee/Custodian will take all reasonable steps to assure the security of any
data received from the Employer in connection with services provided to the
Plan. The Employer will be responsible for retaining duplicate copies of any
such data or materials it forwards to the Trustee/Custodian and for taking all
other reasonable and necessary precautions in event such data or materials are
lost or destroyed, regardless of cause, or in the event reprocessing is needed
for any reason. The Trustee/Custodian will maintain records in connection with
the performance of services hereunder for the applicable period as required by
law, or if no period is required, for such period as is reasonable under the
law.

- 64 -



--------------------------------------------------------------------------------



 



  (j)   No waiver of any breach of this agreement shall constitute a waiver of
any other breach, whether of the same or any other covenant, term or condition.
The subsequent performance of any of the terms, covenants and conditions of this
Article shall not constitute a waiver of any preceding breach, nor shall any
delay or omission of any party’s exercise of any rights arising from any default
effect or impair the party’s rights as to the same or future default.     (k)  
Neither the Trustee or the Custodian shall be responsible in any way for any
actions taken, or failure to act, by a prior trustee/custodian. The Employer
shall indemnify and hold harmless the Trustee/Custodian for such prior
trustee/custodian’s acts or inactions for any periods applicable, including
periods for which the Plan must retroactively comply with any tax law or
regulations thereunder.     (l)   A fiduciary with respect to the Plan shall not
be liable for a breach of fiduciary responsibility of another fiduciary with
respect to the Plan except to the extent that:

  (1)   it participates knowingly in, or knowingly undertakes to conceal, an act
or omission of such other fiduciary, knowing such act or omission is a breach;  
  (2)   by its failure to comply with ERISA Section 404(a)(1) in the
administration of its specific responsibilities which give rise to its status as
a fiduciary, it has enabled such other fiduciary to commit a breach; or     (3)
  it has knowledge of a breach by such other fiduciary, unless it makes
reasonable efforts under the circumstances to remedy the breach.

  (m)   If the assets of the Plan are held by two (2) or more Trustees, each
Trustee will use reasonable care to prevent a co-Trustee from committing a
breach of duty under the Employee Retirement Income Security Act of 1974, as
amended, and they shall jointly manage and control the assets of the Plan;
provided however, that such co-Trustee shall be authorized to allocate specific
responsibilities, obligations or duties among the co-Trustees pursuant to a
written agreement. If co-Trustees do enter into such an agreement, then a
Trustee to whom certain responsibilities, obligations or duties have not been
allocated shall not be liable either individually or as Trustee for any loss
resulting to the Plan arising from the acts or omissions on the part of another
Trustee to which such responsibilities, obligations or duties have been
allocated.

11.13 Custodian
If a discretionary Trustee has been appointed, the Employer may appoint a
Custodian as provided for in the Adoption Agreement. A Custodian shall have the
same rights, powers and duties as a nondiscretionary Trustee. Any reference in
the Plan to a Trustee is also a reference to the Custodian unless the context
indicates otherwise. Any limitation of the Trustee’s liability in the Plan shall
act as a limitation of the Custodian’s liability. Where a discretionary Trustee
has provided direction, any action taken by the Custodian satisfies the
requirement in the Plan referencing the Trustee taking that action. The
resignation or removal of the Custodian shall be made in accordance with
paragraph 11.19 as though the Custodian were the Trustee. The Custodian shall be
responsible for the holding and safekeeping of all or a portion of the Plan’s
assets. One or more Custodian(s) appointed under this Plan may hold all or any
portion of the Plan’s assets. Such separate assets shall be held pursuant to the
terms of a separate custodial agreement with such Custodian. The separate
custodial agreement shall be treated as an addendum and, as such, may not
conflict with any provision of this document. In addition, any provision of a
separate custodial agreement which would jeopardize the tax qualified status of
this Defined Contribution Plan shall be null and void. In addition to the
holding and safekeeping of Plan assets, the Custodian’s duties shall include:

  (a)   receiving contributions under the terms of the Plan, but not determining
the amount or enforcing the payment thereof,     (b)   making distributions from
the Plan in accordance with instructions received from the Plan Administrator or
an authorized representative of the Employer,     (c)   keeping records
reflecting its administration of the Trust or the custodial account and making
such records, statements and reports available to the Employer for review and
audit at such times as agreed to between the Custodian, Plan Administrator, and
the Employer, and

- 65 -



--------------------------------------------------------------------------------



 



  (d)   retaining and employing such attorneys, agents and servants as may be
necessary or desirable, in the opinion of the Custodian, in the administration
of the Plan, and to pay them such reasonable compensation for their services as
may be agreed upon as an expense of administration of the Plan, including power
to employ and retain counsel upon any matter of doubt as to the meaning or
interpretation to be placed upon this Plan or any provisions thereof with
reference to any question arising in the administration of the Plan or
pertaining to the rights and liabilities of the Trustee hereunder. The Custodian
in any such event, any act in reliance upon the advice, opinions, records,
statements and computations of any attorneys and agents and on the records,
statements and computations of any servants so selected by it in good faith
shall be released and exonerated of and from all liability to anyone in so doing
(except to the extent that liability is imposed under ERISA).

The Custodian’s duties shall be limited to those as agreed to between the
Employer and the Custodian. The Employer shall be responsible for any other
administrative duties required under the Plan or by applicable law.
11.14 Investment Alternatives Of The Custodian

  (a)   The Custodian shall hold any or all assets received from the Trustee or
its agents. If the Custodian holds title to Plan assets and such ownership
requires action on the part of the registered owner, such action will be taken
by the Custodian only upon receipt of specific instructions from the Trustee, or
its designated agents or the Named Investment Fiduciary. Proxies shall be voted
by or pursuant to the express direction of the Trustee its’ authorized agent or
the Named Investment Fiduciary. The Custodian shall not render any investment
advice, including any opinion on the prudence of directed investments. The
Employer and Trustee and its agents thereof assume all responsibility for
adherence to fiduciary standards under ERISA, as amended, and the Regulations
issued thereunder.     (b)   Where the Sponsor serves as Custodian, the Trust
shall only be invested in investment alternatives the Custodian makes available
in the ordinary course of business unless the Custodian is directed otherwise by
the Employer, the Trustee or any properly designated agent thereof. The
Custodian under applicable Federal or state laws, may limit the investment
alternatives including but not limited to savings accounts, savings
certificates, or in other savings instruments offered by the Sponsor or its
affiliates. Such investments shall be made at the direction of the Employer or
Trustee(s) or other Named Investment Fiduciary and the Custodian shall have no
responsibility for the propriety of such investments.

11.15 Prohibited Transactions
The Trustee, Custodian, Employer, investment manager, the Named Investment
Fiduciary or Participant shall not knowingly enter into any transaction, engage
in any activity, or direct the purchase or acquisition of any investment with
respect to the Plan which would constitute a prohibited transaction under ERISA
or the Code for which a statutory or administrative exemption is not available.
The Trustee or Custodian shall not receive any investment advisory or other fees
from a regulated investment company (a mutual fund) which duplicates investment
management fees charged by the Trustee. The Trustee or Custodian shall be
permitted to receive fees from a regulated investment company if the Trustee or
Custodian has made a good faith determination that the receipt of such fees is
not a prohibited transaction pursuant to any guidance or exemption issued by the
Department of Labor from time to time.
11.16 Exclusive Benefit Rules
No part of the Trust shall be used for, or diverted to, purposes other than for
the exclusive benefit of Participants, former Participants with a vested
interest, and the Beneficiary or Beneficiaries of deceased Participants who have
in a vested interest in the Plan at death.
11.17 Assignment And Alienation Of Benefits
Except as provided in paragraphs 10.7 or 10.9, no right or claim to, or interest
in, any part of the Plan, or any payment from the Plan, shall be assignable,
transferable, or subject to sale, mortgage, pledge, hypothecation, commutation,
anticipation, garnishment, attachment, execution, or levy of any kind. Neither
the Trustee or Custodian shall recognize any attempt to assign, transfer, sell,
mortgage, pledge, hypothecate, commute, or anticipate the same, except to the
extent required by law. The preceding sentences shall also apply to the
creation, assignment, or recognition of a right to any benefit payable with
respect to a Participant pursuant to a domestic relations order, unless such
order is determined to be a Qualified Domestic Relations Order, as defined in
Code Section 414(p), or any domestic relations order entered before January 1,
1985 which the Plan’s attorney and Plan Administrator deem to be qualified.

- 66 -



--------------------------------------------------------------------------------



 



Notwithstanding any provision of this paragraph 11.17 to the contrary, an offset
to a Participant’s Vested Account Balance against an amount that the Participant
is ordered or required to pay the Plan with respect to a judgment, order or
decree issued, or a settlement entered into, on or after August 5, 1997, shall
be permitted in accordance with Code Sections 401(a)(13)(C) and (D).
11.18 Liquidation Of Assets
If the Trustee and/or Custodian must liquidate assets in order to make
distributions, transfer assets, or pay fees, expenses or taxes assessed against
all or a part of the Trust, and the Trustee/Custodian is not instructed as to
the liquidation of such assets, assets will be liquidated on a pro rata basis
across all the investment alternatives in the Trust. The Trustee and /or
Custodian are expressly authorized to liquidate assets in order to satisfy the
Trust’s obligation to pay the Trustee and /or Custodian’s fees or other
compensation if such fees or compensation is not paid on a timely basis.
11.19 Resignation And Removal
The Trustee may resign upon thirty (30) days written notice to the Employer. The
Employer may remove the Trustee upon sixty (60) days written notice to the
Trustee, or such shorter period of time as may be agreed to by the parties. The
Employer may discontinue its participation in this Prototype Defined
Contribution Plan effective upon thirty (30) days written notice to the Sponsor.
In such event the Employer shall, prior to the effective date thereof, amend the
Plan to eliminate any reference to this Prototype Defined Contribution Plan and
appoint a successor trustee/custodian. The Trustee shall deliver the Trust to
its successor on the effective date of the resignation or removal, or as soon
thereafter as practicable, provided that this shall not waive any lien the
Trustee may have upon the Trust for its compensation or expenses. Following the
effective date of the notice of termination, the Trustee shall have no further
responsibility for providing services to the Employer or the Plan. If the
Employer fails to amend the Plan and appoint a successor trustee/custodian
within the said thirty (30) days, or such longer period as the Trustee may
specify in writing, the Plan shall be deemed individually designed and the
highest ranking officer of the Employer shall be deemed the successor trustee or
custodian as the case may be. In such event, the Trustee may but shall not be
required to continue to hold custody of the assets of the Plan until such time
as appropriate arrangements have been made for the security of the Plan assets,
but for a discretionary Trustee, upon notification thereof to Plan Participants,
shall no longer have any responsibility for the investment of Plan assets.

- 67 -



--------------------------------------------------------------------------------



 



ARTICLE XII
TOP-HEAVY PROVISIONS
12.1 Applicability Of Rules
If the Plan is or becomes Top-Heavy in any Plan Year beginning after 1983, the
provisions of this Article will supersede any conflicting provisions in the Plan
or Adoption Agreement.
12.2 Minimum Benefit
Notwithstanding any other provision in the Employer’s Plan, for any Plan Year in
which the Plan is Top-Heavy, each Participant shall accrue a minimum benefit in
accordance with this paragraph. The minimum benefit shall be provided solely by
Employer contributions (without regard to any Social Security contribution) and
expressed as a Straight Life Annuity commencing at Normal Retirement Age. Such
minimum shall be computed using the definition of Compensation provided at
paragraph 1.15, as limited by Code Section 401(a)(17).

  (a)   Minimum Top-Heavy Benefits for a Defined Benefit Plan or for Paired
Defined Benefit Plans — When the Employer maintains one Plan or a combination of
Paired or non-Paired Defined Benefit Plans which are Top-Heavy or Super
Top-Heavy, the Employer shall provide a minimum non-integrated Accrued Benefit
for each Year of Top-Heavy Service while a Participant of two percent (2%) of
such Participant’s Average Annual Compensation for the five (5) consecutive
years for which the Participant had the highest Top-Heavy Compensation. The
aggregate Compensation for the years during such five-year period in which the
Participant was credited with a Year of Service will be divided by the number of
such years in order to determine Average Annual Compensation. No additional
benefit accruals shall be provided under this paragraph on behalf of a
Participant attributable to Employer contributions to the extent that the total
accruals on behalf of a Participant will provide a benefit expressed as a life
annuity commencing at Normal Retirement Age which equals or exceeds twenty
percent (20%) of such Participant’s highest Average Annual Compensation for the
five (5) consecutive years for which the Participant had the highest
Compensation. Average Annual Compensation shall be calculated as above.     (b)
  Minimum Top-Heavy Benefits for Paired Defined Contribution and Defined Benefit
Plans where the Plans are not Super Top-Heavy — The minimum Top-Heavy benefit
set forth in (a) above shall apply except that the minimum non-integrated
Accrued Benefit shall be three percent (3%) of the highest five (5) consecutive
year Average Annual Compensation as calculated in (a) above for each Participant
in this Plan, not to exceed a cumulative Accrued Benefit of thirty percent
(30%).     (c)   Minimum Top-Heavy Contributions for Paired Defined Contribution
and Defined Benefit Plans where the Plans are Super Top-Heavy — The minimum
Top-Heavy benefit set forth in (a) above shall apply to any Participant in this
Plan without regard to whether the Participant also participates in Paired
Defined Contribution Plan #01001, #01002 or #01009.

If the Employer does sponsor or has sponsored a Defined Contribution Plan, the
Top-Heavy minimum benefit may be required to be higher than two percent (2%) per
Year of Top-Heavy Service. Any increase in Top-Heavy minimum benefits or
contributions, under this plan or the Defined Contribution Plan, shall be
specified in Section VIII of the Adoption Agreement detailing the actual amounts
of the increase. The increased amount, under this Plan, shall not exceed three
percent (3%) per Year of Top-Heavy Service or an aggregate of thirty percent
(30%) of Average Annual Compensation.
Each Participant who completes a Year of Service with the Employer shall be
entitled to the minimum benefit accrual from Employer contributions for such
Plan Year. The minimum benefit applies even though under other Plan provisions
the Participant would not otherwise be entitled to a benefit accrual, or would
have received a lesser accrual for the year because the Participant fails to
make mandatory contributions to the Plan, the Participant’s Compensation is less
than a stated amount, the Participant is not employed on the last day of the
accrual computation period, or the Plan is integrated with Social Security. If
elected in the Adoption Agreement, the Employer may restrict the minimum accrual
to non-Key Participants. The minimum benefit required [to the extent required to
be nonforfeitable under Code Section 416(b)] may not be suspended or forfeited
under Code Sections 411(a)(3)(B) or 411(a)(3)(D). All accruals of
Employer-derived benefits, whether or not attributable to years for which the
Plan is Top-Heavy, may be used in computing whether the above minimum accrual
requirements are in the aggregate satisfied.

- 68 -



--------------------------------------------------------------------------------



 



If the form of benefit is other than a Straight Life Annuity, the Employee must
receive an amount that is the Actuarial Equivalent of the minimum Straight Life
Annuity benefit. If the benefit commences at a date other than at Normal
Retirement Age, the Employee must receive at least an amount that is the
Actuarial Equivalent of the minimum Straight Life Annuity benefit commencing at
Normal Retirement Age.
12.3 Minimum Vesting
For any Plan Year in which this Plan is Top-Heavy, the minimum vesting schedule
elected by, or deemed elected by, the Employer in Section IX(B) of the Adoption
Agreement will automatically apply to the Plan. The minimum vesting schedule
applies to all benefits within the meaning of Code Section 411(a)(7) except
those attributable to Employee contributions, including benefits accrued before
the effective date of Code Section 416 and benefits accrued before the Plan
became Top-Heavy. Further, no reduction in a Participant’s vested benefits may
occur in the event the Plan’s status as Top-Heavy changes for any Plan Year.
However, this paragraph does not apply to the Accrued Benefits of any Employee
who does not have an Hour of Service after the Plan initially becomes Top-Heavy
and such Employee’s Accrued Benefit attributable to Employer contributions and
forfeitures will be determined without regard to this paragraph.
12.4 Limitations On Benefits
For any Limitation Year beginning before January 1, 2000, in any Plan Year in
which Paired Plans are top-heavy [the Top-Heavy Ratio exceeds sixty percent
(60%)] the denominators of the Defined Benefit Fraction (as defined in paragraph
1.20) and Defined Contribution Fraction (as defined in paragraph 1.22) shall be
computed using 100% of the dollar limitation instead of 125%. In this case,
additional Top-Heavy minimum benefits may not be provided.
For any Limitation Year beginning before January 1, 2000, in any Plan Year in
which the Top-Heavy Ratio exceeds ninety percent (90%) (i.e., the Plan becomes
Super Top-Heavy), the denominators of the Defined Benefit Fraction (as defined
in paragraph 1.20) and Defined Contribution Fraction (as defined in paragraph
1.22) shall be computed using 100% of the dollar limitation instead of 125%. In
this case, additional Top-Heavy minimum benefits may not be provided.
12.5 Benefit Reduction Resulting From Aggregation
Notwithstanding any other provision to the contrary, no Participant shall accrue
an Annual Benefit (as defined in paragraph 1.6 of the Plan) in excess of the
adjusted Maximum Permissible Amount. For purposes of this provision, the
adjusted Maximum Permissible Amount is:

  (a)   for Limitation Years beginning before January 1, 2000, the lesser of the
Maximum Permissible Amount (defined in paragraph 1.54), of the Plan or the Code
Section 415(e) aggregated limitation. For purposes of this paragraph, the Code
Section 415(e) aggregated limitation is the product of:

  (1)   one (1) minus the Defined Contribution Fraction (as defined in paragraph
1.22 of the Plan), and     (2)   the lesser of 125% of the adjusted dollar
limitation (as defined below), or 140% of the Participant’s Highest Average
Compensation; or

  (b)   for Limitation Years beginning on or after January 1, 2000, the Maximum
Permissible Amount as defined in paragraph 1.54 of the Plan.     (c)   The
adjusted dollar limitation is $90,000 payable in the form of a Straight Life
Annuity commencing at the Participant’s Social Security Retirement Age, as
defined in paragraph 1.83 of the Plan.     (d)   If the Participant has less
than ten (10) Years of Participation (as defined in paragraph 1.105 of the Plan)
in the Plan, the Defined Benefit Plan Dollar Limitation shall be multiplied by a
fraction (i) the numerator of which is the number of Years (or part thereof) of
Participation in the Plan, and (ii) the denominator of which is ten (10). To the
extent provided in Regulations or in other guidance issued by the Internal
Revenue Service, the preceding sentence shall be applied separately with respect
to each change in the benefit structure of the Plan. If the Participant has less
than ten (10) Years of Service with the Employer, the Compensation limitation
shall be multiplied by a fraction (i) the numerator of which is the number of
Years (or part thereof) of Service with the Employer and the denominator of
which is ten (10). The adjustments of this sub-paragraph (d) shall be applied in
the denominator of the Defined Benefit Fraction based upon Years of Service. For
purposes of computing the Defined Benefit Plan Fraction only, Years of Service
shall include future years (or part

- 69 -



--------------------------------------------------------------------------------



 



      thereof) occurring before the Participant’s Normal Retirement Age. Such
future Years of Service shall include the year which contains the date the
Participant reaches Normal Retirement Age, or the year in which the Participant
terminates employment, if earlier.     (e)   If the Annual Benefit of the
Participant commences before the Participant’s Social Security Retirement Age,
but on or after age sixty-two (62), the adjusted dollar limitation is reduced
above, if necessary, shall be determined as follows:

  (1)   If a Participant’s Social Security Retirement Age is sixty-five (65),
the dollar limitation for benefits commencing on or after age sixty-two (62) is
determined by reducing the adjusted dollar limitation by 5/9 of one percent (1%)
for each month by which benefits commence before the month in which the
Participant attains age sixty-five (65).     (2)   If a Participant’s Social
Security Retirement Age is greater than sixty-five (65), the dollar limitation
for benefits commencing on or after age sixty-two (62) is determined by reducing
the adjusted dollar limitation by 5/9 of one percent (1%) for each of the first
thirty-six (36) months and 5/12 of one percent (1%) for each of the additional
months [up to twenty-four (24) months] by which benefits commence before the
month of the Participant’s Social Security Retirement Age.

  (f)   If the Annual Benefit of a Participant commences prior to age sixty-two
(62), the adjusted dollar limitation shall be an Annual Benefit that is the
Actuarial Equivalent of the Defined Benefit Dollar Limitation for age sixty-two
(62), as determined above, reduced for each month by which benefits commence
before the month in which the Participant attains age sixty-two (62). The Annual
Benefit beginning prior to age sixty-two (62) shall be determined as the lesser
of the equivalent Annual Benefit computed using the interest rate and mortality
table (or other tabular factor) equivalence for early retirement benefits and
the equivalent Annual Benefit computed using a five percent (5%) interest rate
and the Applicable Mortality Table as defined in paragraph 1.10 of the Plan. Any
decrease in the adjusted Defined Benefit Dollar Limitation determined in
accordance with this provision (f) shall not reflect any mortality decrement to
the extent that the benefits will not be forfeited upon the death of the
Participant.     (g)   If the Annual Benefit of a Participant commences after
the Participant’s Social Security Retirement Age, the Defined Benefit Dollar
Limitation as reduced in (d) above, if necessary, shall be increased so that it
is the Actuarial Equivalent of an Annual Benefit of such dollar limitation
beginning at the Participant’s Social Security Retirement Age. The equivalent
Annual Benefit beginning after Social Security Retirement Age shall be
determined as the lesser of the equivalent Annual Benefit computed using the
interest rate and mortality table (or other tabular factor) specified in the
Plan for purposes of determining Actuarial Equivalence for delayed retirement
benefits, and the equivalent annual benefit computed using a five percent (5%)
interest rate assumption and the Applicable Mortality Table as defined in
paragraph 1.10 of the Plan.     (h)   Notwithstanding anything else in this
Article to the contrary, the benefit otherwise accrued or payable to a
Participant under this Plan shall be deemed not to exceed the Defined Benefit
Dollar Limitation if:

  (1)   the retirement benefits payable for a Plan Year under any form of
benefit with respect to such Participant under this Plan and all other defined
benefit plans (regardless of whether terminated) ever maintained by the employer
do not exceed $1,000 multiplied by the Participant’s number of Years of Service
or parts thereof [not to exceed ten (10)] with the Employer; and     (2)   the
Employer has not at any time maintained a Defined Contribution Plan, a Welfare
Benefit Plan, or an individual medical account in which the Participant
participated.         Notwithstanding the above, in the case of an individual
who was a Participant in one or more Defined Benefit Plans of the Employer as of
the first day of the first Limitation Year beginning after December 31, 1986,
the adjusted Maximum Permissible Amount shall not be less than a Participant’s
TRA ‘86 Accrued Benefit, as defined at paragraph 1.89.

- 70 -



--------------------------------------------------------------------------------



 



      Notwithstanding the above, in the case of an individual who was a
Participant in one or more Defined Benefit Plans of the Employer as of the first
Limitation Year beginning after December 31, 1994, the adjusted Maximum
Permissible Amount shall not be less than the Participant’s Retirement
Protection Act of 1994 (RPA ‘94) Old Law Benefit. The Participant’s RPA ‘94 old
law benefit is the Participant’s Accrued Benefit under the terms of the Plan as
of the close of the last Limitation Year beginning before January 1, 1995 (the
RPA ‘94 freeze date), determined as if the Participant had separated from
Service as of that date. In determining the amount of a Participant’s RPA ‘94
old law benefit, the following shall be disregarded:

  (i)   any Plan amendment increasing benefits adopted after the RPA ‘94 freeze
date; and     (ii)   any cost of living adjustments that become effective after
such date.

A Participant’s RPA ‘94 Old Law Benefit is not increased after the RPA ‘94
freeze date, but if the limitations of Code Section 415 as in effect on
December 7, 1994 are less than the limitations that were applied to determine
the Participant’s RPA ‘94 Old Law Benefit on the RPA ‘94 freeze date, then the
Participant’s RPA ‘94 Old Law Benefit will be reduced in accordance with such
reduced limitation. If at any date after the RPA ‘94 freeze date the
Participant’s total Plan benefit, before the application of Code Section 415, is
less than the Participant’s RPA ‘94 Old Law Benefit, the RPA ‘94 Old Law Benefit
will be reduced to the Participant’s total Plan benefit.
If the RPA ‘94 benefit was reduced during the period between the RPA ‘94 freeze
date and the first day of the first Limitation Year beginning on or after
January 1, 2000 because of Annual Additions credited to a Participant’s account
in an existing Defined Contribution Plan, the RPA ‘94 Old Law Benefit may
increase to the RPA ‘94 freeze date level as of the first day of the first
Limitation Year beginning on or after January 1, 2000.
Effective on January 1, 1988, and each January 1 thereafter, the $90,000
limitation above will be automatically adjusted to the new dollar limitation
determined by the Commissioner of Internal Revenue for that calendar year. The
new limitation will apply to Limitation Years ending within the calendar year of
the date of the adjustment.
In the case of a Participant who has separated from Service, a Participant’s
Highest Average Compensation will be automatically adjusted by multiplying such
Compensation by the cost of living adjustment factor prescribed by the Secretary
of the Treasury under Code Section 415(d) in such manner as the Secretary shall
prescribe. The adjusted Compensation amount will apply to Limitation Years
ending within the calendar year of the date of the adjustment.

- 71 -



--------------------------------------------------------------------------------



 



ARTICLE XIII
AMENDMENT AND TERMINATION
13.1 Amendment By Sponsor
The Sponsor may amend any or all provisions of this Prototype Defined Benefit
Plan at any time without obtaining the approval or consent of any Employer which
has adopted this Plan and Trust provided that no amendment shall authorize or
permit any part of the corpus or income of the Plan to be used for or diverted
to purposes other than for the exclusive benefit of Participants and their
Beneficiaries, or eliminate an optional form of distribution. For purposes of
Sponsor amendments, the mass submitter of this Basic Plan Document #02 shall be
recognized as the agent of the Sponsor. If the Sponsor does not adopt the
amendments made by the mass submitter, it will no longer be identical to or a
minor modifier of the mass submitter plan.
13.2 Amendment By Employer
The Employer may amend any option in the Adoption Agreement, and may include
language as permitted in the Adoption Agreement to satisfy Code Section 415 or
to avoid duplication of minimums under Code Section 416 because of the required
aggregation of multiple plans. The Employer may also adopt certain model
amendments published by the Internal Revenue Service which specifically provide
that their adoption will not cause the Plan to be treated as an individually
designed plan for which the Employer must obtain a separate determination
letter. An Employer that amends the Plan for any other reason, including a
waiver of the minimum funding requirement under Code Section 412(d), will no
longer participate in this Prototype Plan program and will be considered an
individually designed Plan. In such event, all references to the institution or
company as Sponsor shall be deemed null and void.
13.3 Protected Benefits
An amendment (including the adoption of this Plan as a restatement of an
existing Plan) may not decrease a Participant’s accrued benefit or account
balance except to the extent permitted under Code Section 412(c)(8), and may not
reduce or eliminate a Code Section 411(d)(6) protected benefit (except as
provided by the Code or the Regulations issued thereunder) determined
immediately prior to the date of adoption, or if later, the Effective Date of
the amendment. Where this Plan is being adopted to amend another plan that
contains a protected benefit not provided for in this document, the Employer may
attach an addendum to the Adoption Agreement that describes such protected
benefit which shall be incorporated in the Plan.
13.4 Plan Termination
Employers shall have the right to terminate their Plans at any time. The Sponsor
shall be given written notice of the Employer intention to terminate the Plan
sixty (60) days in advance. If the Plan is terminated or partially terminated,
the rights of all affected Employees to benefits accrued to the date of such
termination or partial termination (to the extent funded as of such date) shall
vest and become nonforfeitable. In the event of a partial termination, only
those who separate from Service shall be fully vested. In the event of
termination, the Employer shall direct the Trustee with respect to the
distribution of benefits to or for the exclusive benefit of Participants or
their beneficiaries.
The Trustee shall dispose of the Fund in accordance with the written directions
of the Plan Administrator, provided that no liquidation of assets and payment of
benefits, (or provision therefore), shall actually be made by the Trustee until
after it is established by the Employer in a manner satisfactory to the Trustee,
that the applicable requirements, if any, of ERISA and the Code governing the
termination of employee benefit plans, have been or are being, complied with, or
that appropriate authorizations, waivers, exemptions, or variances have been, or
are being obtained.
13.5 Allocation Of Assets Upon Termination
If the Plan is terminated, or if there is partial termination, the Fund shall be
allocated on the basis of the costs of benefits due active and retired
Participants, their Spouses or beneficiaries with respect to Service to the date
of termination or partial termination. If the Fund cannot provide such costs in
full, it shall be allocated in the following order of priority, allocations
within the last category for which assets are available, being made in
proportion to the costs within that category for each Participant.

  (a)   Benefits accrued for Participants from Employee contributions.     (b)  
Costs for Participants who have been receiving benefits or who have been
eligible to receive Normal Retirement Benefits for more than three (3) years as
of the date of termination.     (c)   Costs for Participants who have been
receiving benefits or who have been eligible to receive Normal Retirement
Benefits for less than three (3) years as of the date of termination.

- 72 -



--------------------------------------------------------------------------------



 



  (d)   Costs for Participants who were eligible to receive early retirement
benefits as of the date of termination.     (e)   Costs for all other benefits
insured by the Pension Benefit Guaranty Corporation.     (f)   Costs for any
other benefits.

If the allocation made pursuant to (e) and (f) above results in discrimination
in favor of Participants who are officers, shareholders, or highly compensated,
then the assets allocated under (e) and (f) shall be reallocated to avoid such
discrimination. All amounts allocated under this paragraph shall be
nonforfeitable. After allocation, the Employer shall determine whether to make
payments from the Fund to the extent the monies so allocated are sufficient, or
whether to purchase immediate or deferred annuities from an insurance company in
whatever amounts the monies so allocated will provide. If the Fund has
sufficient assets to cover the cost of all Accrued Benefits and full settlement
of all such benefits is made through the purchase of a group annuity contract or
through the purchase and distribution of individual annuity contracts or
otherwise, then any balance remaining in the Fund may be either refunded to the
Employer or allocated to Participants as specified in Section XIX of the
Adoption Agreement. In the event of a reversion to the Employer, the Employer
has the right to either increase benefits under this Plan by twenty percent
(20%) of the reversion amount or transfer twenty-five percent (25%) of the
reversion amount to a replacement plan.
If upon Plan termination all Plan liabilities are satisfied, any excess assets
arising from erroneous actuarial computation will revert to the Employer.
13.6 Early Termination Provisions

  (a)   Prior to the date the pre-termination restrictions in paragraph 13.5 are
effective, Employer contributions on behalf of any of the twenty-five
(25) highest paid Employees at the time the Plan is established and whose
anticipated Annual Benefit exceeds $1,500 will be restricted as provided in
paragraph 13.6(b) upon the occurrence of the following conditions:

  (1)   the Plan is terminated within ten (10) years after its establishment;  
  (2)   the benefits of such highest paid Employee become payable within ten
(10) years after the establishment of the Plan; or     (3)   if Code Section 412
[without regard to Code Section 412(h)(2)] does not apply to this Plan, the
benefits of such Employee become payable after the Plan has been in effect for
ten years, and the full current costs of the Plan for the first ten (10) years
have not been funded.

  (b)   Employer contributions which may be used for the benefit of an Employee
described in paragraph 13.6(a) shall not exceed the greater of $20,000, or
twenty percent (20%) of the first $50,000 of the Employee’s Compensation
multiplied by the number of years between the date of the establishment of the
Plan and:

  (1)   the date of the termination of the Plan if 13.6(a)(1) applies,     (2)  
the date the benefits become payable if 13.6(a)(2) applies, or     (3)   the
date of the failure to meet the full current costs if 13.6(a)(3) applies.

  (c)   If the Plan is amended so as to increase the benefit actually payable in
event of the subsequent termination of the Plan, or the subsequent
discontinuance of contributions thereunder, then the provisions of the above
paragraphs shall be applied to the Plan as so changed as if it were a new Plan
established on the date of the change. The original group of twenty-five
(25) Employees [as described in 13.6(a) above] will continue to have the
limitations in 13.6(b) apply as if the Plan had not been changed. The
restrictions relating to the change of Plan should apply to benefits or funds
for each of the twenty-five (25) highest paid Employees on the Effective Date of
the change except that such restrictions need not apply with respect to any
Employee in this group for whom the normal annual pension or annuity provided by
the Employer contributions prior to that date and during the

- 73 -



--------------------------------------------------------------------------------



 



      ensuing ten (10) years, based on his or her rate of Compensation on that
date, could not exceed $1,500.         The Employer contributions which may be
used for the benefit of the new group of twenty-five (25) Employees will be
limited to the greater of:

  (1)   the Employer contributions (or funds attributable thereto) which would
have been applied to provide the benefits for the Employee if the previous Plan
had been continued without change,     (2)   $20,000, or     (3)   the sum of
(A) the Employer contributions (or funds attributable thereto) which would have
been applied to provide benefits for the Employee under the previous Plan if it
had been terminated the date before the Effective Date of change, and (B) an
amount computed by multiplying the number of years for which the current costs
of the Plan after that date are met by twenty percent (20%) of his or her annual
Compensation, or $10,000, whichever is smaller.

  (d)   Notwithstanding the above limitations, the following limitations will
apply if they would result in a greater amount of Employer contributions to be
used for the benefit of the restricted Employee:

  (1)   in the case of a substantial owner [as defined in Section 4022(b)(5) of
the Employee Retirement Income Security Act, (ERISA)], a dollar amount which
equals the Present Value of the benefit guaranteed for such Employee under
Section 4022 of ERISA, or if the Plan has not terminated, the Present Value of
the benefit that would be guaranteed if the Plan terminated on the date the
benefit commences, determined in accordance with regulations of the Pension
Benefit Guaranty Corporation (PBGC), and     (2)   in the case of the other
restricted Employees, a dollar amount which equals the present value of the
maximum benefit described in Section 4022(b)(3)(B) of ERISA (determined on the
earlier of the date the Plan terminates or the date benefits commence, and
determined in accordance with regulations of the PBGC) without regard to any
other limitations in Section 4022 of ERISA.

  (e)   If, as of the date of this Plan terminates, the value of Plan assets is
not less than the Present Value of all Accrued Benefits (whether or not
nonforfeitable) distributions of assets to each Participant equal to the Present
Value of that Participant’s Accrued Benefit will not be discriminatory if the
formula for computing benefits as of the date of termination is not
discriminatory. All Present Values and the value of Plan assets will be computed
using assumptions satisfying Section 4044 of ERISA. Upon the occurrence of the
above situation, the amount by which the value of Plan assets exceeds the
Present Value of Accrued Benefits (whether or not nonforfeitable) will revert to
the Employer.     (f)   Notwithstanding the otherwise applicable restrictions on
distributions of benefits incident to early Plan termination, a Participant’s
otherwise restricted benefit may be distributed in full upon depositing with an
acceptable depository property having a fair market value equal to 125% of the
amount which would be repayable had the Plan terminated on the date of the lump
sum distribution. If the market value of the property held by the depository
falls below 110% of the amount which would be repayable if the Plan were then to
terminate, additional property necessary to bring the value of the property held
by the depository up to 125% of such amount will be deposited.

13.7 Early Termination Restrictions
In the event of Plan termination, the benefit of any Highly Compensated active
or former Employee is limited to a benefit that is nondiscriminatory under Code
Section 401(a)(4).

  (a)   For Plan Years beginning on or after the date set forth in the Adoption
Agreement, benefits distributed to any of the twenty-five (25) most Highly
Compensated active and former Highly Compensated Employees, with the greatest
Compensation in the current or any prior Plan Year, are restricted such that the
annual payments are no greater than an amount equal to the payment that would be
made on behalf of the Employee under a Straight Life Annuity that is the
Actuarial

- 74 -



--------------------------------------------------------------------------------



 



      Equivalent of the sum of the Employee’s Accrued Benefit and the Employee’s
other benefits under the Plan [other than a social security supplement within
the meaning of Regulations Section 1.411(a)-7(c)(4)(ii)], and the amount the
Employee is entitled to receive under social security.

  (b)   The preceding sub-paragraph (a) shall not apply if:

  (1)   after payment of the benefit to an Employee described in the preceding
paragraph, the value of Plan assets equals or exceeds 110% of the value of
current liabilities, as defined in Code Section 412(1)(7), or     (2)   the
value of the benefits for an Employee described above is less than one percent
(1%) of the value of current liabilities before distribution, or     (3)   the
value of the benefits payable under the Plan to an Employee described above does
not exceed $3,500.

  (c)   An Employee’s otherwise restricted benefit may be distributed in full to
the affected Employee if prior to the receipt of the restricted amount, the
Employee enters into a written agreement with the Plan Administrator to secure
repayment to the Plan of the restricted amount. The restricted amount is the
excess of the amounts distributed to the Employee (accumulated with reasonable
interest) over the amounts that could have been distributed to the Employee
under a Straight Life Annuity described in sub-paragraph (a) above (accumulated
with reasonable interest). The Employee may secure repayment of the restricted
amount upon distribution by:

  (1)   entering into an agreement for promptly depositing in escrow with an
acceptable depository property having a fair market value equal to at least 125%
of the restricted amount,     (2)   providing a bank letter of credit in an
amount equal to at least 100% of the restricted amount, or     (3)   posting a
bond equal to at least 100% of the restricted amount.         If the Employee
elects to post the bond, the bond will be furnished by an insurance company,
bonding company or other surety for federal bonds.

  (d)   The escrow arrangement may provide that an Employee may withdraw amounts
in excess of 125% of the restricted amount. If the market value of the property
in the escrow account falls below 110% of the remaining restricted amount, the
Employee must deposit additional property to bring the value of the property
held by the depository up to 125% of the restricted amount. The escrow
arrangement may provide that the Employee may have the right to receive any
income from the property placed in escrow, subject to the Employee’s obligation
to deposit additional property, as set forth in the preceding sentence.     (e)
  A surety or bank may release any liability on a bond or letter of credit in
excess of 100% of the restricted amount.     (f)   If the Plan Administrator
certifies to the depository, surety or bank that the Employee (or the Employee’s
estate) is no longer obligated to repay any restricted amount, the depository
may redeliver to the Employee any property held under the escrow agreement, and
a surety or bank may release any liability on an Employee’s bond or letter of
credit.

For purposes of this paragraph, benefit includes loans in excess of the amount
set forth in Code Section 72(p)(2)(A), any periodic income, any withdrawal
values payable to a living Employee, and any death benefits not provided for by
insurance on the Employee’s life.
13.8 Qualification Of Employer’s Plan
If the adopting Employer fails to obtain or retain applicable Internal Revenue
Service qualification as a Prototype Plan, such Employer’s Plan shall no longer
participate in this Prototype Defined Benefit Plan and will be considered an
individually designed plan.

- 75 -



--------------------------------------------------------------------------------



 



13.9 Mergers And Consolidations

  (a)   In the case of any merger or consolidation of the Employer’s Plan with,
or transfer of assets or liabilities of the Employer’s Plan to any other plan,
Participants in the Employer’s Plan shall be entitled to receive benefits
immediately after the merger, consolidation, or transfer which are equal to or
greater than the benefits they would have been entitled to receive immediately
before the merger, consolidation, or transfer if the Plan had then terminated.  
  (b)   Any corporation into which the Trustee, Custodian or any successor
thereto may be merged or with which it may be consolidated, or any corporation
resulting from any merger or consolidation to which the Trustee, Custodian or
any successor thereto may be a party, or any corporation to which all or
substantially all the business of the Trustee, Custodian or any successor
thereto may be transferred, shall automatically be the successor of such Trustee
without the filing of any instrument or performance of any further act, before
any court.

13.10 Resignation And Removal
The Trustee/Custodian may resign by written notice to the Employer which shall
be effective sixty (60) days after delivery. The Employer may also discharge any
Trustee/Custodian upon sixty (60) days notice. In either case, the Employer will
appoint a successor trustee or custodian. The Trustee/Custodian shall deliver
the Fund to its successor on the effective date of the resignation or removal,
or as soon thereafter as practicable, provided that this shall not waive any
lien the Trustee/Custodian may have upon the Fund for its compensation or
expenses. The Employer may discontinue its participation in this Prototype Plan
effective upon sixty (60) days written notice to the Sponsor. In such event the
Employer shall, prior to the effective date thereof, amend the Plan to eliminate
any reference to this Prototype Plan.
Following the effective date of the notice of termination, the Trustee/Custodian
shall have no further responsibility for providing services to the Employer or
the Plan. If the Employer fails to amend the Plan and appoint a successor
trustee/custodian within the said sixty (60) days, or such longer period as the
Trustee/Custodian may specify in writing, the Plan shall be deemed individually
designed and the Employer shall be deemed the successor trustee/custodian as the
case may be. In such event, the Sponsor may continue to hold custody of the
assets of the Plan until such time as appropriate arrangements have been made
for the security of the Plan assets, but upon notification thereof to Plan
Participants, shall no longer have any responsibility for the investment of Plan
assets.
13.11 Qualification Of Prototype
The Sponsor intends that this Prototype Defined Benefit Plan will meet the
requirements of the Code as a qualified Defined Benefit Plan. Should the
Commissioner of Internal Revenue or any delegate of the Commissioner at any time
determine that the Prototype Defined Benefit Plan fails to meet the requirements
of the Code, the Sponsor will amend the Basic Plan Document #02 to maintain its
qualified status.

- 76 -



--------------------------------------------------------------------------------



 



ARTICLE XIV
GOVERNING LAW
14.1 Governing Law
Construction, validity and administration of the Prototype Defined Benefit Plan,
and any Employer Plan established under the terms of this Plan and accompanying
Adoption Agreement, shall be governed by Federal law to the extent applicable
and to the extent not applicable by the laws of the State or Commonwealth in
which the principal office of the Prototype Sponsor or its affiliate is located.
14.2 State Community Property Laws
The terms and conditions of the Prototype Defined Benefit Plan and any
Employer’s Plan established under the terms of this Basic Plan Document #02 and
accompanying Adoption Agreement shall be applicable without regard to community
property laws of any state.

- 77 -



--------------------------------------------------------------------------------



 



AMENDMENT
TO THE
PROTOTYPE DEFINED BENEFIT PLAN
BASIC PLAN DOCUMENT #02
The Employer named in the Adoption Agreement hereby amends the Plan to reflect
certain provisions of the Economic Growth and Tax Relief Reconciliation Act of
2001 (“EGTRRA”). This amendment is intended as a good faith compliance with the
requirements of EGTRRA and is to be construed in accordance with EGTRRA and
guidance issued thereunder. This amendment shall supersede the provisions of the
Basic Plan Document #02 to the extent those provisions are inconsistent with the
provisions of this amendment. The Basic Plan Document #02 is hereby amended as
follows:

1.   Paragraph 1.15 of the Basic Plan Document #02 entitled “Compensation”,
under the paragraph entitled “Limitation on Compensation” is amended effective
for Plan Years beginning after December 31, 2001, by the addition of the
following at the end of the paragraph:       “Unless specified otherwise in the
Adoption Agreement, for purposes of determining benefit accruals in Plan Years
ending after December 31, 2001, Compensation even for Plan Years ending before
the 2001 Plan Year shall be $200,000, as adjusted. The cost-of-living adjustment
in effect for a calendar year applies to annual Compensation for the
determination period that begins with or within such calendar year.”   2.  
Paragraph 1.19 of the Basic Plan Document #02 entitled “Defined Benefit Dollar
Limitation” is amended by the addition of the following sub-paragraph at the end
thereof:       “For Limitation Years ending after December 31, 2001, the
“Defined Benefit Dollar Limitation” is $160,000, as adjusted. Said Defined
Benefit Dollar Limitation shall be effective January 1 of each year and is
determined under Code Section 415(d) in such manner as the Secretary shall
prescribe, and is payable in the form of a Straight Life Annuity. A limitation
as adjusted under Code Section 415(d) will apply to Limitation Years ending with
or within the calendar year for which the adjustment applies.”   3.  
Paragraph 1.34 of the Basic Plan Document #02 entitled “Eligible Retirement
Plan” is amended by the addition of the following at the end thereof:       “The
following shall apply only to distributions made after December 31, 2001. For
purposes of the Direct Rollover provisions in paragraph 4.5 of the Plan, an
Eligible Retirement Plan shall also mean an annuity contract described in Code
Section 403(b) and an eligible plan under Code Section 457(b) which is
maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state or political subdivision of a state which agrees to
separately account for amounts transferred into such plan from this Plan. The
definition of Eligible Retirement Plan shall also apply in the case of a
distribution to a surviving Spouse, or to a Spouse or former Spouse who is the
alternate payee under a Qualified Domestic Relations Order, as defined in Code
Section 414(p).       For purposes of the Direct Rollover provisions in
paragraph 4.5 of the Plan, a portion of the distribution shall not fail to be an
Eligible Rollover Distribution merely because the portion consists of Voluntary
After-tax Contributions that are not includible in gross income. However, such
portion may be transferred only to an individual retirement account or annuity
described in Code Section 408(a) or (b), or to a qualified Defined Contribution
Plan described in Code Section 401(a) or 403(a) that agrees to separately
account for amounts so transferred, including separately accounting for the
portion of such distribution which is includible in gross income and the portion
of such distribution which is not so includible.”   4.   Paragraph 1.50 of the
Basic Plan Document #02 entitled “Key Employee”, is deleted in its entirety and
replaced with the following for Plan Years beginning after December 31, 2001:  
    “1.50 Key Employee Key Employee means any Employee or former Employee
(including any deceased Employee) who at any time during the Plan Year that
includes the determination date was an officer of the Employer having annual
Compensation greater than $130,000 [as adjusted

- 1 -



--------------------------------------------------------------------------------



 



    under Code Section 416(i)(1) for Plan Years beginning after December 31,
2002], a five percent (5%) owner of the Employer, or a one percent (1%) owner of
the Employer having annual Compensation of more than $150,000. For this purpose,
annual Compensation means Compensation within the meaning of Code
Section 415(c)(3). The determination of who is a Key Employee will be made in
accordance with Code Section 416(i)(1) and the applicable Regulations and other
guidance of general applicability issued thereunder.”   5.   Paragraph 1.54 of
the Basic Plan Document #02 entitled “Maximum Permissible Amount”, is amended by
the addition of the following sub-paragraphs (g) — (k):

  "(g)    The “Maximum Permissible Amount” is the lesser of the Defined Benefit
Dollar Limitation or the defined benefit compensation limitation [both adjusted
where required, as provided in (h) and, if applicable, in (i) or (j) below].    
(h)   If the Participant has fewer than 10 Years of Participation in the Plan,
the Defined Benefit Dollar Limitation shall be multiplied by a fraction, (1) the
numerator of which is the number of Years (or part thereof) of Participation in
the Plan and (2) the denominator of which is 10. In the case of a Participant
who has fewer than 10 Years of Service with the Employer, the defined benefit
compensation limitation shall be multiplied by a fraction, (1) the numerator of
which is the number of Years (or part thereof) of Service with the Employer and
(2) the denominator of which is 10.     (i)   If the benefit of a Participant
begins prior to age 62, the Defined Benefit Dollar Limitation applicable to the
Participant at such earlier age is an Annual Benefit payable in the form of a
Straight Life Annuity beginning at the earlier age that is the Actuarial
Equivalent of the Defined Benefit Dollar Limitation applicable to the
Participant at age 62 [adjusted under (h) above, if required]. The Defined
Benefit Dollar Limitation applicable at an age prior to age 62 is determined as
the lesser of (1) the Actuarial Equivalent (at such age) of the Defined Benefit
Dollar Limitation computed using the interest rate and mortality table (or other
tabular factor) specified in Section III(B) of the Adoption Agreement and
(2) the Actuarial Equivalent (at such age) of the Defined Benefit Dollar
Limitation computed using a 5% interest rate and the applicable mortality table
as defined in Section III(B) of the Adoption Agreement. Any decrease in the
Defined Benefit Dollar Limitation determined in accordance with this paragraph
(i) shall not reflect a mortality decrement if benefits are not forfeited upon
the death of the Participant. If any benefits are forfeited upon death, the full
mortality decrement is taken into account.     (j)   If the benefit of a
Participant begins after the Participant attains age 65, the Defined Benefit
Dollar Limitation applicable to the Participant at the later age is the Annual
Benefit payable in the form of a Straight Life Annuity beginning at the later
age that is actuarially equivalent to the Defined Benefit Dollar Limitation
applicable to the Participant at age 65 [adjusted under (i) above, if required].
The Actuarial Equivalent of the Defined Benefit Dollar Limitation applicable at
an age after age 65 is determined as (1) the lesser of the Actuarial Equivalent
(at such age) of the Defined Benefit Dollar Limitation computed using the
interest rate and mortality table (or other tabular factor) specified in
Section III(B) of the Adoption Agreement and (2) the Actuarial Equivalent (at
such age) of the Defined Benefit Dollar Limitation computed using a 5% interest
rate assumption and the applicable mortality table as defined in Section III(B)
of the Adoption Agreement. For these purposes, mortality between age 65 and the
age at which benefits commence shall be ignored.     (k)   Unless indicated
otherwise in the Adoption Agreement, benefit increases resulting from the
increase in the above limitations will be provided to all Participants who have
one Hour of Service on or after the first day of the first Plan Year ending
after December 31, 2001.”

6.   Paragraph 4.3 of the Basic Plan Document #02 entitled “Rollover
Contributions”, is amended by the addition of the following paragraph (f) which
shall read as follows:

- 2 -



--------------------------------------------------------------------------------



 



  “(f)    If elected by the Employer in the Adoption Agreement, the Plan will
accept Participant Rollover Contributions and/or Direct Rollovers of
distributions made after December 31, 2001, from the types of plans specified in
the Adoption Agreement, beginning on the Effective Date specified in the
Adoption Agreement.”

7.   Paragraph 4.5 of the Basic Plan Document #02 entitled “Direct Rollover of
Benefits”, is amended effective January 1, 2002 by the addition of the following
paragraph:       “The following shall apply only to distributions made after
December 31, 2001. For purposes of the Direct Rollover provisions in this
paragraph 4.5 of the Plan, an Eligible Retirement Plan shall also mean an
annuity contract described in Code Section 403(b) and an eligible plan under
Code Section 457(b) which is maintained by a state, political subdivision of a
state, or any agency or instrumentality of a state or political subdivision of a
state which agrees to separately account for amounts transferred into such plan
from this Plan. The definition of Eligible Retirement Plan shall also apply in
the case of a distribution to a surviving Spouse, or to a Spouse or former
Spouse who is the alternate payee under a Qualified Domestic Relations Order, as
defined in Code Section 414(p).       For purposes of the Direct Rollover
provisions in this paragraph 4.5 of the Plan, a portion of the distribution
shall not fail to be an Eligible Rollover Distribution merely because the
portion consists of Voluntary After-tax Contributions that are not includible in
gross income. However, such portion may be transferred only to an individual
retirement account or annuity described in Code Section 408(a) or (b), or to a
qualified Defined Contribution Plan described in Code Section 401(a) or 403(a)
that agrees to separately account for amounts so transferred, including
separately accounting for the portion of such distribution which is includible
in gross income and the portion of such distribution which is not so
includible.”   8.   Effective as of the date set forth in the Adoption Agreement
in the section entitled “Treatment of Rollovers in Application of Involuntary
Cash-out Provisions”, paragraph 4.10 of the Basic Plan Document #02 entitled
“Withdrawal on Termination of Employment “ is amended by the addition of the
following at the end thereof:       “If elected by the Employer in the Adoption
Agreement, the value of a Participant’s Vested Accrued Benefit shall be
determined without regard to that portion of the Accrued Benefit that is
attributable to Rollover Contributions (and the earnings allocable thereto)
within the meaning of Code Sections 402(c), 403(a)(4), 403(b)(8),
408(d)(3)(A)(ii) and 457(e)(16). If the value of the Participant’s Vested
Accrued Benefit as so determined is $5,000 or less, the Plan shall, within
normal administrative policy, immediately distribute the Participant’s entire
nonforfeitable Accrued Benefit.”   9.   Paragraph 10.7 of the Basic Plan
Document #02 entitled “Participant Loans” is amended effective January 1, 2001
by deleting the language at subsection (i) and replacing it with the following:

  “(i)    Effective for Plan loans made after December 31, 2001, Plan provisions
prohibiting loans to any Owner-Employee or Shareholder Employee shall cease to
apply.”

10.   Paragraph 12.2 of the Basic Plan Document #02 entitled “Minimum Benefit”
is amended for Plan Years beginning after December 31, 2001 by the addition of
the following new subparagraphs at the end of the paragraph that shall read as
follows:       “Contributions Under Other Plans — The Employer may provide in
the Adoption Agreement that the minimum benefit requirement shall be met in
another plan, including another plan that consists solely of a cash or deferred
arrangement which meets the requirements of Code Section 401(k)(12) and Matching
Contributions that meet the requirements of Code Section 401(m)(11).      
Determining Years of Top-Heavy Service — For purposes of satisfying the minimum
benefit requirements of Code Section 416(c)(1) and the Plan, in determining
Years of Service with the Employer, any Service with the Employer shall be
disregarded to the extent that such Service occurs during a Plan Year when the
Plan benefits [within the meaning of Code Section 410(b)] no

- 3 -



--------------------------------------------------------------------------------



 



    Key Employee or former Key Employee.”   11.   Paragraph 12.5 of Basic Plan
Document #02 entitled “Benefit Reduction Resulting From Aggregation” shall be
amended by the addition of a new sub-paragraph at the end thereof that shall
read as follows:       “The provisions of this paragraph 12.5 shall be
superceded by the amended definition of Maximum Permissible Amount for Plan
Years beginning after 2001.”   12.   This paragraph shall apply for purposes of
determining whether the Plan is a Top-Heavy Plan under Code Section 416(g) for
Plan Years beginning after December 31, 2001, and whether the Plan satisfies the
minimum benefits requirements of Code Section 416(c) for such years. This
section amends Article XII of the Basic Plan Document #02 by adding paragraph
12.6 entitled “Determination of Top-Heavy Status”. The paragraph shall read as
follows:

  “12.6    Determination Of Top-Heavy Status

  (a)   Determination of Present Values and Amounts — This paragraph 12.6 shall
apply for purposes of determining the Present Values of Accrued Benefits and the
amounts of account balances of Employees as of the Top-Heavy Determination Date.
    (b)   Distributions During the Plan Year Ending on the Top-Heavy
Determination Date — The Present Value of Accrued Benefits and the amounts of
account balances of an Employee as of the Top-Heavy Determination Date shall be
increased by the distributions made with respect to the Employee under the Plan
and any plan aggregated with this Plan under Code Section 416(g)(2) during the
1-year period ending on the Top-Heavy Determination Date. The preceding sentence
shall also apply to distributions under a terminated plan which, had it not been
terminated, would have been aggregated with this Plan under Code
Section 416(g)(2)(A)(i). In the case of a distribution made for a reason other
than separation from Service, death, or Disability, this provision shall be
applied by substituting “5-year period” for “1-year period”.     (c)   Employees
Not Performing Services During the Plan Year Ending on the Top-Heavy
Determination Date — The Accrued Benefits and accounts of any individual who has
not performed services for the Employer during the 1-year period ending on the
Top-Heavy Determination Date shall not be taken into account.”

13.   A new Paragraph 5.16 entitled “Application of the 1994 Group Annuity
Reserving Table” is added at the end of Article V that shall read as follows:

  “5.16    Application of the 1994 Group Annuity Reserving Table     (a)  
Unless indicated otherwise in the Adoption Agreement, this paragraph will apply
to distributions with Annuity Starting Dates after December 31, 2001.     (b)  
Notwithstanding any other Plan provisions to the contrary, the applicable
mortality table used for purposes of adjusting any benefit or limitation under
Code Sections 415(b)(2)(B), (C), or (D) as set forth in Section III(B) of the
Adoption Agreement and the applicable mortality table used for purposes of
satisfying the requirements of Code Section 417(e) as set forth in
Section III(B) of the Adoption Agreement is the table prescribed in Revenue
Ruling 2001-62.         However, in lieu of the sub-paragraph immediately above,
if the Plan uses the applicable mortality table for reasons other than those
listed above, then notwithstanding any other

- 4 -



--------------------------------------------------------------------------------



 



      Plan provisions to the contrary, any reference in the Plan to the
mortality table prescribed in Revenue Ruling 95-6 shall be construed as a
reference to the mortality table prescribed in Revenue Ruling 2001-62 for all
purposes under the Plan.”     (c)   For any distribution with an Annuity
Starting Date on or after the effective date of this paragraph and before the
adoption date of this paragraph, if application of the amendment as of the
Annuity Starting Date would have caused a reduction in the amount of any
distribution, such reduction is not reflected in any payment made before the
adoption date of this paragraph. However, the amount of any such reduction that
is required under Section 415(b)(2)(B) of the Internal Revenue Code must be
reflected actuarially over any remaining payments to the Participant.

14.   Pursuant to Article XIII, paragraph 15.1 of the Prototype Basic Plan
Document #02 and in accordance with Revenue Ruling 2002-27, the Basic Plan
Document #02 is amended as follows effective for Plan Years and Limitation Years
beginning on or after January 1, 2002, except that, for any such Employer
sponsors of the Plan who operated the Plan in accordance with the definition
below prior to January 1, 2002 and in Plan Years beginning on or after
January 1, 1998, such amendment is also effective for all years during such
period in which the Plan operated in accordance with this definition.       For
purposes of the definition of Compensation under paragraph 1.15, amounts under
Code Section 125 include any amounts not available to a Participant in cash in
lieu of group health coverage because the Participant is unable to certify that
he or she has other health coverage. An amount will be treated as an amount
under Code Section 125 only if the Employer does not request or collect
information regarding the Participant’s other health coverage as part of the
enrollment process for the health plan.”

- 5 -



--------------------------------------------------------------------------------



 



MINIMUM DISTRIBUTION REQUIREMENTS MODEL AMENDMENT
TO THE
PROTOTYPE DEFINED BENEFIT PLAN BASIC PLAN DOCUMENT #02
The Employer named in the Adoption Agreement hereby amends the Plan to reflect
certain provisions of the final Regulations issued under Code Section 401(a)(9).
This amendment is intended as a good faith compliance with the requirements of
the Regulations and is to be construed in accordance with the guidance issued
thereunder. Except as otherwise provided, this amendment shall be effective as
of the first day of the first Plan Year beginning after December 31, 2002. This
amendment shall supersede the provisions of the Basic Plan Document #02 to the
extent those provisions are inconsistent with the provisions of this amendment.
The Basic Plan Document #02 is hereby amended as follows:
ARTICLE XV
MINIMUM DISTRIBUTION REQUIREMENTS
15.1 Effective Date
The provisions of this Article will apply for purposes of determining required
minimum distributions for calendar years beginning with the 2003 calendar year
in compliance with Final Treasury Regulations section 1.401(a)(9) issued on
June 15, 2004.
15.2 Coordination With Minimum Distribution Requirements Previously In Effect
Notwithstanding the foregoing effective date, the Plan will not fail to satisfy
Code Section 401(a)(9) with respect to Required Minimum Distributions that
occurred during the 2003, 2004 and 2005 calendar years solely on the grounds
that such payments did not comply with the rules of the foregoing Final Treasury
Regulations, if such distributions were based upon a reasonable and good faith
interpretation of Code Section 401(a)(9). If the Plan used the 1987 proposed
regulations, the 2002 proposed regulations, the 2002 temporary and proposed
regulations and the Final Treasury Regulations issued on June 15, 2004 in
processing the distribution; it will be deemed to have complied by means of a
reasonable and good faith interpretation of Code Section 401(a)(9).
15.3 Precedence
The requirements of this Article will take precedence over any inconsistent
provisions of the Plan.
15.4 Requirements Of Treasury Regulations Incorporated All distributions
required under this Article will be determined and made in accordance with the
Treasury Regulations under Code Section 401(a)(9).
15.5 TEFRA Section 242(b)(2) Elections
Notwithstanding the other provisions of this Article, distributions may be made
under a designation made before January 1, 1984, in accordance with
Section 242(b)(2) of the Tax Equity and Fiscal Responsibility Act (“TEFRA”) and
the provisions of the Plan that relate to Section 242(b)(2) of TEFRA.
15.6 Required Beginning Date
The Participant’s entire interest will be distributed, or begin to be
distributed, to the Participant no later than the Participant’s Required
Beginning Date.
15.7 Death Of Participant Before Distributions Begin
If the Participant dies before distributions begin, the Participant’s entire
interest will be distributed, or begin to be distributed, no later than as
follows:

  (a)   If the Participant’s surviving Spouse is the Participant’s sole
Designated Beneficiary, then, except as provided in the Adoption Agreement,
distributions to the surviving Spouse will begin by December 31 of the calendar
year immediately following the calendar year in which the Participant died, or
by December 31 of the calendar year in which the Participant would have attained
age 701/2, if later.     (b)   If the Participant’s surviving Spouse is not the
Participant’s sole Designated Beneficiary, then, except as provided in the
Adoption Agreement, distributions to the Designated Beneficiary will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died.

- 6 -



--------------------------------------------------------------------------------



 



  (c)   If there is no Designated Beneficiary as of September 30 of the year
following the year of the Participant’s death, the Participant’s entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.     (d)   If the Participant’s surviving
Spouse is the Participant’s sole Designated Beneficiary and the surviving Spouse
dies after the Participant but before distributions to the surviving Spouse
begin, this paragraph 15.7, other than paragraph 15.7(a), will apply as if the
surviving Spouse were the Participant.

For purposes of this paragraph and paragraphs 15.11 and 15.12, unless paragraph
15.7(d) applies, distributions are considered to begin on the Participant’s
Required Beginning Date. If paragraph 15.7(d) applies, distributions are
considered to begin on the date distributions are required to begin to the
surviving Spouse under paragraph 15.7(a). If distributions under an annuity
purchased from an insurance company irrevocably commence to the Participant
before the Participant’s Required Beginning Date [or to the Participant’s
surviving Spouse before the date distributions are required to begin to the
surviving Spouse under paragraph 15.7(a)], the date distributions are considered
to begin is the date distributions actually commence.
15.8 Forms Of Distributions
Unless the Participant’s interest is distributed in the form of an annuity
purchased from an insurance company or in a single sum on or before the Required
Beginning Date, as of the First Distribution Calendar Year distributions will be
made in accordance with paragraph 15.9 through paragraph 15.12 of this Article.
If the Participant’s interest is distributed in the form of an annuity purchased
from an insurance company, distributions thereunder will be made in accordance
with the requirements of Code Section 401(a)(9) of the Treasury Regulations and
the Final Treasury Regulations issued on June 15, 2004.
15.9 Amount of Required Minimum Distribution For Each Distribution Calendar Year
If the Participant’s interest is paid in the form of annuity distributions under
the Plan, payments under the annuity will satisfy the following requirements:

  (a)   The annuity distributions will be paid in periodic payments made at
intervals not longer than one (1) year;     (b)   The distribution period will
be over a life (or lives) or over a period certain not longer than the period
described in this paragraph 15.9 and paragraphs 15.10, 15.11 and 15.12;     (c)
  Once payments have begun over a period, the period may only be changed in
accordance with Q & A -13 of Section 1.401(a)(9)-6 of the Final Treasury
Regulations;     (d)   Payments will either be nonincreasing or increase only as
permitted by Q & A -14 of Section 401(a)(9)-6 of the Final Treasury Regulations.

The amount that must be distributed on or before the Participant’s required
beginning date (or, if the Participant dies before distributions begin, the date
distributions are required to begin as described in paragraph 15.12) is the
payment that is required for one (1) payment interval. The second payment need
not be made until the end of the next payment interval even if that payment
interval ends in the next calendar year. Payment intervals are the periods for
which payments are received, e.g., bi-monthly, monthly, semi-annually, or
annually. All of the Participant’s benefit accruals as of the last day of the
first Distribution Calendar Year will be included in the calculation of the
amount of the annuity payments for payment intervals ending on or after the
Participant’s required beginning date.
Any additional benefits accruing to the Participant in a calendar year after the
first Distribution Calendar Year will be distributed beginning with the first
payment interval ending in the calendar year immediately following the calendar
year in which such amount accrued.
15.10 Lifetime Required Minimum Distributions Continue Through Year Of
Participant’s Death
Required minimum distributions will be determined under this paragraph and
paragraph 15.9 beginning with the first Distribution Calendar Year and up to and
including the Distribution Calendar Year that includes the Participant’s date of
death.

- 7 -



--------------------------------------------------------------------------------



 



15.11 Death On Or After Distributions Begin

  (a)   Participant Survived By Designated Beneficiary - If the Participant dies
on or after the date distributions begin and there is a Designated Beneficiary,
the minimum amount that will be distributed for each Distribution Calendar Year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s vested accrued benefit by the longer of the remaining life
expectancy of the Participant or the remaining life expectancy of the
Participant’s Designated Beneficiary, determined as follows:

  (1)   The Participant’s remaining life expectancy is calculated using the age
of the Participant in the year of death, reduced by one for each subsequent
year.     (2)   If the Participant’s surviving Spouse is the Participant’s sole
Designated Beneficiary, the remaining life expectancy of the surviving Spouse is
calculated for each Distribution Calendar Year after the year of the
Participant’s death using the surviving Spouse’s age as of the Spouse’s birthday
in that year. For Distribution Calendar Years after the year of the surviving
Spouse’s death, the remaining life expectancy of the surviving Spouse is
calculated using the age of the surviving Spouse as of the Spouse’s birthday in
the calendar year of the Spouse’s death, reduced by one for each subsequent
calendar year.     (3)   If the Participant’s surviving Spouse is not the
Participant’s sole Designated Beneficiary, the Designated Beneficiary’s
remaining life expectancy is calculated using the age of the Beneficiary in the
year following the year of the Participant’s death, reduced by one for each
subsequent year.

  (b)   No Designated Beneficiary - If the Participant dies on or after the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year after the year of the Participant’s death, the minimum amount that will
be distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
vested accrued benefit by the Participant’s remaining life expectancy calculated
using the age of the Participant in the year of death, reduced by one for each
subsequent year.

15.12 Death Before Date Distributions Begin

  (a)   Participant Survived By Designated Beneficiary — Except as provided in
the Adoption Agreement, if the Participant dies before the date distributions
begin and there is a Designated Beneficiary, the minimum amount that will be
distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
vested accrued benefit by the remaining life expectancy of the Participant’s
Designated Beneficiary, determined as provided in paragraph 15.11.     (b)   No
Designated Beneficiary — If the Participant dies before the date distributions
begin and there is no Designated Beneficiary as of September 30 of the year
following the year of the Participant’s death, distribution of the Participant’s
entire interest will be completed by December 31 of the calendar year containing
the fifth anniversary of the Participant’s death.     (c)   Death Of Surviving
Spouse Before Distributions To Surviving Spouse Are Required To Begin — If the
Participant dies before the date distributions begin, the Participant’s
surviving Spouse is the Participant’s sole Designated Beneficiary, and the
surviving Spouse dies before distributions are required to begin to the
surviving Spouse under paragraph 15.7(a), this paragraph 15.12 will apply as if
the surviving Spouse were the Participant.

15.13 Designated Beneficiary
The individual who is designated as the Beneficiary under paragraph 1.23 of the
Basic Plan Document #02 and is the Designated Beneficiary under Code
Section 401(a)(9) and Section 1.401(a)(9)-1, Q&A-4, of the Treasury Regulations.
15.14 Distribution Calendar Year
A Distribution Calendar Year is a calendar year for which a minimum distribution
is required. For distributions beginning before the Participant’s death, the
First Distribution Calendar Year is the calendar year immediately preceding the
calendar year which contains the Participant’s Required Beginning Date. For
distributions beginning

- 8 -



--------------------------------------------------------------------------------



 



after the Participant’s death, the First Distribution Calendar Year is the
calendar year in which distributions are required to begin under paragraph 15.7.
The required minimum distribution for the Participant’s First Distribution
Calendar Year will be made on or before the Participant’s Required Beginning
Date. The required minimum distribution for other Distribution Calendar Years,
including the required minimum distribution for the Distribution Calendar Year
in which the Participant’s Required Beginning Date occurs, will be made on or
before December 31 of that Distribution Calendar Year.
15.15 Life Expectancy
Life expectancy as computed by use of the Single Life Table in
Section 1.401(a)(9)-9 of the Treasury Regulations.
If the Participant’s interest is being distributed in the form of a joint and
survivor annuity for the joint lives of the Participant and a nonspouse
Beneficiary, annuity payments to be made on or after the Participant’s required
beginning date to the Designated Beneficiary after the Participant’s death must
not at any time exceed the applicable percentage of the contained in Q&A-2 of
Section 1.401(a)(9)-6 of the Final Treasury Regulations. If the form of
distribution combines a joint and survivor annuity for the joint lives of the
Participant and a nonspouse Beneficiary and a period certain annuity, the
requirement in the preceding sentence will apply to annuity payments to be made
to the Designated Beneficiary after the expiration of the period certain.
Unless the Participant’s Spouse is the sole Designated Beneficiary and the form
of distribution is a period certain and no life annuity, the period certain for
an annuity distribution commencing during the Participant’s lifetime may not
exceed the applicable distribution period for the Participant under the Uniform
Lifetime Table set forth in Section 1.401(a)(9)-9 of the Final Treasury
Regulations for the calendar year that contains the Annuity Starting Date. If
the Annuity Starting Date precedes the year in which the Participant reaches age
70, the applicable distribution period for the Participant is the distribution
period for age 70 under the Uniform Lifetime Table set forth in
Section 1.401(a)(9)-9 of the Final Treasury Regulations plus the excess of 70
over the age of the Participant as of the Participant’s birthday in the year
that contains the Annuity Starting Date. If the Participant’s Spouse is the
Participant’s sole Designated Beneficiary and the form of distribution is a
period certain and no life annuity, the period certain may not exceed the longer
of the Participant’s applicable distribution period, as determined under
paragraph 15.9, or the joint life and last survivor expectancy of the
Participant and the Participant’s spouse as determined under the Joint and Last
Survivor Table set forth in Section 1.401(a)(9)-9 of the Final Treasury
Regulations, using the Participant’s and Spouse’s attained ages as of the
Participant’s and Spouse’s birthdays in the calendar year that contains the
Annuity Starting Date.
15.16 Participant’s Vested Accrued Benefit
The vested accrued benefit is determined as of the last Valuation Date in the
calendar year immediately preceding the Distribution Calendar Year (Valuation
Calendar Year) increased by the amount of any additional benefit accruals in the
Valuation Calendar Year after the Valuation Date and decreased by distributions
made in the Valuation Calendar Year after the Valuation Date. The vested accrued
benefit for the Valuation Calendar year includes any amounts rolled over or
transferred to the Plan either in the Valuation Calendar Year or in the
Distribution Calendar Year if distributed or transferred in the Valuation
Calendar Year.
15.17 Required Beginning Date
The date specified in paragraph 1.76 of the Basic Plan Document #02.

- 9 -



--------------------------------------------------------------------------------



 



RETROACTIVE ANNUITY STARTING DATE MODEL AMENDMENT
TO THE
PROTOTYPE DEFINED BENEFIT PLAN BASIC PLAN DOCUMENT #02
The Employer named in the Adoption Agreement hereby amends Article VII of the
Plan by adding a new paragraph 7.11 to permit the addition of Retroactive
Annuity Starting Date feature. This amendment is intended as a good faith
compliance with the requirements of the Regulations on Retroactive Annuity
Starting Dates and is to be construed in accordance with the guidance issued
thereunder. Except as otherwise provided, this amendment shall be effective as
of the first day of the first Plan Year beginning after December 31, 2005. This
amendment shall supersede the provisions of the Basic Plan Document #02 to the
extent those provisions are inconsistent with the provisions of this amendment.
The Basic Plan Document #02 is hereby amended as follows:
7.11 Retroactive Annuity Starting Date
If elected in the Adoption Agreement, a plan may have a provision permitting a
Retroactive Annuity Starting Date. If so elected, a distribution of a
Participant’s benefit may be made pursuant to a Retroactive Annuity Starting
Date only if the following requirements are met:

  (a)   The Participant’s Spouse (including an alternate payee under a Qualified
Domestic Relations Order) has consented to the distribution in a manner that
would satisfy the requirements of Code Section 417(a)(2). Such spousal consent
requirement shall not apply if the amount of the Spouse’s survivor annuity
payments under the Retroactive Annuity Starting Date election is not less than
the amount that such survivor payments would have been under an optional form of
benefit that would satisfy the requirements of a Qualified Joint and Survivor
Annuity, as defined in Code Section 417(b), and that has an Annuity Starting
Date after the date the written explanation was provided.     (b)   The
Retroactive Annuity Starting Date distribution (including appropriate interest
adjustments) will satisfy the requirements of Code Section 415 based upon the
substitution of the date the distribution commences for the Annuity Starting
Date with respect to all Plan purposes, including the determination of the
applicable interest rate and the applicable mortality table. However, if a form
of benefit would not have been subject to the present value requirements in the
event the distribution had actually commenced on the Retroactive Annuity
Starting Date, the requirement to apply Code Section 415 as of the date the
distribution commences shall not be applicable if the date the distribution
commences is twelve (12) months or less from the Retroactive Annuity Starting
Date.     (c)   If a form of benefit would have been subject to
Section 417(e)(3) of the Code had distribution commenced as of the Retroactive
Annuity Starting Date, the distribution shall be not less than the benefit
produced by applying the applicable interest rate and the applicable mortality
table (as of the date the distribution commences) to the annuity form that
corresponds to the annuity form used to determine the benefit amount as of the
Retroactive Annuity Starting Date.     (d)   If a Participant elects a
Retroactive Annuity Starting Date, future periodic payments must be the same as
the future periodic payments, if any, that would have been paid to the
Participant had payments actually commenced on the Retroactive Annuity Starting
Date. A make-up payment shall be paid to an affected Participant that reflects
any missed payment or payments for the period from the Retroactive Annuity
Starting Date to the date of the actual make-up payment. (Such make-up payment
shall be appropriately adjusted for interest from the date the missed payment or
payments would have been made to the date of the actual make-up payment.)



- 10 -



--------------------------------------------------------------------------------



 



HURRICANE-RELATED RELIEF MODEL AMENDMENT
TO THE
PROTOTYPE DEFINED BENEFIT PLAN BASIC PLAN DOCUMENT #02
The Employer named in the Adoption Agreement hereby amends Article X of the Plan
by adding a new subparagraph 10.7(n) to implement provisions relating to natural
disaster relief resulting from Hurricanes Katrina, Rita and Wilma. The
provisions related to IRS Notice 2005-70 will be effective on or after
August 28, 2005, if utilized by the Employer. The provisions relating to either
The Katrina Emergency Tax Relief Act of 2005 (KETRA) or the Gulf Opportunity
Zone Act of 2005(GOZA) will be effective on or after August 25, 2005 if utilized
by the Employer. This amendment is intended as a good faith compliance with the
requirements of the aforesaid statutes and it is to be construed in accordance
with the guidance issued thereunder. This amendment shall supersede the
provisions of the Basic Plan Document #02 to the extent those provisions are
inconsistent with the provisions of this amendment. The Basic Plan Document #02
is hereby amended as follows:
1. Article X entitled “ADMINISTRATION” is amended by the addition of a new
subparagraph 10.7 (n) to subparagraph 10.7 entitled “Participant Loans”:

  “(n)    Special Rules for the application of the provisions of the Katrina
Emergency Tax Relief Act of 2005 (KETRA) and the Gulf Opportunity Zone Act of
2005 (GOZA) - If applicable, the Plan Sponsor is authorized to comply with the
provisions of KETRA, GOZA and any otherwise applicable IRS and DOL guidance and
is deemed to have retroactively amended its Plan to comply with applicable law
and regulation. The following provisions shall apply to participant loans made
to qualified Plan Participants whose principal residence was in a federally
proclaimed disaster area affected by Hurricane Katrina, Hurricane Rita or
Hurricane Wilma, and as a result of any or all of such Hurricanes incurred an
economic loss. For purposes of these provisions, such rules will apply to
participant loans that are granted at any time on or after August 25, 2005 and
before December 31, 2006 with respect to Hurricane Katrina, at any time on or
after December 21, 2005 and before December 31, 2006, with respect to Hurricane
Rita, and at any time on or after December 21, 2005 and before December 31,
2006, with respect to Hurricane Wilma.

  (1)   For participant loans made to Plan Participants eligible for KETRA or
GOZA relief during the foregoing periods, the maximum permissible dollar limit
for participant loans is increased from $50,000 to $100,000.     (2)   In
calculating the maximum available loan amount available for a Plan Participant
eligible for KETRA or GOZA relief, the entire present value of the Participant’s
vested accrued benefit under the Plan shall be used.     (3)   In the event a
Participant who is eligible for relief under KETRA or GOZA had an outstanding
participant loan as of August 25, 2005 with respect to Hurricane Katrina,
September 23, 2005 with respect to Hurricane Rita, or October 23, 2005 with
respect to Hurricane Wilma, and the current maturity date of such participant
loan is on or before December 31, 2006, the applicable maturity date of such
participant loan shall be extended for one (1) year. Repayment amounts of such
affected participant loans shall be adjusted to take into account the extension
and additional interest accruing during such extension. For purposes of this
relief, the extension period shall be disregarded in determining the five-year
period under Code Section 72.     (4)   Additionally, the Plan could have
provided for special hurricane-related loans to Plan Participants who lived or
worked in the Hurricane Katrina disaster area that qualified for individual
relief from the Federal Emergency Management Agency. Similar relief is not
available for Hurricanes Rita and Wilma. These special loans could also have
been made available to Plan Participants residing outside the disaster area if
they had a child, parent, grandparent or other dependent that lived or worked in
the disaster area. These loans are subject to and must satisfy the requirements
of Code Section 72(p). The increase in the loan limit to $100,000 as specified
in (1) above did not apply to these loans.”

- 11 -